      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 1 of 158



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


JON D. GRUBER, Individually And On         Case No. 16-cv-09727-WHP
Behalf Of All Others Similarly Situated,

                      Plaintiff,           THIRD AMENDED CLASS ACTION
                                           COMPLAINT FOR VIOLATIONS OF
       v.                                  THE FEDERAL SECURITIES LAWS
                                           AND THE RACKETEER INFLUENCED
RYAN R. GILBERTSON; MICHAEL L.             AND CORRUPT ORGANIZATIONS ACT
REGER; GABRIEL G. CLAYPOOL;
CRAIG M. MCKENZIE; TIMOTHY R.
BRADY; TERRY H. RUST; PAUL M.              JURY TRIAL DEMANDED
COWNIE; DAVID J. FELLON; GARY L.
ALVORD; JAMES L. THORNTON;
JAMES RANDALL REGER; JOSEPH
CLARK REGER Individually And As
Custodian for W. J. R. And J. M. R.
(UTMA); WELDON W. GILBERTSON
Individually And As Custodian for H.G.
(UTMA), and as Trustee of the RYAN
GILBERTSON 2012 FAMILY
IRREVOCABLE TRUST; THE TOTAL
DEPTH FOUNDATION; JESSICA C.
GILBERTSON (a/k/a Jessica Medlin); and
KELLIE TASTO, As Custodian for H.G.
(UTMA),

                      Defendants.
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 2 of 158
                                                 TABLE OF CONTENTS
                                                                                                                                    Page(s)

I.     INTRODUCTION .............................................................................................................. 3
II.    JURISDICTION AND VENUE ....................................................................................... 22
III.   PARTIES .......................................................................................................................... 22
       A.         Lead Plaintiff ........................................................................................................ 22
       B.         Unnamed Defendant Dakota Plains Holdings, Inc. .............................................. 23
       C.         Ryan R. Gilbertson................................................................................................ 24
       D.         Weldon Gilbertson ................................................................................................ 31
       E.         Kellie Tasto ........................................................................................................... 36
       F.         Jessica Gilbertson.................................................................................................. 37
       G.         Total Depth Foundation ........................................................................................ 39
       H.         Michael L. Reger .................................................................................................. 40
       I.         James Randall Reger ............................................................................................. 43
       J.         Joseph C. Reger .................................................................................................... 44
       K.         Gabriel G. Claypool .............................................................................................. 47
       L.         Craig M. McKenzie .............................................................................................. 50
       M.         Timothy R. Brady ................................................................................................. 51
       N.         Paul M. Cownie .................................................................................................... 51
       O.         Terry H. Rust ........................................................................................................ 53
       P.         David J. Fellon ...................................................................................................... 54
       Q.         Gary L. Alvord ...................................................................................................... 54
       R.         James L. Thornton ................................................................................................ 55
IV.    FACTUAL BACKGROUND AND TIMELINE OF EVENTS ....................................... 58
       A.         Gilbertson and Reger Establish the Company but Hide Their Ownership and
                  Control .................................................................................................................. 58
       B.         Gilbertson and Reger Cause the Company to Issue Notes with an “Additional
                  Payment” Provision, and Purchase 70% of the Notes Themselves ...................... 63
       C.         Gilbertson Takes the Company Public via a Reverse Merger .............................. 67
       D.         Gilbertson Directs the Manipulation of Dakota Plains Stock Price in the First 20
                  Days ...................................................................................................................... 68
       E.         The Windfall “Additional Payment” .................................................................... 71
       F.         The Company Twice Renegotiates the “Additional Payment” with Gilbertson and
                  Reger ..................................................................................................................... 73
       G.         Gilbertson and Reger Begin a Proxy Battle Out of Spite ..................................... 82


                                                                     i
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 3 of 158
                                                 TABLE OF CONTENTS
                                                                                                                                   Page(s)
V.      LOSS CAUSATION AND MATERIALIZATION OF RISK ......................................... 87
VI.     MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS .... 95
        A.         March 23, 2012 Form 8-K Announcing the Reverse Merger ............................... 96
        B.         May 15, 2012 Form 10-Q for the Quarter Ended March 31, 2012 ....................... 99
        C.         May 25, 2012 Form 8-K ..................................................................................... 103
        D.         August 14, 2012 Form 10-Q for the Quarter Ended June 30, 2012 .................... 104
        E.         November 6, 2012 Form 8-K .............................................................................. 106
        F.         November 14, 2012 Form 10-Q for the Quarter Ended September 30, 2012 ..... 109
        G.         March 14, 2013 Form 10-K for the Year Ended December 31, 2012 ................ 111
        H.         April 30, 2013 Form 8-K .................................................................................... 114
        I.         May 8, 2013, Form 10-Q for the Quarter Ended March 31, 2013 ...................... 116
        J.         August 8, 2013 Form 10-Q for the Quarter Ended June 30, 2013 ...................... 119
        K.         September 27, 2013 Form S-3 Shelf Registration Statement and Prospectus .... 120
        L.         November 12, 2013 Form 10-Q for the Quarter Ended September 30, 2013 ..... 121
        M.         December 10, 2013 Form 8-K ............................................................................ 122
        N.         March 14, 2014 Form 10-K for the Year Ended December 31, 2013 ................ 125
        O.         May 9, 2014 Form 10-Q for the Quarter Ended March 31, 2014 ....................... 128
        P.         August 11, 2014 Form 10-Q for the Quarter Ended June 20, 2014 .................... 129
        Q.         March 23, 2015 Form 10-K for the Year Ended December 31, 2014 ................ 130
        R.         May 8, 2015 Form 10-Q for the Quarter Ended March 31, 2015 ....................... 132
        S.         August 7, 2015 Form 10-Q for the Quarter Ended June 30, 2015 ...................... 133
        T.         November 6, 2015 Form 10-Q for the Quarter Ended September 30, 2015 ....... 134
        U.         March 11, 2016 Form 10-K for the Year Ended December 31, 2015 ................ 135
        V.         May 6, 2016 Form 10-Q for the Quarter Ended March 31, 2016 ....................... 137
        W.         August 9, 2016 Form 10-Q for the Quarter Ended June 30, 2016 ...................... 138
VII.    CLASS ACTION ALLEGATIONS ............................................................................... 139
VIII.   COUNT I Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Against
        Gilbertson, Reger, Claypool, Brady, Cownie, Fellon, Rust, Alvord, McKenzie and
        Thornton .......................................................................................................................... 143
IX.     COUNT II Violations of Section 20(a) of the Exchange Act Against Gilbertson, Reger,
        Claypool, Brady, Cownie, Fellon, Rust, Alvord, McKenzie and Thornton ................... 146
X.      COUNT III Violations of Section 20A of the Exchange Act, 15 U.S.C. § 78t-1 Against
        Gilbertson, Reger, the Gilbertson Nominees and the Reger Nominees .......................... 149
XI.     COUNT IV Violations of RICO 18 U.S.C. § 1962(c) Against Gilbertson ................... 150


                                                                    ii
         Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 4 of 158
                                               TABLE OF CONTENTS
                                                                                                                        Page(s)
PRAYER FOR RELIEF ............................................................................................................. 153
JURY TRIAL DEMANDED ...................................................................................................... 153




                                                                iii
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 5 of 158



       Lead Plaintiff Jon D. Gruber (“Lead Plaintiff”), individually, on behalf of the Jon D.

Gruber Rollover IRA and as trustee of the Jon D. and Linda W. Gruber Trust, and on behalf of

all other persons similarly situated, alleges the following regarding Ryan R. Gilbertson

(“Gilbertson”), Michael L. Reger (“Reger”), unnamed defendant Dakota Plains Holdings, Inc.

(“Dakota Plains” or the “Company”), certain individually named defendants who were officers,

directors, control persons and/or controlling stockholders of the Company, and certain

defendants who acted as Gilbertson’s and Reger’s nominees. Lead Plaintiff’s allegations are

based on his personal knowledge as to his own transactions as well as, inter alia, the

investigation conducted by Lead Counsel, including the significant amount of discovery

conducted to date in this matter. This investigation also included, among other things,

consultation with experts, review and analysis of Dakota Plains’ public documents and

announcements, earnings conference calls with securities analysts and shareholders, the

Company’s filings with the United States Securities and Exchange Commission (“SEC”), wire

and press releases published by and about the Company, and information obtainable on the

Internet. Counsel’s investigation also has included analysis of public information regarding other

publicly traded companies controlled by Gilbertson and Reger (or formerly publicly traded and

now bankrupt) in which similar patterns of fraud as alleged herein have been identified,

including Northern Oil and Gas, Inc. (“NOG” or “Northern Oil”) and Voyager Oil & Gas, Inc.

(“Voyager”).

       In addition, Lead Plaintiff’s allegations are based on the federal indictments, trial

transcripts, jury verdict, sentencing memoranda and judgment, and an order denying motion for

acquittal or new trial related to the criminal conviction of defendant Gilbertson for fourteen

counts of wire fraud, one count of conspiracy to commit securities fraud, and six counts of




                                                 1
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 6 of 158



securities fraud in United States v. Ryan Randall Gilbertson, et al., No. 17-cr-66-PJS, ECF Nos.

1, 133, 214, 224, 237-248, 284, 291, 309, 330, (D. Minn., Mar. 22, 2017) (“Criminal Case”). On

December 11, 2018 Gilbertson was sentenced to twelve (12) years in prison for conducting the

complex, eight yearlong securities fraud scheme on which this complaint is based and which

precipitated the bankruptcy of Dakota Plains and damaged all public investors who purchased

the common stock of Dakota Plains during the Class Period herein alleged.

       Lead Plaintiff’s allegations are also based on the civil enforcement action filed by the

SEC against defendant Gilbertson and certain others alleging five counts of violations of the

Securities Exchange Act of 1934 (“Exchange Act,” 15 U.S.C §78a et seq.) in Securities and

Exchange Commission v. Ryan Gilbertson, et al., No. 16-cv-3779, (D. Minn., Oct. 31,

2016)(“SEC Action”); the SEC’s Order Making Findings and Imposing a Cease-And-Desist

Order against defendant Reger in In the Matter of Michael L. Reger, Respondent., Release No.

10241 (Oct. 31, 2016); the SEC’s Order Making Findings and Imposing a Cease-And-Desist

Order against Gilbertson’s co-conspirator, Nicholas Shermeta in In the Matter of Nicholas H.

Shermeta and Napa Properties, LLC, Respondents., Release No. 79195 (Oct. 31, 2016) and the

pleadings filed in Ryan R. Gilbertson v. Dakota Plains Holdings, Inc., Craig McKenzie, and Jim

Thornton, No. 27 CV-15-14393 (Minn. 4th Dist. Ct. Sept. 28, 2016) (“MN Lawsuit”). Lead

Plaintiff’s allegations are further based on defendant Weldon W. Gilbertson’s (Gilbertson’s

father) failed motion to quash an SEC subpoena in Weldon Gilbertson and Marcia Gilbertson v.

U.S. Securities and Exchange Commission, No. 13-mc-00102-PJS (D. Minn. January 22, 2014).

Lead Plaintiff believes that significant additional evidence will continue to be adduced in support

of the allegations set forth herein as discovery continues in this case.




                                                  2
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 7 of 158



                                   I.      INTRODUCTION

       1.      This is a federal securities fraud, insider trading and racketeering class action

brought on behalf of a class consisting of all persons and entities who purchased or otherwise

acquired Dakota Plains’ publicly traded securities between March 23, 2012 and August 16, 2016,

inclusive (the “Class Period”), and a subclass of all persons who purchased Dakota Plains’

publicly traded securities contemporaneously with the defendants’ sales of Dakota Plains

securities, and who were injured by virtue of the misconduct alleged herein (the “Class”). The

claims asserted are brought to remedy violations of Sections 10(b), 20(a) and 20(A) of the

Exchange Act, 15 U.S.C. §§ 78j(b), 78t(a), and 78t-1, and the Racketeer Influenced and Corrupt

Organizations Act, (“RICO”), 18 U.S.C. § 1962(c).

       2.      This securities fraud, insider trading and civil RICO class action concerns a

complicated securities fraud scheme Gilbertson and Reger directed that unfolded over the course

of eight years involving many acts of securities fraud. They conducted a brazen, massive and

complicated securities fraud scheme together with the other individual defendants in this action.

In doing so, Gilbertson and Reger abused the corporate, custodial and charitable forms by using

family and friends as nominees to obscure their ownership and control of Dakota Plains.

Gilbertson and Reger hid their involvement in Dakota Plains to conduct a massive securities

fraud that all officer and director defendants knew of or recklessly disregarded, and omitted to

disclose to the investing public, even after Gilbertson and Reger turned on the Company and the

Company, in turn, wrote the SEC a confidential letter detailing some of Gilbertson’s and Reger’s

many securities law violations. Gilbertson and Reger hatched this scheme to enrich themselves,

their family, and their friends by hiding their ownership and control of Dakota Plains since its

inception in 2008, and then secretly and nefariously siphoned off millions of dollars from the




                                                 3
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 8 of 158



unwitting public shareholders of the Company, mainly by liquidating nearly $30 million worth of

Dakota Plains stock between the two of them, unbeknownst to the public, as the Company

descended toward bankruptcy.

        3.       Gilbertson and Reger conducted an elaborate securities fraud scheme wherein: (1)

they incorporated Dakota Plains and issued millions of founders’ shares to themselves, their

family and friends which they then divided up and transferred among custodial accounts, trusts,

foundations, and LLCs they controlled so as purportedly to never breach the 5% ownership

threshold in any single account that would trigger the legal duty to report their ownership to the

public and SEC; (2) they caused the Company to issue $9 million of 12% promissory notes with

an embedded “additional payment” provision (“APP”) 1 whereby the note holders received an

“additional payment” triggered upon going public and based on the Company’s average trading

price in its first 20 days of public trading; (3) they, and at their behest, their friends and family,

purchased those notes; (4) Gilbertson arranged for his insolvent polo instructor, Douglas Hoskins

(“Hoskins” now Gilbertson’s convicted co-felon) to buy 50,000 of the less than 100,000 freely

tradeable shares of a publicly traded shell company (from the same accomplices that had

provided shell companies for reverse mergers with Gilbertson’s and Reger’s other publicly

traded companies); (5) they caused Dakota Plains to go public through a reverse merger with that

shell company; (6) Gilbertson had the polo instructor sell his shares at approximately $12 per

share upon going public and their family and accomplices purchase those shares at $12 per share

during the first 20 public trading days; (7) they used this overt stock manipulation to turn the

APP into a financial obligation of over $32 million of the Company, mostly in the form of new




1
    The APP was interchangeably referred to as an “additional payment provision,” an “embedded derivative” or a
“synthetic conversion feature” by the Company and defendants.



                                                       4
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 9 of 158



12% promissory notes to the existing note holders, from which the Company would never

recover; (8) when the Company forced Gilbertson and Reger to renegotiate the APP and convert

the debt owed to them into equity, Gilbertson, Reger and their stock brokerage buddies then

proceeded to manipulate the stock in coordinated trading activity, together ultimately liquidating

over $37 million worth of Dakota Plains stock into the public market over the course of the Class

Period. This securities fraud scheme was unknown to the investing public, but was known to or

recklessly disregarded by each of the individually named Officer and Director Defendants who

signed the Company’s Class Period SEC filings, all of which omitted to disclose the fraud or

Gilbertson’s and Reger’s actual control of Dakota Plains until it was too late for any public

shareholder to recoup any value from their investment in the Company.

       4.      The Criminal Case and SEC Action are based on the same conduct that underlies

this class action. The SEC Action alleges five separate counts of violating federal securities laws

including: Section 17(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77(q);

Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b); Sections 5(a) and 5(c) of the Securities

Act, 15 U.S.C. §§ 77e(a), 77e(c); Section 13(d) of the Exchange Act, 15 U.S.C. § 78m(d); and

Section 16(a) of the Exchange Act, 15 U.S.C. §78p(a). Defendant Reger and two other

participants in the scheme have settled with the SEC, which has resulted in disgorgement and

interest and penalties of millions of dollars.

       5.      Dakota Plains declared Chapter 11 bankruptcy and as a result is not a named

defendant herein due to the automatic stay provisions of 11 U.S.C. §362(a). At the time it was a

going concern, it operated a crude oil transloading facility in New Town, North Dakota, where it

loaded oil onto rail cars for transport to refineries. The entirety of its business was run through




                                                  5
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 10 of 158



subsidiary limited liability corporations (“LLCs”), limiting the Company’s transparency and

making it nearly impossible to trace the true sources of its revenue.

        6.       Defendants Gilbertson and Reger co-founded Dakota Plains’ predecessor, Dakota

Plains Transport Inc. in 2008 (along with James Sankovitz (“Sankovitz”), their attorney, who

together were known as the “Three Amigos”), which became Dakota Plains Inc., and then after a

March 22, 2012 reverse merger with a publicly traded shell company, ultimately became Dakota

Plains Holdings, Inc. 2 From its inception, defendants Gilbertson and Reger hid their involvement

in the Company for the purpose of effectuating a complex stock manipulation scheme that netted

each of them millions of dollars. They each hid their controlling ownership by dividing it among

a number of nominee accounts in the names of their family and charitable foundations. The

Company was specifically created to enrich Gilbertson and Reger. In fact, the Company itself

determined (but never disclosed) that the only reason it was taken public in the first place was to

facilitate Gilbertson’s and Reger’s fraud. No investor would have purchased shares in the

Company at any price or held those shares had they known the truth that Gilbertson and Reger

secretly owned and controlled Dakota Plains for their benefit so that they could reap millions for

themselves in a stock manipulation scheme upon the commencement of public trading of the

Company’s stock. The Company itself admitted three years after going public in a letter to the

SEC that Gilbertson’s and Reger’s fraud and hidden control of the Company put Dakota Plains at

continued risk of insolvency and failure, a bankruptcy that in fact occurred after four years of

increasing negative cash flows and losses. Their hidden control and fraud proximately caused the

damages suffered by Lead Plaintiff and all other public investors who unwittingly invested in the

stock of Dakota Plains.


2
    As used herein “Dakota Plains” and “Company” are intended to be inclusive of its pre-merger corporate forms.



                                                       6
         Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 11 of 158



         7.    Despite never having any formal positions at the Company, Gilbertson and Reger

controlled the Company and made all material decisions on its behalf. After founding the

Company in 2008, they first installed their fathers to serve as its two officers and as a two person

board of directors. Later, before the Company’s stock started publicly trading, they handpicked

other friends and associates to serve as officers and directors, including defendants Gabriel G.

Claypool (“Claypool”), to serve as Chief Executive Officer (“CEO”), and Reger’s next door

neighbor, defendant Timothy R. Brady (“Brady”), to serve as Chief Financial Officer (‘CFO”).

At all relevant times, Claypool and Brady knew of Gilbertson’s and Reger’s ownership and

control of the Company and the execution of the stock inflation scheme, and/or recklessly

disregarded these facts, yet withheld the truth about these matters from Lead Plaintiff and the

Class.

         8.    In January 2011, just over a year before the Company went public, Gilbertson and

Reger caused the Company to issue $3.5 million in 12% promissory notes (“Senior Notes”).

Gilbertson and Reger, along with their nominees (including defendants Total Depth Foundation

and Jessica Gilbertson (a/k/a Jessica Medlin or Jessica Brancale) Gilbertson’s ex-wife)

purchased $2.15 million of those Senior Notes, their close friends and business relations,

including defendant Paul M. Cownie’s (“Cownie”) family trust, and Sankovitz’s 1242

Investments LLC, purchased the rest. Rather than use the money to build out the crude oil

transloading facility, Gilbertson and Reger caused the Company to use the majority of the

proceeds from the Senior Notes to pay a shareholder dividend to the existing shareholders,

including a $439,000 dividend to Reger Gas Investments, LLC, controlled by Reger, $350,000 to

Reger’s father, defendant James Randall Reger, one of Reger’s nominees, $288,500 to

Gilbertson and $157,000 to Gilbertson’s ex-wife, Jessica Gilbertson, one of his nominees.




                                                 7
         Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 12 of 158



Thereafter, in April 2011, Gilbertson and Reger caused the Company to issue another $5.5

million of promissory notes, at a 12% annual interest rate (“Junior Notes”). Reger Gas

Investments LLC and Gilbertson each purchased $2 million and the Total Depth Foundation

purchased $250,000 of the $5.5 million of the Junior Notes. Defendant Cownie’s family trust

purchased another $250,000 of the notes, as did Sankovitz’s 1242 Investments LLC. Other close

Gilbertson and Reger business associates including Jack Norqual (“Norqual”) also purchased the

notes.

         9.    In October 2011, a few months before effectuation of the reverse merger by which

Dakota Plains stock would start publicly trading, Gilbertson directed defendants Claypool and

Brady and the new directors Gilbertson and Reger appointed, including defendants David J.

Fellon (“Fellon”), Cownie, and Terry H. Rust (“Rust”), to consolidate and modify the

outstanding Junior and Senior Notes (the “Consolidated Notes”), over 70% of which Gilbertson

and Reger held, to add the APP, which provided a variable bonus payment to the Consolidated

Note holders based on Dakota Plains’ stock price during its first 20 days of public trading

following the reverse merger should that price exceed $2.50 per share.

         10.   Gilbertson, Reger and Sankovitz had initiated the process of taking the Company

public through a “reverse merger” with a publicly traded shell company months earlier, as early

as January 2011. Thomas Howells (“Howells,” a co-defendant in the SEC Action who testified at

Gilbertson’s criminal trial that he helped “manipulate the sell side”), a Utah-based stock broker,

provided Gilbertson and Reger a publicly-traded shell company with a limited amount of

unrestricted, freely-tradeable shares with which Dakota Plains merged (as Howells had done

twice before for two other Gilbertson and Reger businesses that exhibit the same pattern of

hidden ownership and stock sales, NOG and Voyager), and assisted Gilbertson in arranging the




                                                 8
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 13 of 158



sale of 50,000 of the 92,400 unrestricted, freely tradeable shares of the shell company to

Gilbertson’s polo instructor Douglas Hoskins before the reverse merger. The defendants

consummated the reverse merger on March 22, 2012 and public trading of Dakota Plains’ stock

commenced March 23, 2012, the first day of the Class Period.

       11.     At the time of the reverse merger, Gilbertson was a beneficial owner of

approximately 11% of the Company’s stock, which gave rise to reporting obligations under

Sections 13(d) and 16(a) of the Exchange Act, which, respectively, require public reporting of

beneficial ownership of more than 5% and 10% of any publicly traded company. As a part of the

fraud scheme, Gilbertson and Reger hid their beneficial ownership and control of the Company

from its inception by spreading their holdings across a number of nominee accounts they

exclusively controlled. Reger beneficially owned approximately 21.4% of the Company’s stock

when it went public, divided between ten different accounts he controlled in different names to

avoid the public disclosure requirements of Sections 13(d) and 16(a). Gilbertson’s and Reger’s

ownership of significant stock in and control of the Company was at all relevant times

purposefully and/or recklessly omitted from all public Dakota Plains’ disclosures. Aside from the

Officer and Director Defendants’ (defined infra), and Gilbertson’s and Reger’s affirmative legal

duty to report Gilbertson’s and Reger’s control and ownership, this omission was material to

investors as Gilbertson and Reger had previously been the subjects of a significant quantity of

negative press related to Voyager and NOG, companies they and their families had founded and

run and which had experienced significant operational and financial difficulties, including a

bankruptcy.

       12.     Subsequent to the reverse merger, Gilbertson and Reger set out to manipulate the

price of the Company’s stock in the first 20 days of its public trading to reap a windfall from the




                                                 9
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 14 of 158



“additional payment” provision they had engineered with regard to the notes. No publicly

available document identified Hoskins as the holder of the majority of the unrestricted stock of

the shell company at the time of the reverse merger or of Dakota Plains any time thereafter. Once

public trading of the Company’s stock commenced, Hoskins immediately began selling shares of

Dakota Plains for approximately $12 per share, at Gilbertson’s direction. Most of the individuals

who sold shares during the first 20 days did so through the same Utah stock broker Hoskins used.

Gilbertson then instructed his friend, Nicholas H. Shermeta (“Shermeta,” the criminal charges

against whom were dropped in exchange for cooperation in the Criminal Case and testimony at

trial), a stockbroker in Minneapolis, to buy shares for himself and his brokerage customers in the

first 20 days of trading at the inflated prices offered by Hoskins. Shermeta testified at

Gilbertson’s criminal trial that he helped manipulate the buy side by purchasing shares, and

caused his brokerage clients to purchase shares at inflated prices around $12 per share at

Gilbertson’s direction throughout the 20 day period (in which he accounted for more than half

the total volume of shares purchased). Several of Reger’s family members, friends and associates

also purchased Dakota Plains stock during the first 20 days of trading to facilitate the fraud. The

price of Dakota Plains stock went form 30 cents per share before the reverse merger to trading

between $11 and $12 per share during the 20-day period.

       13.     The stock manipulation scheme orchestrated by Gilbertson achieved its intended

purpose. On May 15, 2012, the Company disclosed that the “additional payment” provision

resulted in a bonus payment of $32,851,800 to the holders of the $9 million in outstanding

promissory notes. The Company was never able to recover from this onerous financial

obligation. No public filing by Dakota Plains ever disclosed the names of the benefiting

noteholders or the amounts they received, let alone that Gilbertson and Reger held over 70% of




                                                 10
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 15 of 158



the notes and thus stood to receive 70% of the windfall. No public filing ever disclosed

Gilbertson’s and Reger’s beneficial ownership of the Company, their control of the Company,

their relationship to the Company’s directors and officers they handpicked, or that the apparent

interest in the Company’s stock upon becoming publicly traded was pursuant to an unlawful “get

rich quick scheme,” and not legitimate public investment. Had Lead Plaintiff and the Class

members known the truth that was systematically omitted from all of Dakota Plains’ Class

Period public filings, they would not have purchased shares of Dakota Plains at any price and

would not have paid as much as they did for stock that was, in reality, worthless at the time of

purchase. In addition, they would not have held the stock as it declined in value to become

worthless due to Gilbertson and Reger’s continued undisclosed ownership and control.

       14.     Because the Company did not have the cash to pay the large “additional

payment,” Gilbertson structured the “additional payment” to be payable in either stock or new

promissory notes. Gilbertson took his “additional payment” for himself and his nominees in the

form of new promissory notes to be paid by Dakota Plains within 12 months, worth

approximately $13 million, which again benefitted from a 12% annual interest rate, which was a

substantially higher rate than existing market conditions supported. Reger also took his

“additional payment” for himself and his nominees in the form of new promissory notes worth

almost $11 million.

       15.     Gilbertson then attempted to have these “additional payment” notes paid off as

quickly and quietly as possible by directing defendant Claypool to attempt to raise an additional

$50 million in a new debt offering. When the Company could not raise anywhere close to that

amount of money, and under threat of lawsuit by an inside shareholder with knowledge of

Gilbertson’s and Reger’s control and their ownership of the notes, the Company renegotiated the




                                                11
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 16 of 158



“additional payment” with Gilbertson and Reger directly, confirming that the officers and

directors knew of or recklessly disregarded the scheme, yet none of them disclosed the scheme,

in violation of their legal obligations as officers and directors of a publicly held company.

       16.     This resulted in the first renegotiation of the “additional payment” provision

contained in the Consolidated Notes. Due to pressure from threatened litigation, in October 2012,

Gilbertson negotiated on behalf of the noteholders directly with the Board of Directors he

himself had put in place. These negotiations culminated in the Amended Election, Exchange and

Loan Agreement dated November 2, 2012 (“First Amendment”), which restructured the

Consolidated Notes reducing the “additional payment” provision by approximately 42%. While

the First Amendment was disclosed to the public in a filing on Form 8-K, the reason for the

amendment, who negotiated it and why, were not.

       17.     Pursuant to the First Amendment, Gilbertson agreed to a reduced “additional

payment” consisting of a $5 million promissory note and 332,800 shares of Dakota Plains stock.

Gilbertson also insisted on being indemnified by the Company regarding any legal action arising

out of his conduct in connection with the Consolidated Notes. The Company provided him such

indemnity, but never disclosed the names of the indemnitees or why it offered indemnity to the

Company’s noteholders as part of the renegotiated “additional payment” feature of the

Consolidated Notes.

       18.     The Company determined in its investigation in 2013 that around the time of this

First Amendment in late 2012, suspicious naked short selling and coordinated trading activity

was emanating out of Agency Trading, a stock brokerage run by defendants Gilbertson’s,

Reger’s, Claypool’s and Cownie’s friend, Johnny Whitaker. John Whitaker, Johnny’s father, was

appointed by Gilbertson and Reger as an initial “independent” director of Dakota Plains in




                                                 12
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 17 of 158



October of 2011, along with defendants Cownie, Rust and Fellon, and approved the reverse

merger along with them. But he resigned as a director in 2012 before signing any public

statements on behalf of the Company when his son Johnny Whitaker became one of Dakota

Plains’ partners in a trucking joint venture. Agency Trading was where Gilbertson and Reger

held their nominee accounts and from which they liquidated most of the $30 million in Dakota

Plains founders’ shares and shares derived from the additional payment from those accounts.

       19.     In February 2013, the Company replaced Gilbertson’s handpicked CEO, his

friend Claypool, with defendant Craig M. McKenzie (“McKenzie”) whom Reger knew from his

extensive ties in the oil business. Even after the First Amendment, the Company received further

litigation threats from two other inside shareholders who bought shares in early private

placements and knew Gilbertson and Reger controlled Dakota Plains and were the primary

beneficiaries of the notes. At or about that time, the Company, with defendant McKenzie at the

helm, in response to the threatened litigation, created a special committee of the Board, headed

by defendant Gary L. Alvord (“Alvord”), which retained a law firm and a corporate investigation

firm to investigate the alleged fraud perpetrated by Gilbertson and Reger and the suspicious

trading activity that occurred immediately after the reverse merger, and the other circumstances

surrounding the additional payment. The investigation by outside counsel and its results were

never disclosed to the investing public. The investigation concluded that the Company’s stock

had been manipulated by an insider at the Company, which the Company concluded was

Gilbertson. The investigation also determined that a scheme to manipulate the market for Dakota

Plains stock continued well after the initial 20 days emanating out of Agency Trading. Gilbertson

and Reger sold millions of shares of Dakota Plains worth $30 million from nominee accounts




                                                13
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 18 of 158



held at Agency Trading over the course of the Class Period. No public disclosure of this

investigation or its results was ever made.

       20.      In June 2013, McKenzie confronted Gilbertson and Reger with the findings of

the investigation. The Company, asserting counterclaims against Gilbertson in the MN Lawsuit,

revealed that when Gilbertson was confronted with the results of the investigation, he became

“aggressive and used foul and abusive language before storming out of Dakota Plains’ offices.”

However, within a few hours, Gilbertson phoned McKenzie and offered to further renegotiate the

“additional payment” in the Consolidated Notes a second time.

       21.     In December 2013, Gilbertson and Reger negotiated and agreed to the terms of

the second restructuring of the “additional payment” in the Adjustment, Extension and Loan

Agreement dated December 10, 2013 (“the Second Amendment”). Gilbertson and Reger agreed

to convert the majority of the outstanding debt owed to them and their nominees by virtue of the

“additional payment” to shares of Dakota Plains. Prior to the Second Amendment, Gilbertson

had received more than $900,000 in interest payments on the promissory notes he received

pursuant to the “additional payment.” Despite these concessions, Gilbertson nonetheless

improperly received millions of dollars in additional promissory notes and interest and millions

of shares of stock from Dakota Plains as a result of the fraudulent undisclosed scheme he

participated in perpetrating on Dakota Plains’ public shareholders. Though Dakota Plains’

officers and directors knew of and/or recklessly disregarded the scheme, they never disclosed

this material information to the investing public.

       22.     After the Company twice renegotiated the APP with Gilbertson and Reger under

threat of litigation from insider investors who knew Gilbertson and Reger had purchased stock in

early private placements and figured out what had happened, the Company still did not disclose




                                                 14
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 19 of 158



the truth to public shareholders. The First and Second Amendments of the APP ultimately left

Gilbertson and Reger with far more stock in the Company in lieu of the cash the Company could

not pay - and a chip on their shoulders as the directors and officers they hired forced them to

renegotiate the APP payments and reap less of a fraudulent windfall. Gilbertson and Reger did

not let that stop them from continuing to profit from the scheme they hatched at great cost to the

Company’s public shareholders. Gilbertson, Reger and other of their chosen insiders who either

held founders’ shares (which each cost one twentieth of one penny) or purchased Dakota Plains

shares in early private placements, embarked on an extraordinarily profitable insider trading

scheme, liquidating over $37 million of Dakota Plains stock into the public markets

unbeknownst to the public and unreported to the SEC, causing the price of Dakota Plains stock

to fall to its nominal value, which was essentially worthless.

       23.     Gilbertson, through sales from his and his various nominee accounts, including

those in his father, Weldon’s name (individually and as custodian for Gilbertson’s minor son,

H.G. and as trustee of Gilbertson’s family trust), his sister, Kellie Tasto’s name (as custodian for

H.G.), his ex-wife Jessica Gilbertson, and his foundation, the “Total Depth Foundation” (named

after Gilbertson’s yacht), netted at least $21.1 million from stock sales alone. Reger, through

sales of Dakota Plains shares from accounts in his name and through the accounts held in his

nominees’ names, including in his father, James “Randy” Reger’s name, and in his brother,

Joseph C. Reger’s name (as custodian of two accounts each in Reger’s two minor sons’ names),

netted over $8.8 million selling stock into the public markets. Their close friends and business

partners netted millions more liquidating their shares, often in coordinated selling with

Gilbertson and Reger. Gilbertson’s and Reger’s insider trading and price manipulations

continued throughout the Class Period, was known to or recklessly disregarded by the officers




                                                 15
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 20 of 158



and directors of the Company by virtue of their investigations, but was not disclosed to the

public, even though the officer and director defendants were well aware that Gilbertson’s and

Reger’s founders’ shares were continuously flooding the market and depressing the stock price.

       24.     After the initial 20 day period of price manipulation by Gilbertson beginning on

March 23, 2012, the stock price of Dakota Plains began a steady decline, all the while being

manipulated with short term coordinated naked short selling emanating out of the stock

brokerage firm where Gilbertson and Reger held most of their shares. Dakota Plains stock

declined steadily due to Gilbertson’s and Reger’s (and other insiders’) liquidation of millions of

shares of Dakota Plains common stock worth over $37 million. Dakota Plains stock ended 2012

trading between $3 and $4 per share. By the end of 2013, the stock traded between $2 and $3 per

share. By mid-2015 it was trading for less than a dollar. In July 2016 the stock was delisted from

the NYSE MKT on which it had been trading. Dakota Plains declared Chapter 11 bankruptcy on

December 16, 2016. The Company’s stock is now worthless.

       25.     Dakota Plains’ inevitable demise materialized against the background of an ugly

proxy battle for control of the Company that began in mid-2014, waged by Gilbertson and Reger

against defendants McKenzie, James L. Thornton (“Thornton”), Cownie, Fellon, Rust and

Alvord - the directors and officers they appointed but by whom they felt betrayed by forcing

them to renegotiate their windfall APP payment. Unbeknownst to the public, the proxy battle

with Lone Star Value Management, LLC (“Lone Star”) was little more than a struggle for control

of the Company with Gilbertson and Reger, who were secretly behind Lone Star’s public

criticism of Dakota Plains’ management and who were using Lone Star as yet another nominee

to hide their control from the public. McKenzie’s efforts to settle the proxy battle (which

included proposed standstill agreements for Gilbertson and Reger to stop trading Dakota Plains




                                                16
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 21 of 158



stock and to stop acting as a group voting block) would fail and as a result, he and defendant

Thornton, with full knowledge of the other officer and director defendants, wrote the SEC a

“poison pen” letter identifying Gilbertson’s and Reger’s hidden control and its existential threat

to the Company.

       26.     On February 20, 2015, Dakota Plains, by its counsel, sent the SEC a private,

confidential letter stating that it needed “the SEC’s help to protect its investors” because

“unbeknownst to the market, the Company has been a de facto controlled Company for years” by

Gilbertson and Reger. The letter admitted to the Section 10(b) omissions liability at issue here

stating that Gilbertson’s and Reger’s control was a material undisclosed fact “because

stockholders would find it important that the company in which they are investing is a de facto

controlled company” and that by not disclosing this control, Gilbertson and Reger had “deceived

stockholders and committed a form of market manipulation.” The letter highlighted Gilbertson’s

and Reger’s violations of §§13(d) and 16(a) reporting requirements, and that “Messrs. Reger,

Gilbertson and Norqual have been operating in the grey areas of the law in respect to the

Company since 2011, when they entered into a legally problematic, phantom debt arrangement

with the Company.” The letter concluded that Gilbertson and Reger were retaliating against

McKenzie and the board by engaging in a proxy contest out of spite for forcing them to

renegotiate the APP payment. The Company wrote, “We further believe that the origins of Mr.

Reger’s undisclosed Reger Group – that is, Mr. Reger’s attempt to mask his 18.5% share block

through at least eleven separate accounts – was designed to furtively perpetuate his unrivalled

influence over the Company, for the sole purpose of continuing to enrich himself and his family

through the problematic dividends he arranged, all at dire risk to the Company’s immediate

viability and in contravention of the law.” Despite these admissions to the SEC that Gilbertson’s




                                                 17
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 22 of 158



and Reger’s hidden ownership and control was material, yet undisclosed to investors, and that it

put the Company’s viability in jeopardy, defendants McKenzie, Thornton, Claypool, Brady,

Cownie, Fellon, Rust and Alvord never disclosed any of these material facts to the investing

public.

          27.   In addition to the stock manipulation scheme and insider trading, Gilbertson and

Reger found additional ways to siphon money from and thereby mislead the Company’s

shareholders, including causing the Company to pay a shell company they owned hundreds of

thousands of dollars for “consulting services” never actually rendered.

          28.   On December 10, 2015, the SEC filed an action in the United States District Court

for the District of Minnesota to enforce compliance with subpoenas for document production and

testimony which had been served on Jessica Gilbertson, Gilbertson’s ex-wife, who failed to show

up for her SEC interview. By this time, the value of Dakota Plains stock had fallen to $0.28 per

share, and it fell another 7% on this news to close at $0.26 per share. The SEC issued a press

release regarding its action against Jessica Gilbertson on December 15, 2015 after the markets

had closed. On this news the stock fell another 4% from its previous close. On April 16, 2016,

the Star Tribune in Minneapolis revealed that Defendant Reger “was a major participant in an

investment deal that is under investigation for suspected stock manipulation, according to

documents reviewed by the Star Tribune.” Upon publication of this article, Dakota Plains stock

dropped an additional 10% the next trading day, April 18, 2016, to close at $0.09 per share.

Finally, on August 16, 2016, Northern Oil, another company founded by Gilbertson and Reger

for which Reger served as CEO, filed a Form 8-K in which it announced that Reger was being

terminated as its CEO due to receipt of a Wells Notice in connection with the SEC’s




                                                18
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 23 of 158



investigation of Reger’s role in Dakota Plains. On this news Dakota Plains stock fell 25% from

its previous closing price to close at $0.03 per share.

         29.      On October 31, 2016, the SEC Action was filed against Gilbertson, Howells and

Hoskins. That same day the SEC filed an administrative Order Making Findings, And Imposing

A Cease-And-Desist Order against Reger, in which Reger agreed to cease violating Sections

17(a)(2) and 17(a)(3) of the Securities Act, and Sections 13(d) and 16(a) of the Exchange Act,

and to disgorge $6.5 million, plus prejudgment interest of $669,365.85 and imposing a civil

penalty of $750,000. Shermeta also assented to a similar order that same day for “selling away”

and taking illegal commissions from Gilbertson and Reger, in which he agreed to cease and

desist from violating the federal securities laws and to disgorgement of $75,000 with

prejudgment interest of $11,075.49, plus a civil penalty of $50,000. Howells would later consent

to entry of judgment against him on March 9, 2017 in the SEC Action, in which he agreed to be

permanently enjoined and restrained from violating Sections 5 and 17(a)(3) of the Securities Act

and to disgorge ill-gotten gains in an amount to be determined in the future upon a motion by the

SEC.

         30.      On March 22, 2017, the Department of Justice’s initial indictment was filed

against Gilbertson, Hoskins and Shermeta for 13 counts of wire fraud related to the scheme to

fraudulently manipulate the price of Dakota Plains stock. On March 20, 2018, a Superseding

Indictment was filed against Gilbertson and Hoskins 3 alleging: (1) 15 counts of wire fraud, for

interstate communications and money transfers related to the acquisition of shares by Hoskins,

the manipulation of the price of Dakota Plains stock in the first 20 days of public trading, the



3
     Criminal charges were dropped against Shermeta for agreeing to testify at trial and tell the full truth. Shermeta
testified that he manipulated the buy side of Dakota Plains stock in the first 20 days of public trading at Gilbertson’s
direction.



                                                          19
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 24 of 158



election by Gilbertson to receive his, his foundation’s (the Total Depth Foundation) and his son’s

(in a custodial account with Gilbertson’s father, Weldon, listed as custodian) “additional

payment” in cash/new promissory notes, and the transfers of interest payments on those

additional payment notes from Dakota Plains to Gilbertson through October 2013; (2) one count

of Conspiracy to Commit Securities Fraud; and (3) six counts of Securities Fraud.

       31.     Gilbertson’s (and Hoskins’) criminal trial lasted over two weeks in June 2018.

Thomas Howells testified at trial to “manipulating the sell side” by arranging with Gilbertson to

have Hoskins sell shares at $12 in the first 20 days of public trading. Shermeta testified that he

purchased shares at $12 for himself and his brokerage clients in the first 20 days of trading at

Gilbertson’s direction. Gilbertson took the witness stand in his own defense. On June 26, 2018 a

jury convicted Gilbertson of 14 counts of wire fraud, six counts of securities fraud, and one count

of conspiracy to commit securities fraud.

       32.     Gilbertson and Reger at all relevant times omitted to disclose their material stock

ownership in and control over the Company. None of the individually named defendant officers

and directors made any such disclosure during the Class Period notwithstanding their knowledge

of and/or reckless disregard of Gilbertson’s and Reger’s scheme. Such disclosure was required

under the federal securities laws. In addition to revealing Gilbertson’s and Reger’s beneficial

ownership in and control over the Company, public investors would have been alerted to the

negative press Gilbertson and Reger had received in regard to related party transactions at other

oil and gas companies they founded together, including Voyager (n/k/a/ Emerald Oil, Inc., which

also filed for bankruptcy protection) and NOG. Both these companies exhibited similar patterns

of fraud by Gilbertson and Reger and the same group of insider shareholders as exist with respect

to Dakota Plains. Letters to the SEC from the insider shareholders who threatened litigation and




                                                 20
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 25 of 158



from Dakota Plains itself confirm these same patterns of fraud, including Gilbertson and Reger

hiding their control through nominees and hidden stock manipulation involving Shermeta.

Disclosure of these facts would have been material, would have altered the total mix of available

information, and affected Lead Plaintiff’s and Class members’ evaluation of the risks in

investing in Dakota Plains.

       33.      Had it been disclosed that Gilbertson and Reger created the Company for the

purpose of orchestrating a fraudulent scheme to manipulate the price of Dakota Plains stock for

their own personal gain, and that the price of Dakota Plains stock was not the result of legitimate

business activity or investment interest in the Company, neither Lead Plaintiff nor any member

of the Class would have purchased Dakota Plains stock during the Class Period at any price. The

failure of the Company is well within the zone of risk of such hidden, omitted information - in

fact, it was inevitable given the truth. Had it been disclosed that Gilbertson and Reger were

actively trading millions of shares in the Company throughout the Class Period, sometimes

churning shares to ultimately help liquidate $30 million worth of stock into the public markets,

causing the price to decline to its true market value of essentially zero, neither Lead Plaintiff nor

any other public investor would have purchased or held Dakota Plains stock. Only by omitting

these material facts were Defendants able to induce Lead Plaintiff and Class members into

purchasing Dakota Plains stock, induce them into paying artificially inflated prices for Dakota

Plains stock – a price far greater than the true value of the stock at the time of the purchase

transactions, which was nominal – and induce them to hold Dakota Plains stock while

Gilbertson’s and Reger’s hidden ownership, control and stock sales continued to cause the stock

to lose value. The failure and bankruptcy of Dakota Plains, a Company that, unbeknownst to the

public, was permeated by fraud, founded in fraud, capitalized by fraud, managed by fraud, and




                                                 21
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 26 of 158



went public in fraud, was well within the zone of risk of what the defendants had a duty, but

omitted to disclose, to the public about Dakota Plains, and Lead Plaintiff and the putative Class

are entitled to recover damages for their losses in investing in this fraudulent Company.

                             II.      JURISDICTION AND VENUE

       34.     The claims asserted herein arise under and pursuant to Sections 10(b), 20(a) and

20(A) of the Exchange Act, 15 U.S.C. §§78j(b), 78t(a), and 78t-1, and Rule 10b-5 promulgated

thereunder by the SEC, 17 C.F.R. § 240.10b-5.

       35.     This Court has jurisdiction over the subject matter of this action pursuant to

Section 27 of the Exchange Act, 15 U.S.C. §78aa, and 28 U.S.C. §1331.

       36.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act, 15 U.S.C. §78aa, and 28 U.S.C. §1391(b). During the Class Period Dakota Plains conducted

business in this District, its stock was traded on the NYSE MKT stock exchange, and the stock

transactions giving rise to the damages complained of herein occurred in this District.

       37.     In connection with the acts alleged in this Complaint, defendants, directly or

indirectly, used means and instrumentalities of interstate commerce, including but not limited to

United States mails, interstate telephone, email, text and wire communications and the facilities

of the national securities markets.

                                        III.    PARTIES

A.     Lead Plaintiff

       38.     Lead Plaintiff Jon D. Gruber is a resident of California who purchased Dakota

Plains stock during the Class Period for his own IRA and as trustee of the Jon D. and Linda W.

Gruber Trust, as set forth in the Certification attached hereto. Gruber sustained damages as a

result of the violations of law alleged herein. On April 7, 2017 the Court appointed Gruber to




                                                22
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 27 of 158



serve as the Lead Plaintiff in this class action pursuant to Section 21D of the Exchange Act, 15

U.S.C. §78u-4.

B.      Unnamed Defendant Dakota Plains Holdings, Inc.

        39.     Dakota Plains is not named as a defendant herein in light of its bankruptcy filing

and the applicable automatic stay pursuant to 11 U.S.C. §362(a). Unnamed defendant Dakota

Plains was a Nevada corporation with its principal executive offices in Wayzata, Minnesota. It

ran a “transloading” facility that loaded crude oil onto railroad cars in New Town, North Dakota.

All aspects of its business were performed by subsidiary LLCs that, unbeknownst to the public,

Reger, Gilbertson and Sankovitz arranged. In fact, Dakota Plains’ entire business was run by its

joint venture partners and almost all of its revenue was derived indirectly through its interests in

these joint ventures with connections to Gilbertson and Reger. Dakota Plains’ only direct source

of revenue was rent paid to it by its own transloading joint venture, Dakota Petroleum Transport

Solutions, LLC to operate on its land. Otherwise Dakota Plains’ revenue was derived exclusively

from its passive interest in the joint ventures it did not run.

        40.     Dakota Plains’ own oil marketing joint venture, DPTS Marketing LLC was set up

by Gilbertson and Sankovitz with one of Gilbertson’s father’s family friends and provided either

all the oil or most of the oil that the transloading joint venture, Dakota Petroleum Transport

Solutions LLC, loaded and shipped during each year of the Class Period. During the Class

Period, undisclosed to the public, the Marketing Joint Venture was riddled with trading

irregularities and engaged in increasing numbers of money losing oil transactions with specific

customers. Dakota Plains’ trucking joint venture partner was Johnny Whitaker, Gilbertson’s,

Reger’s and Claypool’s friend who also owned and ran Agency Trading, where Gilbertson and




                                                   23
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 28 of 158



Reger held and from where they sold most of their Dakota Plains shares, and from which a naked

short selling scheme involving the Company’s stock was run.

       41.      Dakota Plains was formed on March 22, 2012 through the reverse merger

between Dakota Plains Inc. (f/k/a Dakota Plains Transport Inc.), a privately held Minnesota

corporation founded by Gilbertson and Reger in 2008, and MCT Holding Corporation (“MCT”),

a publicly traded shell company incorporated in Nevada whose sole asset was a defunct tanning

salon in Salt Lake City, Utah. After the reverse merger, Dakota Plains stock was first traded on

the OTC Bulletin Board under the ticker symbol “DAKP.” On June 17, 2014, Dakota Plains

stock began trading on the NYSE MKT stock exchange under the same ticker symbol. By

September 14, 2015 the Company received notice that it was below NYSE MKT listing

standards because it reported a stockholder’s deficit of approximately $3.1 million as of June 30,

2015, and had incurred net losses in its four most recent fiscal years. On July 11, 2016 Dakota

Plains’ stock was delisted from the NYSE MKT stock exchange and began trading on the OTC

Bulletin Board once again. For the reasons alleged herein, Dakota Plains violated Section 10(b)

of the Exchange Act during the Class Period.

       42.      Dakota Plains experienced negative cash flows and net losses that increased each

and every year it was a publicly traded Company before it declared bankruptcy. Dakota Plains,

along with its subsidiaries through which it operated, filed for Chapter 11 bankruptcy protection

on December 20, 2016 in the United States Bankruptcy Court for the District of Minnesota, Case

No. 16-43711.

C.     Ryan R. Gilbertson

       43.      Defendant Gilbertson, is a resident of Delano, Minnesota and Sarasota, Florida.

Between 1998 and 2006, Gilbertson was a registered representative of various firms in the




                                                24
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 29 of 158



securities industry, including serving as a securities trader for Piper Jaffray. He has held Series 3,

4, 7, 55 and 63 licenses with the Financial Industry Regulatory Authority and is well versed in

securities regulations and beneficial ownership reporting requirements. He is currently the CEO

of Northern Capital Partners, a private equity firm in Wayzata, Minnesota. Gilbertson and Reger

cofounded Dakota Plains, as well as a number of other oil related companies. At the time it went

public through a reverse merger, Gilbertson controlled 11% of Dakota Plains’ stock and 38.9%

of its promissory notes. Gilbertson had an affirmative legal obligation under Sections 13(d) and

16(a) of the Exchange Act to report his beneficial ownership of Dakota Plains at all times during

the Class Period, but instead hid his ownership through multiple nominee accounts.

       44.     Gilbertson purposefully structured his holdings so that no one account held more

than 5% of Dakota Plains’ stock. He held over 1.1 million shares in his minor child’s name,

nominally under the control of two custodians, his father Weldon Gilbertson and sister Kellie

Tasto. Neither actually controlled the shares. Gilbertson voted and directed all transactions in

these shares. He and Sankovitz executed transactions in his father’s name (both as an individual

and as custodian for his minor son’s accounts) with a signature stamp his father provided.

Gilbertson held other shares and notes via defendant the Total Depth Foundation, a foundation

he controlled. He also beneficially owned over 1.5 million shares in his ex-wife, defendant

Jessica Gilbertson’s, name, subject to a “pledge agreement,” wherein she was not allowed to sell

those shares without Gilbertson’s consent and whereby she was required to give Gilbertson all

the proceeds of any sale of Dakota Plains stock. Evidence produced demonstrates that proceeds

of sales of Dakota Plains stock from Jessica Gilbertson’s accounts throughout the Class Period

were wired directly to bank accounts in Ryan Gilbertson’s name.




                                                 25
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 30 of 158



        45.      Gilbertson also founded Northern Oil of Wayzata, Minnesota with Reger in 2006.

The public trading of Northern Oil also began by virtue of a reverse merger with a publicly

traded shell company provided by Howells. Gilbertson served as President of Northern Oil and

resigned unexpectedly in October 2012. 4 Gilbertson sold over $4 million of Northern Oil stock

while serving as its President in 2011 when its stock reached its peak of over $32 per share.

Northern Oil stock currently trades around $2.40 per share. Northern Oil was described in 2011

by members of the financial press as “a tangled web of overlapping family and business

relationships; cross-hatched investments in companies that are competitors; massive insider

selling; a vendor relationship that doesn’t pass the smell test; a questionable board appointment;

and an executive team of four people that over the years have piled up a rather remarkable

collection of more than 15 moving vehicle violations and other infractions.” 5 Gilbertson’s and

Reger’s involvement in Northern Oil was the subject of significant negative press for various

reasons, including utilizing as the Company’s stock transfer agent a tiny agency in Utah run out

of the home of Ronald Harrington, who had twice been sanctioned by the SEC for, among other

things, “concealing the true ownership of ‘free trading stock’ held by insiders in nominee

accounts and then sold into the public marketplace.” 6 Thus Gilbertson had reason to hide his

involvement with Dakota Plains from its prospective investors, public shareholders, Lead

Plaintiff and the Class.

        46.      Gilbertson’s pattern of racketeering, securities fraud, wire fraud and conspiracy

began from his founding Dakota Plains in 2008, when he initiated the process of hiding his

ownership and control of Dakota Plains by paying for the Dakota Plains founders’ shares he put


4
    http://www.twincities.com/2012/10/16/wayzatas-northern-oil-gas-fires-chief-operating-officer
5
    http://tcbmag.com/opinion/context/columns/a-matter-of-appearances-september-2011
6
    http://www.thestreetsweeper.org/article.html?c=3&i=1671



                                                       26
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 31 of 158



in the name of his father, Weldon, and Wildcat Ranch LLC (an LLC he controlled) and by

appointing his and Reger’s fathers as their nominee officers and directors. This pattern of fraud

activity continued, aided by a large number of accomplices, through Gilbertson’s many sales and

transfers of his founders’ shares to his nominee accounts, often using intermediaries, to obscure

the source of the stock transactions. Gilbertson was responsible for the issuance in 2011 of an

illegal dividend Gilbertson and Reger used to help purchase Company debt they caused to be

issued.

          47.   The fraud further continued via the many fraudulent “consulting” contracts

Gilbertson and Reger caused the Company to enter into with Shermeta (to hide commissions for

the illegal practice of “selling away” - pushing Dakota Plains stock in private placements outside

the auspices of a brokerage firm), with Sankovitz (for acting as the Company’s attorney and

drafting the myriad documents for fraudulent transactions, though Sankovitz’s “consulting”

contracts explicitly stated he was not providing legal services), and with themselves (paying an

LLC Gilbertson and Reger controlled for their “consulting” on finances and going public).

Gilbertson’s pattern of racketeering continued through the many acts of wire fraud involved in

issuing the debt with the embedded APP, arranging for a reverse merger with a shell company

provided by the same Utah based fraudsters (Howells and Leonard Burningham (“Burningham,”

the lawyer for MCT)) who previously provided them publicly traded shell companies for two of

their other public companies, NOG and Voyager. Gilbertson’s pattern of securities and wire

fraud and racketeering included arranging for, and loaning money to, his insolvent polo

instructor, Doug Hoskins, to purchase most of the freely trading shares of the shell company

before the reverse merger.




                                                27
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 32 of 158



       48.     Gilbertson’s pattern of racketeering involved the many acts of wire fraud he was

convicted of in connection with this fraud scheme, namely the stock manipulation he

orchestrated in the first 20 days of public trading of Dakota Plains, wherein Hoskins manipulated

the sell side by selling at around $12 per share and Shermeta manipulated the buy side by

purchasing and having his brokerage clients purchase at around $12 per share. Gilbertson’s

pattern of wire and securities fraud, racketeering, and conspiracy included his and Reger’s (and

Sankovitz’s) decision to exercise warrants they held as the Company’s note holders the first day

of public trading (maximizing their value knowing the stock value would never be higher) to net

nearly a million additional dilutive shares each. Gilbertson’s pattern of racketeering continued

through receiving interest payments on notes derived from the APP through 2013. The

racketeering activity continued with each liquidation of Dakota Plains shares by Gilbertson and

in violation of Rule 10b-5.

       49.     Dakota Plains (with defendants McKenzie and Thornton at the helm), in its letter

to the SEC in 2015, highlighted Gilbertson’s and Reger’s previous pattern of securities fraud and

the many “critical comments and admonishments” from the SEC “in connection with incomplete

disclosures in respect of Northern Oil and Gas Inc.” This “pattern of incomplete disclosures,”

according to the Company, was exemplified in the insufficiency of disclosures about

Gilbertson’s and Reger’s compensation from NOG and the related party transactions with

companies run by Reger’s brother or owned by other NOG directors. Similarly, counsel for the

insiders who threatened litigation against Gilbertson, Reger and the Company wrote a letter to

the SEC accusing Shermeta of manipulating the price of Dakota Plains stock on behalf of

Gilbertson and Reger and, in doing so, highlighted how Gilbertson and Reger used Shermeta also

to manipulate the price of NOG stock. Indeed, on June 10, 2014, Shermeta settled with FINRA




                                                28
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 33 of 158



for manipulating the price of NOG stock by “marking at the close” on June 23, 2009 – entering

buy orders on behalf of a number of brokerage accounts in the last minutes of trading to raise the

price above $6 per share. 7

        50.     Gilbertson, along with Reger, Sankovitz and other accomplices, engaged in

massive coordinated short selling and price manipulation of Dakota Plains stock throughout the

Class Period. The comprehensive blue sheet trading data of Dakota Plains stock shows an

extensive coordinated stock manipulation and coordinated selling and short sales. Gilbertson

controlled multiple accounts in his own name and sold shares from those accounts and from his

nominee accounts in coordinated fashion, sometimes using one account to churn Dakota Plains

stock with small purchases while making large sales in other accounts. His personal brokerage

account and the account of his foundation, Total Depth Foundation, were kept at the brokerage

Canaccord Genuity. Accounts in his sister’s, father’s and ex-wife’s names were kept at Agency

Trading. There was even a single account at Morgan Stanley that kept assets for Total Depth

Foundation, Ryan Gilbertson, Michael Reger, Kellie Tasto and James Russell “J.R.” Reger.

Gilbertson’s stock broker at Canaccord emailed Gilbertson with respect to “catching a buyer” for

his Dakota Plains shares, writing comments such as, “Nite traded some on open…nothing natural

around right now. Do you want me to work something for you?” Gilbertson directed his

Canaccord broker to sell shares from the Total Depth Foundation’s account and from his own

account and how to allocate sales between the two.

        51.     Gilbertson and Reger, along with their close friends and accomplices (Sankovitz,

Norqual and others) coordinated a massive stock manipulation scheme replete with coordinated

naked short selling, about which the Company found out in its internal “Project Riposte”


7
    http://www.brokeandbroker.com/2447/nog-marking-close/



                                                   29
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 34 of 158



investigation in 2013 but never disclosed to the public. Johnny Whitaker at Agency Trading, for

instance, received sales orders simultaneously for Weldon Gilbertson’s personal account, his

custodial account, Jessica Gilbertson, Joe Reger’s two custodial accounts, Sankovitz and others.

Sometimes Johnny Whitaker would sell chunks of Dakota Plains stock and then allocate the sales

among these accounts after the fact. As an example Gilbertson, Reger and their friends engaged

in coordinated selling/short selling in early December of 2012 to drive the price of Dakota Plains

shares down to maximize the conversion of $6.3 million of debt into equity/warrants that was

part of the First Amendment. On December 12, 2012, Oil & Gas Holdings, an LLC of

Gilbertson’s friend (and co-founder of NOG) Doug Polinsky (“Polinsky”) sold 110,000 shares;

Chad Winter’s ((“Winter”) Gilbertson’s and Reger’s No. 3 at NOG) Wayzata Bay Capital LLC

sold 100,000 shares; Jordan Greenberg’s (Shermeta’s partner in Napa Properties) SpaceNet

Equities LLC sold 10,000 shares; Howells sold 2,000 shares; Scott Andersons’s (Sankovitz’s

close friend) Killer Whale Holdings LLC sold short 50,000 shares; Joseph Reger as custodian for

W.J.R. and J.M.R. sold short 356,068 shares for proceeds of $1,173,057 for each custodial

account; Weldon Gilbertson as custodian for H.G. sold short 303,768 shares for proceeds of

$1,003,927; Weldon’s individual account sold short 408,370 shares for $1,359,999; Jessica

Gilbertson’s account sold short 250,000 shares for $819,977; and Sankovitz’s 1242 Investments

LLC sold short 350,000 shares for $1,158,970. The “blue sheet” stock trading data on Dakota

Plains is replete with instances clearly demonstrating that on certain days Gilbertson, Reger, their

nominees and others acting in concert with them were engaged in coordinated stock selling and

manipulation.

       52.      Ryan Gilbertson sold 3,364,284 shares of Dakota Plains stock for proceeds of

$8,698,493 throughout the Class Period from accounts in his individual name. See Ex. A hereto




                                                30
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 35 of 158



(Dakota Plains stock trading by Reger, Gilbertson and their nominee accounts). He also made

numerous purchases in small quantities to churn the stock and generate market interest. None of

these sales (or purchases) were ever reported to the SEC or to the public, in violation of his duty

to disclose such sales pursuant to §16(a) of the Exchange Act. The ultimate liquidation of

Gilbertson’s Dakota Plains stock from his individual accounts extended through at least

December 31, 2014. Gilbertson’s sales from his nominee accounts extended well into 2015.

Gilbertson traded contemporaneously with Lead Plaintiff, and with countless other public

investors and putative Class members. For example, the following chart illustrates just the

purchases Lead Plaintiff made the exact same day as certain of Gilbertson’s sales from account

ending 071:

      DATE        GILBERTSON’s SALES                 LP’s IRA PURCHASES               LP’s TRUST PURCHASES
                    shares     price                   shares     price                shares      price
      4/1/2013      59,529     $4.08                   42,100     $4.13                44,100      $4.13
     4/11/2013      17,265     $4.06                   54,400     $4.12                59,300      $4.12
    12/11/2013      35,000     $2.26                  160,000     $2.15               180,000      $2.15

All of Gilbertson’s sales of stock were contemporaneous with purchases made by Lead Plaintiff

or a member or members of the Subclass.

D.       Weldon Gilbertson

         53.      Defendant Weldon Gilbertson (“Weldon”) is Ryan Gilbertson’s father. 8 He

testified at Gilbertson’s criminal trial that Gilbertson, Reger and Sankovitz founded Dakota


8
     Tonkawa Energy Capital LLC was the second largest seller of stock (1.6 million shares for $3.05 per share) in
the public offering of Voyager Oil stock pursuant to a registration statement on Form S-3 filed December 10, 2010.
The Registration statement represented in a footnote that someone named Johnathan Danger exercised voting and
investment control over shares of Voyager for Tonkawa Energy Capital LLC. Weldon Gilbertson was subpoenaed
by the SEC in regard to an investigation into Voyager Oil and his role at Tonkawa Energy Capital and
unsuccessfully attempted to quash the subpoena. Voyager Oil listed James Russell Reger as its CEO. It was founded
by Reger and Gilbertson and went public via a reverse merger with a shell company provided by Howells.
Defendant Cownie’s COG Partners LLC was the third largest seller of stock in the public offering. Sankovitz,
Johnny Whitaker, Howells, the Total Depth Foundation, Jacob P. Schaffer (Gilbertson’s childhood friend), Jessica
Gilbertson, Shermeta, and Polinsky all participated in the sale of shares to the public, exhibiting the same pattern of
obfuscation of ownership and control by Gilbertson and Reger and their accomplices as existed with Dakota Plains.



                                                          31
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 36 of 158



Plains and that he had nothing to do with it. He testified that even though he was a named

director, and the president and treasurer of Dakota Plains from its inception in 2008, he never

had any substantive input into the Company or the Company documents that bore his signature,

and that he was never a decision maker with regard to Dakota Plains, but rather that Gilbertson,

Reger and Sankovitz made all the Company’s decisions from the start. He testified he had no

office and could not recall ever discussing Dakota Plains with James “Randy” Reger, Reger’s

father, who was initially listed as the Company’s CEO and its only other director. Weldon

Gilbertson testified at trial that he provided a stamp of his signature to use for Dakota Plains-

related matters and that he authorized Sankovitz and Stephanie Horton, Gilbertson’s and Reger’s

attorney assistant at NOG, to use it for Dakota Plains-related matters.

        54.    Ryan Gilbertson paid the $2,100 for the 2.1 million (pre-split) founders’ shares of

Dakota Plains in Weldon Gilbertson’s name at the time of incorporation in 2008. Weldon

testified at the criminal trial that he did not recall ever owning those 2.1 million shares or paying

for them. Weldon further testified at trial that he was not aware that those shares were transferred

to Ryan Gilbertson in 2009 and that he was not involved in the transfer. Weldon testified that he

had nothing to do with the consulting agreements between the Company and Shermeta’s “Napa

Properties, LLC” in 2009, 2010 and 2011 even though the actions of the board of directors

approving these contracts bore his signature. Weldon similarly testified he had nothing to do

with the issuance of the 12% Senior Notes, the private placement or dividends issued in early

2011 even though his name is signed on the board’s written actions pertaining to these events.

He testified he had nothing to do with hiring defendant Claypool in February of 2011, nor was

involved with the grant of 500,000 shares from the Company to himself and Randy Reger at that

time.




                                                 32
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 37 of 158



       55.     Weldon testified to the SEC he was unaware of the transfer of 500,000 shares in

his name to Jacob P. Schaffer, one of Ryan Gilbertson’s childhood friends in 2010. He testified

to the SEC that he did not recall selling 1,125,000 shares to Ryan Gilbertson on November 30,

2010, and that he was not paid for those shares. He further testified to the SEC he was told he

was resigning. He testified he was not familiar with the 2011 transaction where Ryan Gilbertson

transferred 263,260 shares to him (pre-split) as custodian for Gilbertson’s minor son, H.G.

Weldon Gilbertson testified to the SEC that “Ryan mainly made the call on when to sell those

shares,” and that he never sold or would have sold those shares without Ryan Gilbertson’s

approval. He confirmed to the SEC that Ryan made all the investment decisions on behalf of the

shares in his name as custodian for H.G. Weldon further testified to the SEC that he did not vote

the shares in his name, and that his signatures on the shareholder questionnaire and proxy vote to

go public in December 2011 and other proxy votes was his signature stamp.

       56.     Weldon further testified that his signature stamp was used to execute the note

purchase agreement between him as custodian for H.G. and Jessica Gilbertson wherein H.G.

purchased $50,000 worth of Dakota Plains notes from his mother Jessica Gilbertson in October

2011. Further, Weldon testified his signature stamp was used in the exchange of those notes for

new Consolidated Notes in November 2011, as well as for the “Additional Payment Election”

form wherein Weldon as custodian for H.G. elected on May 2, 2012 to receive an additional

payment in the form of $182,510 worth of new 12% promissory notes from the Company. In

reality, Weldon did not know that H.G. had even received such an additional payment. Weldon

further confirmed he had no involvement in or recollection of the First Amendment to the APP

wherein he, through his signature stamp, ostensibly agreed to the reduction of H.G.’s additional

payment from $182,510 to $105,000 in late 2012.




                                               33
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 38 of 158



       57.     Weldon Gilbertson testified to the SEC that he opened accounts for shares in his

name individually and as custodian for H.G. at Agency Trading at “Ryan’s recommendation.”

The accounts at Agency Trading holding Dakota Plains stock in Weldon Gilbertson’s name were

set up at the same time as those for Reger, Reger’s family foundation, Reger’s brothers, and

sister in law as custodians for his children. The account applications and efforts to remove

restrictive legends from previously restricted stock all contained the same fraudulent

representations, made by Gilbertson and Reger, that the removal of the restrictive legend on the

stock certificates (thereby enabling their sale to the public) was not being done for the purpose of

engaging in coordinated sales. Weldon testified he did not recall filling out any of the paperwork

himself. Weldon also testified that Ryan told him he was naming him as a co-trustee along with

Ryan’s childhood friend, Jacob Schaffer, of the Ryan Gilbertson 2012 Family Irrevocable Trust,

the account for which was set up in December 2012 just after the First Amendment. This trust

held Dakota Plains shares that were liquidated into the public market. Weldon testified to the

SEC that Ryan Gilbertson made the decisions about when to sell shares from the trust.

       58.     Ryan Gilbertson sold or sold short 975,000 shares worth $3,554,201 of Dakota

Plains common stock into the public markets during the Class Period from Weldon Gilbertson’s

Individual Account (ending in 184) at Agency Trading. See Ex. A. Many of these sales were

contemporaneous with the purchases by Lead Plaintiff. For example, the following chart

illustrates just the purchases Lead Plaintiff made the exact same day as certain of Gilbertson’s

sales from the account in Weldon’s name ending in 184:




                                                34
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 39 of 158



      DATE         WELDON’s SALES         LP’s IRA PURCHASES                LP’s TRUST
                                                                            PURCHASES
                   shares       price       shares         price        shares       price
     2/5/2013      18,750       $4.15       34,900        $4.18         25,000       $4.18
    3/11/2013       1,430       $3.85        7,300        $3.86-         7,982      $3.86-
                                                          $3.88                      $3.88
    3/12/2013        2,800      $3.81       19,300        $3.71         21,200       $3.71
     4/1/2013       80,239      $4.07       42,100        $4.13         44,100       $4.13
    4/11/2013      214,129      $4.07       54,400        $4.12         59,300       $4.12

All of Gilbertson’s sales of stock from Weldon Gilbertson’s individual account were

contemporaneous with purchases made by Lead Plaintiff or a member or members of the

Subclass.

       59.      Ryan Gilbertson sold or sold short 266,695 shares worth $1,001,632 from the

account of the Ryan Gilbertson Family Trust (ending in 447) for which Weldon Gilbertson

served as trustee. See Ex. A. Many of these sales or short sales were contemporaneous with

purchases by Lead Plaintiff. For example, on April 11, 2013, Lead Plaintiff purchased 59,300

shares of Dakota Plains for $4.09 per share for the Jon D. and Linda W. Gruber Trust. That same

day Gilbertson liquidated 39,295 shares at $4.01 per share and 50,000 shares at $4.10 per share

from his family trust for which Weldon served as the nominee trustee. All of Gilbertson’s sales

of stock from his Family Trust account were contemporaneous with purchases made by Lead

Plaintiff or a member or members of the Subclass.

       60.      Ryan Gilbertson sold or sold short 462,575 shares worth $1,476,855 of Dakota

Plains common stock into the public markets during the Class Period from the Agency Trading

account listed as Weldon Gilbertson as custodian for H.G. (ending in 185). See Ex. A. The sales

from this account occurred on November 30, 2012, December 3, 5, 12, and 31, 2012, and

September 23, 2014. All of Gilbertson’s sales of stock from his son’s account listing Weldon

Gilbertson as custodian were contemporaneous with purchases made by Lead Plaintiff or a




                                               35
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 40 of 158



member or members of the Subclass. On October 23, 2013, $1,334,500 was wired out of this

Agency Trading account listed in Weldon’s name as custodian for H.G.

E.     Kellie Tasto

       61.     Kellie Tasto is Ryan Gilbertson’s sister and Weldon’s daughter. She worked for

Northern Oil & Gas, Inc. Gilbertson transferred 390,790 Dakota Plains shares (pre split) to the

account for Kellie Tasto as custodian for H.G. on February 9, 2011, by the same letter that

Gilbertson transferred shares to Weldon Gilbertson as custodian for H.G. Gilbertson referred to

the shares in Kellie Tasto’s custodial account as “my shares.” Weldon testified to the SEC that

Kellie Tasto has no business or financial background. On June 17, 2014, Gilbertson caused

$733,200 to be transferred from Kellie Tasto’s custodial account at Agency Trading to an

account at Morgan Stanley in the name of Weldon as Custodian for H.G. Weldon testified that

Ryan Gilbertson made the investment decisions in this Morgan Stanley account and that

transactions in this account were handled by his other daughter Kathleen who was a financial

adviser at Morgan Stanley. Ryan Gilbertson filled out the wire transfer instructions to wire

money from Kellie’s custodial account to Weldon’s custodial account and emailed the completed

wire request (listing his address and Kellie’s name) to Kellie on June 17, 2014 writing to her,

“Keep this and await further instructions,” exhibiting his full control of her account. Weldon

testified that Ryan also presumably made the investment decisions for the custodial account for

H.G. in Kellie Tasto’s name.

       62.     Gilbertson liquidated 637,580 shares of Dakota Plains for proceeds of $1,782,009

in 14 separate transactions from the Agency Trading account (ending in 200) in Kellie Tasto’s

name as custodian for H.G. See Ex. A. For example, the following chart illustrates just the




                                                36
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 41 of 158



purchases Lead Plaintiff made the exact same day as certain of Gilbertson’s sales from the

custodial account listing Kellie Tasto as custodian, ending in 200:

       DATE        TASTO’s SALES         LP’s IRA PURCHASES           LP’s TRUST PURCHASES
                    shares  price          shares      price             shares      price
      4/11/2013     75,524  $4.07          54,000     $4.12              59,300      $4.12
     11/11/2013      404    $2.75                                          100      $264.00

All of Gilbertson’s sales of stock from his son’s account listing Kellie Tasto as custodian were

contemporaneous with purchases made by Lead Plaintiff or a member or members of the

Subclass.

F.     Jessica Gilbertson

       63.     Jessica Gilbertson (a/k/a/ Jessica Medlin or Jessica Brancale) is Ryan Gilbertson’s

ex-wife and the mother of H.G. The stock in Jessica Gilbertson’s name was pledged to Ryan

Gilbertson, and the stock bore the address of Ryan Gilbertson’s offices. Jessica received 295,000

Dakota Plains shares (pre-split) from Ryan Gilbertson on December 1, 2009, and another

555,000 shares from Western Petroleum Transport LLC (a Gilbertson LLC) the same day.

Jessica Gilbertson testified to the SEC that she paid no money for these shares and was unaware

of these shares received in her name. Ryan Gilbertson kept the physical stock certificate in her

name and when her account was set up with Agency Trading. Gilbertson’s approval was required

to remove the restrictive legend on those shares to allow them to be sold to the public.

       64.     Gilbertson used Jessica Gilbertson as an intermediary to obscure the source of

stock in certain sales. For instance on August 21, 2010 Gilbertson transferred 200,000 shares of

stock to Jessica. Nine days later that stock was transferred to 12 West Partners (an LLC run by

Jack Norqual). On or about November 11, 2011, Gilbertson transferred 150,000 shares to Jessica

Gilbertson, who then turned around and transferred those shares to Johnny Whitaker the same




                                                37
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 42 of 158



day. Jessica Gilbertson testified to the SEC that she was unaware of these transactions and that

Ryan handled “most of that.”

       65.     Jessica Gilbertson received a $157,000 dividend on the 785,000 Dakota Plains

shares in her name pursuant to the January 2011 dividend Gilbertson caused the Company to

declare. $50,000 of that money was used to purchase the Company’s Senior Notes by which she

received warrants to purchase another 25,000 shares. Gilbertson exercised those warrants on

Jessica’s behalf on March 29, 2011. Jessica testified to the SEC that she had no idea what this

was, what a warrant is, or why the Company’s stock ledger reflects her exercising a warrant.

Gilbertson transferred the $50,000 of notes in Jessica’s name to Weldon Gilbertson as custodian

for H.G.

       66.     Jessica Gilbertson testified that as part of the pledge agreement with Ryan

Gilbertson she agreed to open a trading account at Agency Trading with Johnny Whitaker.

Proceeds derived from stock sales in Jessica’s Agency Trading account were wired directly to

Gilbertson’s bank account, including $750,000 in January 2013. Jessica also transferred 250,000

shares back to Ryan in December of 2014.

       67.     Gilbertson liquidated 1,244,500 shares of Dakota Plains stock for proceeds of

$3,221,055 from the Agency Trading account in Jessica Gilbertson’s name (ending in 179) over

the Class Period. See Ex. A. For example, the following chart illustrates just the purchases Lead

Plaintiff made the exact same day as certain of Gilbertson’s sales from the account in Jessica

Gilbertson’s name ending in 179:




                                                38
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 43 of 158



      DATE          JESSICA’s SALES      LP’s IRA PURCHASES LP’s TRUST PURCHASES
                     shares    price       shares     price    shares      price
      2/5/2013       18,750    $4.15       34,900     $4.18    25,300      $4.18
     4/11/2013       50,000    $4.10       54,400     $4.12    59,300      $4.12
     5/29/2013       25,000    $3.90       23,600     $3.93    24,900      $3.93
     9/24/2013       12,950    $1.65       58,400     $1.66    59,400      $1.66
     9/25/2013        7,000    $2.00        4,900     $1.97     4,900      $1.97
     10/8/2013       63,410    $2.00                             100       $1.98
     11/5/2013        5,400    $2.65         500      $2.72      500       $2.72

All of Gilbertson’s sales of stock from the account listed in Jessica Gilbertson’s name were

contemporaneous with purchases made by Lead Plaintiff or a member or members of the

Subclass.

G.     Total Depth Foundation

       68.       The Total Depth Foundation (“TDF”), named after Gilbertson’s yacht, is

Gilbertson’s charitable foundation incorporated in the State of Minnesota in 2009, listing Ryan

Gilbertson as its President in its articles of incorporation. TDF held $200,000 of Senior Notes

and Gilbertson had TDF purchase $250,000 more worth of Junior Notes. Upon Consolidation of

the Junior and Senior Notes, TDF held $450,000 worth of Consolidated Notes. On March 23,

2012, upon Dakota Plains going public, Gilbertson exercised TDF’s warrants to purchase

100,000 shares it received with its purchase of the Senior Notes, the first day of Dakota Plains’

public trading, knowing the stock value would never be higher. Gilbertson made charitable gift

transfers of 20,000 shares to TDF on March 23, 2012; 50,000 shares on March 27, 2012; 50,000

on March 30, 2012; 30,000 on April 4, 2012; 50,000 on April 10, 2012; 30,000 on April 12,

2012; 30,000 on April 26, 2012, to maximize the value of his tax write off. Gilbertson elected for

TDF to receive an APP promissory note worth over $1.6 million in his additional payment

election he executed for TDF.




                                                39
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 44 of 158



       69.       Gilbertson sold 772,855 shares of Dakota Plains from the account held in the

name of Total Depth Foundation at Canaccord Genuity (ending in 831) for proceeds of

$2,160,240. See Ex. A. Gilbertson liquidated the Dakota Plains stock held in TDF’s account in

26 different transactions from January 1, 2013 through December 15, 2014. For example, the

following chart illustrates just the purchases Lead Plaintiff made the exact same day as certain of

Gilbertson’s sales from the account in TDF’s name ending in 831:

      DATE            TDF’s SALES         LP’s IRA PURCHASES LP’s TRUST PURCHASES
                     shares   price         shares     price    shares      price
      2/5/2013       10,000   $4.16         34,900     $4.18    25,300      $4.18
      4/1/2013       32,600   $4.08         42,100     $4.13    44,100      $4.13
     4/11/2013       10,095   $4.05         54,400     $4.12    59,300      $4.12

All of Gilbertson’s sales of stock from the account listed in TDF’s name were contemporaneous

with purchases made by Lead Plaintiff or a member or members of the Subclass.

       70.       Weldon Gilbertson, Jessica Gilbertson, Kellie Tasto and Total Depth Foundation

are herein referred to collectively as the “Gilbertson Nominees.” Gilbertson liquidated over 7.5

million shares of Dakota Plains into the public markets during the Class Period for proceeds of

over $21.3 million from his and his Nominees’ accounts, unreported to the SEC and

unbeknownst to the investing public.

H.     Michael L. Reger

       71.       Defendant Reger is a resident of Wayzata, Minnesota. Reger co-founded Dakota

Plains in 2008 with Gilbertson. At the time of the reverse merger when Dakota Plains’ stock

commenced public trading, Reger controlled 21.4% of Dakota Plains’ stock and 33.3% of its

promissory notes. Reger had an affirmative legal obligation under Sections 13(d) and 16(a) of

the Exchange Act to report his beneficial ownership of Dakota Plains at all times during the

Class Period, but instead hid his ownership through multiple nominee accounts.




                                                 40
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 45 of 158



        72.      Reger also founded Northern Oil with Gilbertson in 2006. Reger served as CEO

of Northern Oil until he was fired on August 15, 2016 upon receiving a Wells Notice from the

SEC in relation to its investigation of Dakota Plains. Reger was the subject of significant

negative press in 2011 and thereafter related to his employment at Northern Oil and had reason

to hide his ownership and control of Dakota Plains. These criticisms included, among other

things, that Northern Oil’s other co-founders, who controlled the shell company into which it

merged via a reverse merger to go public, had been sanctioned by securities regulators and had

ties to organized crime; 9 and that Northern Oil regularly engaged in highly suspect undisclosed

related party transactions. 10

        73.      Reger purposefully structured his Dakota Plains holdings so that no one account

held more than 5% of Dakota Plains’ stock. Reger transferred shares he controlled to his children

and family foundation. When Dakota Plains went public, Reger held shares and warrants under

ten different names. He held 1,000,000 warrants in his own name, 776,700 shares in a family

foundation, and 6,511,580 shares in the names of his two minor children spread among eight

separate accounts with four different family members, other than Reger himself, named as

custodians. These included nominee defendants James Randall Reger (Reger’s father), and his

brother Joseph C. Reger, as well as his other brother James Russell “J.R.” Reger (who is not

named as a defendant because it appears that no insider trading emanated from the account in

J.R. Reger’s name), and Reger’s father and sister in law. Given Reger’s checkered history and

significant bad press, Reger intentionally hid his involvement with Dakota Plains. Disclosure




9
     See, e.g. http://www.barrons.com/articles/SB121703211350486647;
http://tcbmag.com/opinion/context/columns/a-matter-of-appearances-september-2011
10
     See http://www.thestreetsweeper.org/undersurveillance.html?i=1665;
http://www.thestreetsweeper.org/article.html?c=3&i=1671



                                                      41
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 46 of 158



thereof would have been a material fact to public investors and materially influenced their

decisions to invest in the Company.

       74.       Reger settled with the SEC with respect to his role in the scheme underlying this

action and consented to the entry of the SEC’s Order Instituting Cease-and-Desist Proceedings

Pursuant to Section 8A of the Securities Act of 1933 and Section 21C of the Securities Exchange

Act of 1934, Making Findings and Imposing a Cease-and-Desist Order, which required him to

disgorge $6.5 million, plus prejudgment interest of $669,365.85 and imposed a civil money

penalty of $750,000. See In the Matter of Michael L. Reger, Respondent, Securities Act Release

No. 10241 (Oct. 31, 2016).

       75.       Michael Reger sold or sold short 549,144 shares of Dakota Plains stock for

proceeds of $2,057,816 from the Agency Trading brokerage account in his individual name

(ending in 047). These ten transactions transpired from March 15, 2013 to June 25, 2014. Reger

sold Dakota Plains shares from stock accounts in his name contemporaneously with Lead

Plaintiff’s purchases. For example, the following chart illustrates just the purchases Lead

Plaintiff made the exact same day as certain of Reger’s sales from the account in his name

ending in 047:

      DATE         REGER’s SALES         LP’s IRA PURCHASES          LP’s TRUST PURCHASES
                     shares  price          shares     price            shares      price
     4/1/2013        84,943  $4.07         42,100     $4.13             44,100      $4.13
    4/11/2013       196,033  $4.07         54,400     $4.12             59,300      $4.12
    5/29/2013        70,000  $3.90         23,600     $3.93             24,900      $3.93

All of Reger’s sales of stock from the account listed in his name were contemporaneous with

purchases made by Lead Plaintiff or a member or members of the Subclass.




                                                 42
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 47 of 158



I.     James Randall Reger

       76.     James Randall “Randy” Reger is Michael Reger’s father. Randy Reger was

appointed CEO of Dakota Plains upon it being incorporated in 2008. Michael Reger wrote the

check for $2,100 on behalf of Randy Reger for the 2.1 million founders’ shares (pre split) issued

in Randy’s name. Despite being the Company’s first officers and directors, Randy Reger and

Weldon Gilbertson never met or formally discussed Dakota Plains.

       77.     Randy Reger testified to the SEC that he was unaware that he transferred 350,000

shares to Ryan Gilbertson on or around August 1, 2010 and did not recall receiving any money

for those shares. Randy did not recall any of the consulting contracts he purportedly signed or

approved on behalf of the Company, nor did he remember approving the 2011 dividend or the

12% Senior Notes. Randy recalled receiving a $350,000 dividend from Dakota Plains in 2011,

but did not recall granting himself and Weldon each 500,000 shares of Dakota Plains (pre-split)

on or around February 2, 2011. Randy admitted to the SEC he had no role in hiring defendant

Claypool as CEO to replace him. Randy also had his friends Thomas Smith and Gavin Murphy

purchase Dakota Plains shares as soon as it went public. Randy himself purchased another 1000

shares of Dakota Plains stock in the first 20 days after it went public even though he owned

millions of shares already for which he paid next to nothing. Randy testified to the SEC that he

did not know about the APP. Randy testified to the SEC that he provided Sankovitz and Michael

Reger a signature stamp to use on his behalf.

       78.     Defendant Reger transferred 1.75 million shares (pre-spilt) from Randy Reger’s

account to his children’s custodial accounts on February 2, 2011. 417,500 shares were

transferred to Joseph C. Reger (Randy’s son and Michael Reger’s brother) as custodian for each

of Reger’s two minor children, J.M.R. and W.J.R., and 325,820 shares were transferred to James




                                                43
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 48 of 158



Russel “J.R.” Reger (Randy’s son and Michael Reger’s brother) as custodian for each minor

child as well.

       79.       Michael Reger sold or sold short 98,820 shares of Dakota Plains stock from

Randy Reger’s account at Agency Trading (ending in 055) for proceeds of $282,274 during the

Class Period. See Ex. A. Randy Reger’s account registered five separate sales or short sales from

April 11, 2013 through September 10, 2014. Dakota Plains shares from this account were sold

contemporaneously with purchases by Lead Plaintiff. For instance, on April 11, 2013, 26,720

shares were sold short form Randy Reger’s account at $4.07 per shares for proceeds of $108,750.

This same day Lead Plaintiff purchased 54,400 and 59,300 shares of Dakota Plains for $4.12 per

share for his IRA and his family Trust, respectively. All of Reger’s sales of stock from the

account listed in his father’s name were contemporaneous with purchases made by Lead Plaintiff

or a member or members of the Subclass.

J.     Joseph C. Reger

       80.       Joseph C. Reger (or Joe Reger) is defendant Michael Reger’s brother. He was

allocated 25,000 founders’ shares when Dakota Plains was founded in 2008. The $3 million in

Consolidated notes owned by Michael Reger and Reger Gas Investments LLC were transferred

to Joseph Reger as custodian for Reger’s two children, $1.5 million in notes for each, in

November 2011 as a part of the note consolidation.

       81.       Joseph Reger participated in the stock manipulation in the first 20 days. He

forwarded his close friend, Fred Beddard, an update on Dakota Plains on March 2, 2012, saying

“I’ll keep you posted on this.” Joe Reger then called Beddard on March 22, 2012, the night

before the stock started publicly trading, and then again in the morning of March 23. Beddard




                                                 44
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 49 of 158



purchased 125 shares at $12 per share and 150 shares at $11.50 per share of Dakota Plains stock

on its first day of trading.

        82.     Joseph Reger served as the custodian for two accounts, one in each of defendant

Reger’s minor children’s names W.J.R. and J.M.R. Though the shares in the custodial accounts

were listed with Reger’s’ brothers’ names, they continued to list Michael Reger’s address on the

Company’s stock ledger. Joseph Reger testified to the SEC that Michael Reger made all the

investment decisions with respect to Dakota Plains stock for which he was listed as the

custodian, and that he was unaware of the transactions made in his name, whether they were

related to stock or the acquisition of notes. Joseph Reger admitted to the SEC that he provided a

stamp to Reger to use to effectuate transactions in his name.

        83.     On February 2, 2011, defendant Michael Reger transferred 417,500 (pre-split)

shares from his father to each of his two children’s accounts listing Joseph Reger as custodian.

On October 1, 2012, Michael Reger set up Agency Trading brokerage accounts for himself

(874,114 shares), for the Michael & Brittany Reger Foundation (776,700 shares), for Joseph

Reger individually (56,450 shares) and as custodian (797,500 shares in each custodial account),

as well as for Courtney Anthony (Reger’s sister in law) as custodian for each of Reger’s two

children (788,290 shares in each custodial account), Greg Anthony (Reger’s father in law) as

custodian for each of Reger’s children (835,000 shares in each custodial account )and James

Russell Reger (Reger’s other brother) as custodian for each of Reger’s children (835,000 shares

in each custodial account).

        84.     After the stock manipulation in the first 20 days, Joseph Reger, as custodian for

Reger’s two children, received an “additional payment” in the form of a 12% promissory note of

$5,475,300 for each custodial account. This “additional payment” to each account would be




                                                 45
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 50 of 158



reduced pursuant to the First Amendment of the APP to $3,165,600, by which Reger would take

as 166,400 shares for each of the two custodial account in Joseph’s name and a new $2.5 million

12% promissory note. The Second Amendment would result in Joseph Reger exchanging $4

million in notes he held for each custodial account (both the Consolidated and APP notes) for a

$258,580 promissory note, $1,336,583 in cash and 956,272 additional shares for each custodial

accounts.

       85.     Joseph Reger’s individual account at Agency Trading (ending in 183) sold 40,816

shares over six transactions extending from 2012 – 2015 for proceeds of $104,917. See Ex. A.

All of Reger’s sales of stock from the account listed in Joseph Reger’s name were

contemporaneous with purchases made by Lead Plaintiff or a member or members of the

Subclass.

       86.     Reger sold or sold short 1,553,772 shares of Dakota Plains stock for proceeds of

$3,195,413 from each of the custodial accounts listing his brother Joseph C. Reger as custodian

for Reger’s two minor children, W.J.R. and J.M.R., kept at Agency Trading (ending in 063 and

071). See Ex. A. The 38 sales in each account began on December 3, 2012 and ended on July 7,

2016. Reger’s sales from these accounts were made contemporaneously with Lead Plaintiff’s

stock purchases. For example, the following chart illustrates just the purchases Lead Plaintiff

made the exact same day as certain of Reger’s sales from his children’s accounts in Joseph

Reger’s name ending in 063 and 071:

    DATE       JOE REGER’s SALES          LP’s IRA PURCHASES          LP’s TRUST PURCHASES
                  shares    price          shares      price            shares       price
   2/5/2013       37,500    $4.15          34,900      $4.18            25,300       $4.18
  3/11/2013        1,443    $3.85           7,300   $3.86-$3.88          7,982    $3.86-$3.88
  3/12/2013        2,800    $3.81          19,300      $3.71            21,200       $3.71
  4/11/2013      112,672    $4.07          54,400      $4.12            59,300       $4.12




                                                46
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 51 of 158



All of Reger’s sales of stock from his children’s accounts listed in Joseph Reger’s name were

contemporaneous with purchases made by Lead Plaintiff or a member or members of the

Subclass.

       87.     James Randall Reger and Joseph C. Reger are herein referred to as the “Reger

Nominees.” Reger, together with his nominees sold just under 3.8 million shares for proceeds of

over $8.8 million during the Class Period contemporaneously with the purchases of Dakota

Plains shares by Lead Plaintiff and members of the Subclass.

K.     Gabriel G. Claypool

       88.     Defendant Gabriel G. Claypool was appointed CEO and Director of Dakota Plains

in February 2011 by Gilbertson and Reger. Claypool is a friend of Gilbertson’s and/or Reger’s

and was handpicked by them to serve as their proxy to control the Company and do their

bidding. Claypool was issued 500,000 restricted shares of the Company’s common stock and

later was issued a warrant to purchase up to 600,000 more shares.

       89.     Claypool was “buddies” with defendants Gilbertson, Reger, and defendant

Cownie, whom he called “Numsie,” and grew up with Johnny Whitaker (of Agency Trading,

where Gilbertson and Reger held their nominee accounts and from which emanated coordinated

short selling), whom he called “Two Chop.” Reger approached Claypool about becoming CEO

of Dakota Plains. Claypool took undisclosed compensation in the form of $100,000 in loans from

Gilbertson’s and Reger’s LLC, and stock in another Gilbertson and Reger company, Great Plains

Sand, in agreement for becoming CEO. Claypool testified to the SEC that defendants McKenzie

and Thornton were aware of this undisclosed compensation and the loans Claypool received

from Gilbertson and Reger. Claypool testified to the SEC that he provided an electronic

signature to Stephanie Horton, Gilbertson’s and Reger’s assistant at NOG, and testified at trial he




                                                47
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 52 of 158



agreed to allow them to use his signature on documents backdated to February 1, 2011 even

though he did not start until April 1, 2011 at Dakota Plains. A written action of the Company’s

Board on February 15, 2011 falsely represents that Paul Cownie was appointed by the Board

(which consisted of Claypool as a single member at the time) to a special committee to negotiate

Claypool’s employment. Claypool testified this negotiation never happened. Claypool’s notes

from his initial meeting with Gilbertson and Reger about becoming CEO on February 28, 2011

indicate Gilbertson and Reger told him that “Once you’re in, you’re in,” and that he felt like

Mitch McDeere from John Grisham’s novel The Firm, in which he finds out he’s working for the

mafia. Claypool was also told at this meeting Gilbertson and Reger intended to take Dakota

Plains public within four or five months.

       90.     In April 2011, Claypool, at the behest of Gilbertson and Reger, approved the

issuance of the Junior Notes - $5.5 million of promissory notes at 12% interest - which included

a first version of the “additional payment” provision that provided the Junior noteholders would

receive bonus payments based on the price of Dakota Plains’ stock at the time of an IPO. Then

in November 2011, Claypool approved, at the behest of Gilbertson and Reger, the consolidation

of the Senior Notes and Junior Notes into the Consolidated Notes. In doing so, Claypool agreed

to alter the “additional payment” provision to apply to the total value of the Consolidated Notes,

not just the amount lent under the Junior Notes, as well as to make the APP, the “additional

payment” provision of the Consolidated Notes, applicable to a reverse merger, and not just an

IPO.

       91.     Claypool, in addition to approving and helping to effectuate issuance of the Junior

and Consolidated Notes, approved two lucrative consulting agreements with Gilbertson and

Reger that paid an LLC they controlled hundreds of thousands of dollars in “consulting” fees




                                                48
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 53 of 158



which Claypool knew or recklessly disregarded were not legitimately earned. In April 2011,

Claypool caused the Company to enter into an agreement to pay a $200,000 “consulting” fee to

the same LLC Gilbertson and Reger controlled for their services in issuing the Junior Notes.

This fee was later increased to $300,000. Claypool also approved a $70,000 “consulting” fee in

November 2011 paid to Gilbertson for his services “consulting” on consolidating the Junior and

Senior Notes into the Consolidated Notes. Claypool sold 36,630 shares of Dakota Plains stock at

$2.25 per share on January 20, 2014. 11

         92.     Claypool knew of and/or recklessly disregarded the price manipulation scheme

that injured Lead Plaintiff and Class members and omitted to disclose such material information

to Dakota Plains’ shareholders. Claypool, as Dakota Plain’s CEO and as one of its directors,

signed certain of the Company’s Class Period SEC filings, none of which disclosed the scheme

or Gilbertson’s and Reger’s role in it. Claypool negotiated directly with Gilbertson in October

2012 to alter the terms of the additional payment in the First Amendment to the Consolidated

Notes after other inside shareholders threatened legal action. Claypool’s notes from an October

29, 2012 meeting with the complaining shareholder, Colin Smith, and Gilbertson, Sankovitz,

Brady and Dakota Plains’ lawyers at the time, reflect that Gilbertson warned Smith that he “will

dissolve the company if you continue down this scenario and you will be left with zero,” that

Gilbertson “assured that [he] will be giving zero future investment or time to DAKP as a result

of [Smith’s] efforts” and that Gilbertson claimed he and Reger “didn’t have insight into the ITP

[initial trading price] when we did the language” of the APP. Claypool was replaced as CEO of

the Company by defendant McKenzie in February 2013, but continued as a member of the Board

of Directors and as Chief Operating Officer, where he voted for the Second Amendment to the


11
     See https://www.sec.gov/Archives/edgar/data/1367311/000118143114003345/xslF345X03/rrd400322.xml



                                                   49
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 54 of 158



Consolidated Notes in December 2013 as well. Claypool resigned from the Board of Directors

on February 28, 2015.

L.     Craig M. McKenzie

       93.     Defendant Craig M. McKenzie served as CEO, Chairman of the Board of

Directors, and as Secretary of Dakota Plains beginning in February 2013, replacing Claypool as

CEO and Chairman. McKenzie was appointed by Reger to be CEO whom he knew through

Reger’s extensive ties to the oil industry and because each had a lake house on the same block in

northern Minnesota. McKenzie knew of and/or recklessly disregarded Gilbertson’s and Reger’s

scheme but omitted to disclose it in any of the Class Period SEC filings he signed as CEO.

       94.     After the Company received additional threats of litigation in early 2013 from

counsel for insiders who knew of Gilbertson’s and Reger’s ownership and control and their

ownership of the notes, McKenzie presided over an investigation by an outside law firm into the

circumstances of the “additional payment,” which concluded that Gilbertson had manipulated the

stock in the Company’s first 20 days of public trading. McKenzie and the other members of the

Board omitted to disclose this material fact to the investing public. None of the SEC filings

McKenzie signed on behalf of the Company ever revealed the scheme complained of herein even

after McKenzie had knowledge of it or acted with reckless disregard as to its existence.

       95.     As revealed in the pleadings from the MN Lawsuit, McKenzie confronted

Gilbertson in June 2013 about the stock manipulation, which precipitated new negotiations

between Gilbertson, Reger and the Company’s Board of Directors regarding the “additional

payment.” These negotiations resulted in the Second Amendment to the “additional payment”

provision of the Consolidated Notes in December 2013. Three months later in March 2014,

McKenzie received a raise in his base salary to $425,000 with an annual bonus target of




                                                50
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 55 of 158



$425,000 in cash and $850,000 in restricted stock. McKenzie sold 5,282 shares of the Company

at $2.25 per share on January 20, 2014. 12 He sold another 86,334 shares at $2.08 per share on

February 10, 2014. 13 McKenzie resigned from the Company on September 26, 2016.

M.       Timothy R. Brady

         96.     Defendant Timothy R. Brady served as CFO and Treasurer at relevant times

during the Class Period. Brady was hired by Gilbertson and Reger to serve as CFO and Treasurer

in September of 2011, before the reverse merger that took the Company public. Brady was

Michael Reger’s next door neighbor. Brady signed Class Period SEC filings as the Company’s

CFO when he knew of or recklessly disregarded the scheme alleged herein, which he omitted to

disclose. Brady, as CFO and Treasurer, was intimately involved in negotiating with Gilbertson,

consolidating the Junior and Senior Notes and approving the “additional payment” provision of

the Consolidated Notes. Brady was privy to the negotiations with Gilbertson and Reger regarding

the First and Second Amendments. Brady resigned as CFO and Treasurer of the Company on

April 4, 2016.

N.       Paul M. Cownie

         97.     Defendant Paul M. Cownie served as a director of the Company starting in or

about September 2011. Cownie participated in the private placements of Company stock

Gilbertson and Reger orchestrated before the reverse merger. At the time of the reverse merger,

Cownie was the beneficial owner of 1,410,400 shares of Dakota Plains stock, which represented

3.74% of the outstanding shares at the time. Though Cownie was listed as an “independent

director” as defined under the applicable listing standards of the NYSE Amex Equities Market in



12
     See https://www.sec.gov/Archives/edgar/data/1367311/000118143114003350/xslF345X03/rrd400327.xml
13
     See https://www.sec.gov/Archives/edgar/data/1367311/000118143114006554/xslF345X03/rrd402311.xml



                                                   51
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 56 of 158



the Company’s SEC filings, he had a previous relationship with Gilbertson and Reger that was

undisclosed in Dakota Plains’ SEC filings.

         98.     Cownie was in the same group of friends as Reger, Gilbertson, Claypool and

Johnny Whitaker. He was an investor in Gilbertson’s and Reger’s other companies and served as

the CEO for one of Gilbertson’s and Reger’s other companies, Southern Plains Resources.

Cownie also serves as the President of COG Partners LLC, a family investment vehicle. COG

Partners was the third largest seller of stock in Voyager’s 2010 public offering, selling nearly a

million shares for over $3 each. To keep the Cownie-Reger-Gilbertson link hidden, the

registration statement for this offering claimed that Paul Hayes, the Cownie family lawyer

“exercises voting and investment control over the shares of Voyager common stock held by

COG partners.” Gilbertson and Reger appointed Cownie to the Board of Dakota Plains. Cownie

invested in the first private placement of Dakota Plains shares in March of 2009, buying 50,000

shares (pre split) at $0.55 per share. Cownie was indemnified for supposedly negotiating with

Claypool on his hiring and employment agreement. A trust established by Cownie’s father

(James “Jim” Cownie) that benefited Paul Cownie, the JSC Trust, participated in purchasing the

notes with the additional payment provision. Cownie also purchased 25,000 shares in a private

offering of stock in Northern Oil in either 2006 or 2007, and then sold those 25,000 shares for

$4.20 per share in a public offering pursuant to a registration statement filed by that company on

July 23, 2007. 14

         99.     Cownie knew of and/or recklessly disregarded the fraud scheme herein alleged.

He participated in the private offerings of the Company conducted by Gilbertson before it went

public, was appointed as a director by Gilbertson and Reger and was privy to the negotiation of


14
     See http://www.nasdaq.com/markets/spos/filing.ashx?filingid=5044369



                                                      52
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 57 of 158



and voted for the First and Second Amendments to the “additional payment” provision of the

Consolidated Notes. None of the SEC filings Cownie signed, including a registration statement

and the Company’s Annual Reports on Form 10-K, disclosed the scheme complained of herein.

Cownie resigned from the company on May 1, 2015.

O.       Terry H. Rust

         100.    Defendant Terry H. Rust (“Rust”) served as a director of the Company beginning

a few months before the reverse merger, in or about September 2011. Rust was appointed as a

director by Reger, who knew Rust because he knew Reger’s father in law, Greg Anthone, who

served as one of Reger’s nominees for his children’s custodial accounts. At the time of the

reverse merger, Rust was the beneficial owner of 60,000 shares of Dakota Plains stock. Though

Rust was listed as an “independent director” as defined under the applicable listing standards of

the NYSE Amex Equities Market in the Company’s SEC filings, he had a previous relationship

with Gilbertson and Reger that was not disclosed in Dakota Plains’ SEC filings.

         101.    Rust had a previous relationship with Gilbertson and Reger as one of the initial

investors in Voyager. Rust was one of the selling inside stock holders who sold 173,674 shares

of Voyager at $3.05 per share pursuant to a registration statement on Form S-3 filed April 30,

2010. 15 Rust sold 34,546 shares of Dakota Plains Stock on June 18, 2013 at $3.70 per share just

after the confrontation with Gilbertson regarding his stock manipulation scheme. 16

         102.    Rust knew of and/or recklessly disregarded the scheme herein alleged yet made

no disclosure thereof. He was appointed as a director by Gilbertson and Reger and was privy to

the negotiation of and voted for the First and Second Amendments to the “additional payment”



15
     See https://www.sec.gov/Archives/edgar/data/1283843/000110465910023525/a10-8594_1s3.htm
16
     See https://www.sec.gov/Archives/edgar/data/1367311/000118143113036164/xslF345X03/rrd383984.xml



                                                   53
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 58 of 158



provision of the Consolidated Notes. However none of the SEC filings Rust signed, including a

registration statement of stock sold to the public and the Company’s Annual Reports on Form

10-K disclosed the scheme complained of herein. Rust resigned from the company on May 1,

2015.

P.      David J. Fellon

        103.    Defendant David J. Fellon served as a director of the Company beginning a few

months before the reverse merger, in or about September 2011. Fellon was appointed to be a

director by Gilbertson and Reger who knew him through working with him in one of their other

businesses, Great Plains Sand. At the time of the reverse merger, Fellon was the beneficial

owner of 60,000 shares of Dakota Plains stock. Fellon sold 34,546 shares of the Company’s

stock at $3.70 per share on June 18, 2013, 17 just after the internal confrontation with Gilbertson.

        104.    Fellon knew of and/or recklessly disregarded the scheme herein alleged yet made

no disclosure thereof. He was appointed as a director by Gilbertson and Reger and was privy to

the negotiation of and voted for the First and Second Amendments of the “additional payment”

provision of the Consolidated Notes. None of the Class Period SEC filings Fellon signed

disclosed the scheme complained of herein.

Q.      Gary L. Alvord

        105.    Defendant Gary L. Alvord was elected to serve as a director of the Company and

began to serve on the audit and compensation committees of the Board on August 14, 2012.

Alvord signed the Company’s registration statement on Form S-8 to register 2 million shares at

$4.50 per share filed on September 21, 2012. This registration statement, filed after the windfall

“additional payment” was agreed to, incorporated by reference the Company’s previous years’


17
     https://www.sec.gov/Archives/edgar/data/1367311/000118143113036165/xslF345X03/rrd383983.xml



                                                   54
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 59 of 158



financial statements, none of which disclosed Gilbertson’s and Reger’s scheme or role in the

Company. Alvord also signed the Company’s registration statement on Form S-3 on September

23, 2013. Alvord further signed the Company’s Annual Reports filed on Form 10-K for the

years 2012, 2013, 2014 and 2015. None of these Annual Reports disclosed the scheme

complained of herein despite Alvord’s knowledge and/or reckless disregard thereof. Alvord was

a director of the Company who was privy to negotiations with Gilbertson and Reger regarding,

and voted on the approval of, both the First and Second Amendments to the “additional

payment” provision of the Consolidated Notes. Alvord served on the Special Committee of the

board that conducted the investigation into Gilbertson’s and Reger’s fraud scheme. Alvord sold

26,959 shares of Dakota Plains stock at $3.70 per share on June 18, 2013, just after the

confrontation with Gilbertson.

R.     James L. Thornton

       106.    Defendant James L. Thornton served as Dakota Plains’ CFO starting on April 1,

2016 after defendant Brady resigned from the Company. Prior to that Thornton served as

“Executive Vice President, Strategy” since December of 2015, and General Counsel and

Secretary of Dakota Plains since March 2013. Thornton was involved in investigating the stock

manipulation scheme in February 2013, and has admitted to sending the SEC a letter outlining

Gilbertson’s and Reger’s scheme in February 2015. Yet after being appointed CFO of the

Company, Thornton signed Quarterly Reports on Form 10-Q on behalf of the Company in May

and August 2016 that continued the Company’s practice of omitting to disclose Gilbertson’s and

Reger’s scheme, the SEC investigation into the scheme, or the Company’s involvement in the

SEC’s investigation.




                                                55
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 60 of 158



       107.    Claypool, McKenzie, Brady, Cownie, Rust, Fellon, Alvord and Thornton are

sometimes collectively referred to herein as the “Officer and Director Defendants.” During the

Class Period, each of the Officer and Director Defendants, as senior officers and/or directors or

as major share owners who controlled such officers and directors, were privy to non-public

information concerning the Company’s business, finances, and present and future business

prospects, and were aware of and/or recklessly disregarded the stock manipulation scheme and

windfall payments to Gilbertson and Reger due to the “additional payment” provision of the

Consolidated Notes, and had knowledge of and/or recklessly disregarded Gilbertson’s and

Reger’s reportable beneficial ownership and control of the Company. Each of the Officer and

Director Defendants were privy to or had knowledge of the negotiations with Gilbertson and/or

Reger regarding the First and/or Second Amendment to the “additional payment” provision of

the Consolidated Notes. Because of their possession of such information, the Officer and

Director Defendants knew or recklessly disregarded that the adverse facts regarding Gilbertson’s

and Reger’s control of the Company, and manipulation of its stock price, had not been disclosed

to, and were being concealed from, the investing public.

       108.    The Officer and Director Defendants participated in the preparation, approval,

and/or dissemination of various public, shareholder and investor filings and reports described

herein. The Officer and Director Defendants were aware of or recklessly disregarded

misstatements and material omissions complained of herein, and were aware of their materially

false and misleading nature.

       109.    The Officer and Director Defendants, because of their positions of control and

authority as officers and/or directors of the Company, or, in the case of Gilbertson and Reger, in

their role as owners who controlled the officers and/or directors of the Company, were able to




                                                56
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 61 of 158



(and in fact did) control the content of the Company’s quarterly and annual financial reports,

SEC filings, press releases and presentations and responses to securities analysts pertaining to

Dakota Plains. Each of the Officer and Director Defendants had the power and influence to

control the disclosures made by the Company to the investing public.

       110.    The Officer and Director Defendants, including Gilbertson and Reger, had a duty

to promptly disseminate accurate and truthful information with respect to Dakota Plains’

operations, ownership and control, or to cause and direct that such information be disseminated

so that the market price of Dakota Plain’s stock would be based on truthful and accurate

information.

       111.    As officers and controlling persons of a publicly-held company whose stock was,

and is, registered with the SEC, traded on the NYSE MKT stock exchange and OTC, and

governed by the provisions of the federal securities laws, the Officer and Director Defendants

each had a duty to disseminate prompt, accurate and truthful information with respect to the

Company’s ownership, the identity of its control persons, its financial condition, the integrity of

the market for its common stock, whether the price of that stock had been fraudulently

manipulated, as well as its management and present and future business prospects. The Officer

and Director Defendants had a duty to correct any previously-issued statements that had become

materially misleading or untrue upon discovering Gilbertson’s and Reger’s ownership, control,

role in, and their manipulation of the price of the Company’s publicly traded common stock,

such that the market price of the Company’s publicly-traded securities would be based on

truthful and accurate information. The Officer and Director Defendants’ misrepresentations and

omissions during the Class Period violated these requirements and obligations.




                                                 57
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 62 of 158



         112.     Each of the Officer and Director Defendants knew and/or recklessly disregarded

that the omissions and misleading statements described herein would adversely affect the

integrity of the market for Dakota Plains stock, would induce investors to buy Dakota Plains

shares they otherwise would not have at prices far above their true value. The actions and/or

inaction of the Officer and Director Defendants were the proximate cause of the artificial

inflation of the price of Dakota Plains common stock and the resultant damages sustained by

Lead Plaintiff and members of the Class. But for those actions and/or inactions, Lead Plaintiff

and Class members would not have purchased Dakota Plains stock, and/or would not have paid

as much as they did for that stock.

                IV.     FACTUAL BACKGROUND AND TIMELINE OF EVENTS

A.       Gilbertson and Reger Establish the Company but Hide Their Ownership and
         Control

         113.     Gilbertson and Reger, with the assistance of others, founded Dakota Plains

Transport Inc., the predecessor entity of unnamed defendant Dakota Plains, in 2008. 18 They

caused Dakota Plains to issue to each of them millions of founders’ shares and to issue additional

founders shares to their friends and family. Reger made only nominal capital contributions to the

Company, but lent the company a total of $120,000 in 2008 and 2009 for the acquisition of land

on which the purported transloading facility was to be located. However, despite not having any

formal positions at the Company, Gilbertson and Reger retained control over Dakota Plains and

made all material decisions for the Company.

         114.     Gilbertson and Reger hid their control of Dakota Plains from its start by naming

their fathers as the Company’s first officers and directors in the Company’s founding papers.



18
     The predecessor entities are included in the definition of the “Company” and “Dakota Plains.”



                                                        58
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 63 of 158



Weldon Gilbertson, Ryan Gilbertson’s father, was the Company’s first listed President and

Treasurer, and James “Randy” Reger, Michael Reger’s father, was listed as the Company’s first

CEO. Weldon Gilbertson testified at Ryan’s criminal trial that the idea to found the company

was Ryan Gilbertson’s, Michael Reger’s and James Sankovitz’s; that he was not involved in the

day-to day operations; that Reger, Gilbertson and Sankovitz, not he, made all the decisions; and

that he never refused to sign anything presented to him by Sankovitz. Weldon testified under

oath that he was unaware of the 2.1 million founders’ shares of Dakota Plains common stock

issued in his name or if he paid for them or even that those shares were later transferred to (and

by) Ryan Gilbertson. Weldon testified that he never formally met with Randy Reger at a board

meeting or otherwise regarding Dakota Plains, and could not recall ever having discussed Dakota

Plains with Randy Reger. Weldon testified he had nothing to do with the issuance of 500,000

(pre-split) shares to him and Randy Reger each on February 2, 2001. Both Weldon Gilbertson

and Randy Reger provided signature stamps to their sons to be used to execute Company actions

on their behalf.

       115.    Gilbertson and Reger utilized multiple nominee accounts in the names of their

children, wives/ex-wives, and LLCs and foundations they controlled, to hold stock and notes, so

as never to surpass the 5% ownership threshold that would require reporting of their equity

ownership and stock transactions in Dakota Plains to the SEC and the public. Upon founding the

Company in November 2008, Reger invested: $2,100 for 2.1 million shares (pre spilt) in his

father, James “Randy” Reger’s name, $2,200 for 2.2 million shares in Reger Transport and

Investment LLC, and also issued 25,000 shares each to his brothers James Russell and Joe and

his sister in law, Courtney Anthone, and 20,000 shares to his father in law, Gregory Anthone.

Gilbertson invested $1,075 for 1.075 million shares in his own name, $2,100 for 2.1 million




                                                59
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 64 of 158



shares in his father Weldon’s name, $600 for 600,000 shares in the name Wildcat Ranch LLC

and 5,000 shares in his sisters Kathleen and Kellie’s names.

       116.    By June of 2012, after a stock split was approved at an October 2011 Board

meeting, Michael Reger had 8,262,394 shares under his control: 974,114 shares in his name,

776,700 shares in the name of the Michael and Brittany Reger Family Foundation, and 6,511,580

shares spread among eight separate custodial accounts in the names of his two sons, W.J.R. and

J.M.R., each the beneficiary of four separate custodial accounts in names of Reger’s brothers,

James Russell “J.R.” Reger, and Joseph C. Reger, his father-in-law, Gregory Anthone and his

sister-in-law, Courtney Anthone. These shares constituted over 20% of the 41.35 million shares

outstanding at the time. Though the shares were in the names of custodial accounts, they were

listed showing Michael Reger’s address on the stock ledger.

       117.    Gilbertson controlled 4.15 million shares, about 10% of Dakota Plains through

accounts in his name, the “Total Depth Foundation,” his ex-wife Jessica’s name (whose shares

were pledged to Ryan and were sold in concert with his), Weldon Gilbertson as custodian for

Ryan’s son H.G., and his sister Kellie Tasto as custodian for H.G. Sankovitz owned 5% of the

Company through four different accounts.

       118.    Joseph Reger testified to the SEC that Michael Reger made the investment

decisions with respect to Dakota Plains stock for which he was listed as the Custodian and that

he was unaware of the transactions made in his name as custodian for W.J.R. and J.M.R.,

whether it be stock or the acquisition of notes. Joseph Reger also provided Michael Reger a

stamp of his signature. James Russell Reger testified he had no knowledge of the transfers in his

name as custodian for Michael Reger’s sons.




                                               60
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 65 of 158



       119.    Defendant Claypool, the Company’s first paid CEO, testified that he knew and

had discussions at the board level regarding Gilbertson’s and Reger’s control of more than 5% of

the Company’s equity. His notes from his initial meeting with Gilbertson and Reger on February

28, 2011 to discuss becoming CEO reflect that Gilbertson and Reger did not want to report that

they owned more than 5% of the Company.

       120.    Records reflect that some of the shares defendant Gilbertson received from his

father were transferred to his wife, Jessica Gilbertson. Other shares Jessica Gilbertson received

from defendant Gilbertson were later sold to an entity run by a man named Jack Norqual. Mr.

Norqual testified before the SEC that he had no interaction with Jessica Gilbertson regarding

those shares and dealt only with Gilbertson. Gilbertson thus controlled all aspects of the stock he

distributed to his nominees.

       121.    Between March 2009 and December 2011, Gilbertson and Reger caused Dakota

Plains to conduct four private placements of its stock through which the Company raised $7.35

million from 70 investors. None of the offering materials for any of the private placements

disclosed any involvement of Gilbertson or Reger in the management or control of Dakota

Plains. The offerings all stated that Gilbertson’s and Reger’s fathers managed the Company, and

later that defendant Claypool did. No documents filed after the Company went public ever

identified Gilbertson or Reger as beneficial owners of 5% or more of Dakota Plains’ stock or that

they controlled management of the Company, or even mentioned them by name at all. The plan

from the start was for Gilbertson and Reger to act behind the scenes, unbeknownst to the

Company’s investors, to control the Company.

       122.    Gilbertson and Reger caused the Company to enter four separate “consulting”

agreements with Napa Properties, LLC, whose sole member was Nicholas Shermeta. Shermeta




                                                61
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 66 of 158



admitted at trial payments Napa Properties received were illegal commissions, paid directly to

him, outside the auspices of his registered broker-dealer, for pushing Dakota Plains stock –

what’s called, “selling away.” Shermeta settled with the SEC on October 31, 2016 and agreed to

pay over $136,075 in disgorgement, penalties and interest for this illegal “selling away.” 19 The

first illegal commission packaged as a “consulting contract” was related to the first private

placement in March of 2009 for which Shermeta was paid 43,136 shares and $51,625. The

second “consulting contract” with Napa Properties/Shermeta was in September 2010 for $18,600

and 12,000 shares of stock. The third “consulting contract” with Napa Properties in April 2011

was for 10,000 shares. The fourth was in October 2011 for $75,000. Claypool testified he knew

the Company was paying Napa Properties LLC directly for Shermeta’s role bringing in investors.

Defendant Brady testified to this as well. Not only was the massive debt on the Company’s

balance sheet due to the APP, a function of fraud and illegality, the truth about Dakota Plains,

known to Defendants but undisclosed to the public, was that the Company’s entire equity

capitalization was based on fraud and illegality as well.

         123.    Jessica Gilbertson pledged her Dakota Plains shares to defendant Gilbertson in

exchange for $2.25 million in loans from him. Further, records obtained from the SEC show that

the more than 1.5 million shares of Dakota Plains owned by Jessica Gilbertson carried a

restrictive legend prohibiting her from selling those shares without defendant Gilbertson’s

consent. Gilbertson subsequently directed the stock broker holding those shares to transfer

340,000 of those shares to his personal account.




19
     https://www.sec.gov/litigation/admin/2016/34-79195.pdf



                                                      62
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 67 of 158



B.     Gilbertson and Reger Cause the Company to Issue Notes with an “Additional
       Payment” Provision, and Purchase 70% of the Notes Themselves

       124.    On January 14, 2011, Gilbertson caused his father, Weldon Gilbertson, to declare

a $0.10 per share cash dividend and a dividend of 0.0645 shares of common stock for each share

owned. Dakota Plains paid an aggregate cash dividend of $1,941,632 and issued an additional

1,441,774 shares of common stock as a result. Reger Gas Investments received $439,000 in cash,

James Randy Reger received $350,000, Gilbertson received $288,500, Sankovitz’s 1242

Investments LLC received $167,096, and Jessica Gilbertson received $157,000.

       125.    In early February 2011, Gilbertson caused the Company to issue its Senior Notes

– $3.5 million at 12% annual interest – which it used to pay the January 2011 dividend.

Gilbertson and Reger each purchased $1 million of the Senior Notes, and the Total Depth

Foundation purchased another $100,000 of the Senior Notes. Together they purchased 60% of

the Senior Notes. As a part of the Senior Notes, Dakota Plains also issued 1,000,000 warrants to

Gilbertson and Reger each, and 100,000 to TDF. Those warrants allowed the holder to purchase

one share of Dakota Plains stock at $0.285 per share, which they would later do, once the

Company went public. Sankovitz (through 1242 Investments), Jack Norqual, (through 12 West

Partners), and the JSC Trust (James Cownie trust that benefits Paul Cownie), each purchased

$250,000 in notes and receive 125,000 warrants. Jessica Gilbertson purchased $50,000 in notes

and received 25,000 warrants

       126.    Though Gilbertson’s and Reger’s fathers were purportedly the sole directors of

Dakota Plains at the time, according to the SEC, neither of them had any role in deciding to issue

the Senior Notes, selecting the investors, or setting the terms of the Senior Notes. All these

decisions were made by Gilbertson with the knowledge and approval of Reger.




                                                63
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 68 of 158



       127.     Jessica Gilbertson subsequently transferred her notes to Weldon Gilbertson, as

custodian for her and Gilbertson’s minor child. Weldon Gilbertson testified before the SEC that

he had no knowledge of that transaction before it took place, and that his signature was stamped

on the purchase agreement without his knowledge. Weldon Gilbertson resigned as President and

Treasurer of the Company, and James Reger resigned as CEO soon after the issuance of the

Senior Notes.

       128.     Gilbertson and Reger then hired defendant Claypool, a personal friend, to replace

Reger’s father as CEO on February 10, 2011. Dakota Plains issued 500,000 restricted shares of

its common stock in connection with the commencement of his employment (and later a warrant

to purchase up to 600,000 shares of common stock at an exercise price of $2.50 per share).

Gilbertson and Reger provided Claypool with additional, secret benefits in the form of stock in

another company Gilbertson and Reger controlled, and a loan from a different entity they

controlled. These additional benefits provided to Claypool were never publicly disclosed but

were known to other directors.

       129.     Shortly after Claypool took over as CEO, he and Reger signed an agreement for

Dakota Plains to pay $200,000 as a consulting fee to the same LLC Gilbertson and Reger used to

make the undisclosed loan to Claypool. Claypool caused the Company to pay an additional

$100,000 to the same LLC controlled by Gilbertson and Reger in December 2011. This LLC

which Gilbertson and Reger controlled provided no actual consulting services to Dakota Plains

for which this payment was purportedly made.

       130.     In April 2011, Claypool, 12 days into his employment, at the directive of

Gilbertson with the knowledge and assent of Reger, caused the Company to issue the Junior

Notes – $5.5 million of promissory notes at 12% annual interest. Reger Gas Investments, LLC,




                                                64
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 69 of 158



an LLC controlled by Reger, purchased $2 million of the Junior Notes, Gilbertson purchased $2

million of the Junior Notes, the Total Depth Foundation purchased $250,000 of the Junior Notes.

Together Gilbertson and Reger purchased $4.25 million of the $5.5 million of Junior Notes

issued. Sankovitz, through 1242 Investments, Jack Norqual, the JSC Trust (James Cownie trust

that benefits Paul Cownie), each purchased $250,000 of notes.

       131.    The Junior Notes contained the first version of the “additional payment”

provision, which, in the case of the Junior Notes, provided that the Junior Note holders would

receive bonus payments based on the price of Dakota Plains’ stock at the time of an initial public

offering (“IPO”).

       132.    In or about September 2011 Gilbertson and Reger caused Dakota Plains to hire

defendant Brady to be CFO, and to appoint defendants Rust, Cownie and Fellon to serve as

directors of the Company. Gilbertson dealt directly with defendants Claypool, Brady, Cownie,

Fellon and Rust. After an attempt to take the Company public via IPO failed in September 2011,

Gilbertson sent Sankovitz, Brady, Reger, and Brady’s VP of finance, Nick Dillon, an email with

the subject line, “DP Note Consolidation” on October 23, 2011. Gilbertson proposed that the

Junior and Senior Notes be consolidated, “Clarification of the adjustment of the synthetic

conversion feature in the Junior notes which was designed for an IPO to apply to a merger,” (i.e.

change the terms of the APP to apply to a reverse merger, not just an IPO), a 2 for 1 stock split

and “[i]mmediately commence discussions to reverse merge into a public company.” Id. The

attachment to the email is the proposal that makes clear that the APP would apply to the $9

million total outstanding principal of the Consolidated Notes (not just the Junior Notes) and use

the average price in the first 20 days of public trading should the Company go public via reverse

merger. Also included was a 2% “extension fee” paid to the noteholders. Claypool, Brady and




                                                65
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 70 of 158



the Board – Cownie, Fellon, Rust, and John Whitaker (Johnny’s father), together whom

Claypool described as “known friends or resources of Mike and Ryan” – unanimously adopted

Gilbertson’s proposals wholesale a few days later on October 31, 2011, and approved going

public via reverse merger.

       133.    After consolidation of the notes, Gilbertson held $3 million in notes and he

received a $60,000 “extension fee.” Total Depth Foundation held $450,000 in notes, Weldon as

custodian for H.G. held $50,000 in notes. The $3 million in notes owned between Michael

Reger and Reger Gas Investments were consolidated and transferred to Joseph C. Reger as

custodian for J.M.R. and W.J.R. – $1.5 million each. The JSC Trust (Cownie) held $500,000 in

notes, and Jack Norqual also held $500,000 in Consolidated Notes in his name and “12 West

Partners.” Sankovitz’s 1242 Investments LLC held $500,000 in Consolidated Notes.

       134.    The plan to go public via reverse merger with MCT was in the works as early as

January of 2011, when Sankovitz emailed Thomas Howells, Gilbertson and Reger regarding a

potential reverse merger for Dakota Plains. Howells was a Utah based business man who worked

for a firm called Jenson Services that provided shell companies with publicly traded stock for

reverse mergers, and who had found the shell companies for reverse mergers with Gilbertson’s

and Reger’s other companies, Voyager and NOG. Howells and Jenson purchased 200,000 shares

(pre-split) of Dakota Plains from sources arranged by Gilbertson in February 2011. On April 6,

2011, Howells sent Gilbertson and Sankovitz an email in which he highlighted the fact that MCT

has “an exceptionally tight tradable float for six months,” pointing out how easy it would be to

manipulate the stock price with so few unrestricted, freely tradeable shares. Howells testified that

one of Gilbertson’s conditions for doing the reverse merger was that Gilbertson’s purchaser,




                                                66
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 71 of 158



Doug Hoskins, be allowed to purchase 50,000 of the unrestricted freely tradeable shares of the

shell company.

       135.      The “additional payment” provision provided that holders of the Consolidated

Notes would receive a bonus payment in stock or cash based on the average price of Dakota

Plains during the first 20 days of pubic trading. The holders of the Consolidated Notes would

receive bonus payments if the average price exceeded $2.50 per share, with the size and amount

of the bonus being a function of the average price. The higher the average price in the first 20

days of public trading, the larger the bonus payment would be under the “Additional Payment”

provision.

C.     Gilbertson Takes the Company Public via a Reverse Merger

       136.    On November 3, 2011, Howells emailed Gilbertson with information about

Malibu Tan Club (“MCT”), the shell Howells had located for Gilbertson, highlighting that of its

640,200 outstanding shares, only 92,400 were freely tradeable and that 50,000 of those

“would/could be interested in a share purchase,” which Howells ultimately arranged with Doug

Hoskins. Howells testified at trial that, in lieu of a formal lock-up/leak-out agreement that would

have prevented the sale of unrestricted MCT shares for a certain period of time after the reverse

merger (which would have prevented unduly influencing the market), Gilbertson and Leonard

Burningham, who was aggregating the 50,000 shares of unrestricted MCT stock for sale to

Hoskins, reached a “gentlemen’s agreement” rather than put such an explicit restriction in the

merger plan. Burningham was the lawyer for MCT who worked closely with Howells and whose

associates held its unrestricted freely trading stock.

       137.    Howells and Gilbertson arranged for Hoskins to buy the 50,000 shares of freely

tradeable MCT stock from Leonard Burningham’s friends and family. Gilbertson wired Hoskins




                                                  67
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 72 of 158



$30,000 on March 7, 2012. Hoskins turned around and wired Leonard Burningham $25,000 of

the money loaned to him by Gilbertson to purchase the shares. Hoskins opened a stock trading

account with Howell’s preferred broker Cory Powers, of Wilson Davis in Salt Lake City, where

MCT shares were already held for Burningham’s nominees selling to Hoskins.

        138.     On March 19, 2012, just before the reverse merger was consummated, Howells

sent Gilbertson an email relaying that Leonard Burningham was requesting that defendant

Claypool send him a “quick note” acknowledging that Leonard’s office had sold shares to

Hoskins. Howells testified that he “pulled Mr. Claypool aside outside of their boardroom and

told him that Leonard wanted me to make sure that he was aware that the 50,000 shares were

being sold to one of Ryan’s associates, and did he have any questions on that.” The following

day, March 20, Gilbertson texted Howells: “Gabe is calling you to confirm exactly what you

want him to say in an email to Leonard. Less is more.”

        139.     Gilbertson caused the Board of Directors to approve the reverse merger with

MCT and to become a public company on March 22, 2012. 20 Reger was aware of and approved

of the reverse merger and its purpose, to enrich Gilbertson and himself.

D.      Gilbertson Directs the Manipulation of Dakota Plains Stock Price in the First 20
        Days

        140.     Dakota Plains went public via a reverse merger on March 22, 2012, and its stock

started publicly trading the following day, Friday, March 23, 2012. Dakota Plains filed a Form 8-

K on March 23, 2012 announcing the reverse merger (“Super 8-K”). Gilbertson, Reger and

Sankovitz, along with Brady, Claypool and Howells, all contributed to drafting the Super 8-K.

Part of the due diligence materials from MCT produced by Dakota Plains included MCT’s last



20
     See https://www.sec.gov/Archives/edgar/data/1367311/000089710112000488/dakota121172_8k.htm



                                                   68
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 73 of 158



board meeting minutes from December 8, 2011, in which Burningham made sure to cover

himself by noting that “certain persons may attempt to acquire a small portion of the shares of

the Company’s free trading common stock that are already outstanding.” The Super 8-K did not

mention Ryan Gilbertson or Michael Reger, or that they were the founders of the Company, or

controlled the company, or had created Company’s promissory notes with the embedded APP, or

had purchased most of them. The Super 8-K instead made representations such as “We are using

and will continue to use the services of independent consultants and contractors to perform

various professional services,” and “no person is a beneficial owner of more than 5% of our

commons stock.” Such materially misleading misrepresentations and omissions were never

corrected by the defendants.

       141.    Gilbertson and Reger coordinated and directed the stock inflation scheme in the

first 20 days of public trading. Doug Hoskins immediately began selling shares for around $12

on March 23, 2012. He sold 2,809 shares for $12.07 per share the first day of public trading. He

proceeded to sell 3,000 more shares in the first 20 days of trading between $11.27 and $11.76 per

share. Wilson Davis, Cory Powers’ stock brokerage firm in Utah, where Howells had Hoskins

deposit his shares and where he and the other holders of the unrestricted shares also held their

shares, accounted for nearly 85% of the total volume of shares sold during the first 20 days of

public trading Dakota Plains’ stock. Nicholas Shermeta’s brokerage firm, Northland Securities,

accounted for over half of all purchases in the first 20 days of public trading.

       142.    On March 23, at 12:27 p.m., within a few hours of Dakota Plains becoming a

public company, Claypool received an email from Sankovitz addressed to Brady, Gilbertson,

Reger, and Dillon and Company attorney Josh Colburn, informing him that “Mike, Ryan, Chad

[Winter], Total Depth, and my son’s trusts would like to exercise the cashless conversion




                                                 69
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 74 of 158



provisions of their warrants effective today.” By exercising warrants they received for

purchasing the Senior Notes on day one, when they knew the price of the stock would never be

higher, using $11 per share, Sankovitz, Gilbertson and Reger maximized the value of their

cashless warrant exercise, whereby Gilbertson and Reger each received 974,091 more shares of

Dakota Plains, Sankovitz’s two custodial accounts each received 121,761 more shares, and

Winter’s (Gilbertson’s and Reger’s No. 3 at NOG) Wayzata Bay Capital received 97,409 more

shares. Gilbertson also transferred 20,000 shares to the Total Depth Foundation on March 23,

2012; 50,000 shares on March 27, 2012; 50,000 shares on March 30, 2012; 30,000 shares on

April 4, 2012; 50,000 shares on April 10, 2012; 30,000 shares on April 12, 2012; and 30,000

shares on April 26, 2012 to maximize the value of the tax write off.

       143.    Gilbertson texted Howells on April 4th, 2012 telling Howells that “Hoskins

should be getting more than 25pct of the volume – unless you know of anyone else who is

generating volume?” Howells responded “K- keeping small positions passive; I will call him.”

Howells testified at trial that he called Cory Powers at Wilson Davis to convey the message that

Hoskins should be getting more of the sales, and that this activity was for the purpose of

“Manipulating the sell side.”

       144.    Also on or about April 4, 2012, Hoskins sent an email to Powers inquiring about

why his trading volume was so light: “Thinking this through a little wondering why I only have

25pct of the volume.” Later that day Gilbertson sent another message to Howells admitting his

manipulation of the stock price: “they would be participating on sales at 7 bucks not 12 were it

not for my involvement.” Howells responded, “agreed 100%.” When interviewed by the SEC on

this issue, Gilbertson invoked his Fifth Amendment right against self-incrimination and declined

to answer any questions.




                                                70
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 75 of 158



        145.    Nicholas Shermeta testified that Gilbertson told him “to find investors to purchase

the shares in the public market at $12 or higher.” Shermeta then put in numerous orders to buy

the stock at $12 on behalf of his clients. Shermeta testified at trial that he put in an order to buy

50,000 shares of Dakota Plains at $12 at the instruction of Ryan Gilbertson. Shermeta testified

and admitted to soliciting orders from his clients at the direction of Ryan Gilbertson to buy

shares of Dakota Plain at $12 per share the first 20 days of trading. Shermeta himself bought an

additional 1,000 shares at $12 per share on April 10, 2012 even though he already owned more

than 100,000 he received for free “to establish the share price at $12 or higher” at Gilbertson’s

request.

        146.    James “Randy” Reger told his friend, Thomas Smith, to buy Dakota Plains shares

at the opening. Randy Reger himself purchased 1,000 shares in the first twenty days even though

he already owned over a million shares at the time. Randy Reger’s attorney’s son, Gavin Murphy

purchased 365 shares at $12 per share on the first day of trading.

        147.    Joseph Reger forwarded his close friend, Fred Beddard, an update on Dakota

Plains on March 2, 2012, saying “I’ll keep you posted on this.” Joe Reger then called Beddard on

March 22, 2012, the night before the stock started publicly trading, and then again in the

morning of March 23. Beddard purchased 125 shares at $12 per share and 150 shares at $11.50

per share of Dakota Plains stock on its first day of trading.

        148.    James “J.R.” Russell Reger, Reger’s other brother, purchased 1,200 shares on the

first day of public trading.

E.      The Windfall “Additional Payment”

        149.    The average price of Dakota Plains’ stock in the initial 20 day trading period was

approximately $11.30 per share. As revealed by Dakota Plains’ quarterly results filed on Form




                                                  71
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 76 of 158



10-Q on May 15, 2012, pursuant to the “additional payment” provision of the Consolidated

Notes, the holders of the notes were due $32,851,800. Because the Company did not have the

cash to pay such a large bonus to the Consolidated Note holders, Gilbertson structured the

“additional payment” mechanism to be payable either in stock or additional debt payable within

12 months. No public filing by Dakota Plains disclosed the names of the noteholders or the

amounts they received.

       150.    Gilbertson immediately started pressing for another $50 million debt offering so

the Company could pay this onerous additional debt and he could cash out. Those efforts would

fail due to the “phantom debt” on the Company’s books. Gilbertson elected to receive a

promissory note for $10,950,600 on his APP election, for Total Depth Foundation to receive an

additional note worth $1,652,590, and for Weldon Gilbertson as custodian for H.G. to receive a

note worth $182,510. Michael Reger, after earlier transferring his Consolidated Notes to two

custodial accounts in his two sons’ names listing his brother as the custodian, elected to receive

his $10,950,600 additional payment in the form of two notes worth $5,475,300 each for those

two accounts. Sankovitz elected a $1,825,100 additional note for 1242 Investments LLC. These

notes would all be due in full on April 21, 2013, just one year later.

       151.    When Dakota Plains disclosed the size of the additional payment to the public in

its May 15, 2012 Form 10-Q, it was deemed an “embedded derivative.” The Company claimed

in this quarterly filing on Form 10-Q that “the additional payment due under the outstanding

promissory notes had a fair value of approximately $32.8 million as of March 31, 2012,

representing a $27.3 million increase during the first quarter of 2012,” and that “this increase

was due to a substantial appreciation in fair value of our common stock during the same period.”

The defendants never corrected this material misstatement and omission. Even though the market




                                                 72
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 77 of 158



was informed of the size of this onerous debt, investors still had no knowledge of the material

circumstances behind the debt, the Company’s capital structure, its ownership, and the identity of

the Company’s true management that brought this debt into existence, and why.

F.     The Company Twice Renegotiates the “Additional Payment” with Gilbertson and
       Reger

       152.    On October 26, 2012, an attorney for Colin Smith, a business acquaintance of

Gilbertson’s and Reger’s who purchased Dakota Plains shares in an early private placement sent

Dakota Plains’ attorney a letter threatening litigation over the APP. The letter noted that the

private placement memo did not disclose the APP provisions in the notes, and that “the vast

majority of these notes were held by the controlling shareholders of the company, whose

ownership interests are not described in the PPM.” In response, Gilbertson suggested in an email

the same day to Sankovitz, Reger, Claypool and the Company’s attorney that “we schedule a

settlement discussion for Monday morning,” and that “[i]f we are unable to reach an agreement

there will be no restructuring, no debt offering and essentially the company will be in default of

its obligations in short order. At that point the equity will be flushed and the debt holders will

assume control of the company and Mr. Smith may proceed with his futile litigation.”

Gilbertson’s ownership and control of the Company combined with its massive debt to him gave

him the power to influence the Company’s fate.

       153.    Claypool met with Smith, Brady, Sankovitz, Gilbertson and lawyers on October

29, 2012 to discuss the threatened litigation. Claypool’s notes indicated that if Smith was to

pursue his claims, Gilbertson said “you will dissolve the company if you continue down this

scenario, and you will be left with zero,” and that “you have assured that I [Ryan] will be giving

zero future investment or time to DAKP as a result of your efforts.” A day later, on October 30,

2012, Gilbertson proposed amending the additional payment by extending the pricing period



                                                 73
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 78 of 158



from 20 to 145 days, converting $6.3 million of additional payment debt into equity and a release

of liability against the Company and the note holders by Colin Smith. Smith rejected the idea of

signing a release, so Gilbertson, Sankovitz and Reger negotiated a $13.86 million indemnity

provision for themselves that the Board, including Alvord, Fellon, Cownie and Rust would agree

to.

       154.    This threatened litigation resulted in the First Amendment to the APP on

November 2, 2012. Gilbertson appeared at Dakota Plains’ October 2012 Board meeting,

agreeing to a 42% reduction of the additional payment, a reduction of approximately $14 million.

The Company issued a misleading press release announcing the First Amendment of the

additional payment, which Gilbertson and Reger helped Brady and Claypool draft. Again, there

was no disclosure of Gilbertson’s and Reger’s involvement. At this point, the facts regarding

Gilbertson’s ownership and control of the Company, that he had a role in the pumping up of the

stock price in its first 20 days of public trading and the resulting size of the “additional

payment,” were known to and/or recklessly disregarded by the Officer and Director Defendants

(other than McKenzie and Thornton, who had yet to join the Company). Even after renegotiating

the “additional payment” provision of the Consolidated Notes, Gilbertson and the entities he

controlled received a windfall of over $7.3 million.

       155.    It was at this point that Gilbertson and Reger realized the writing was on the wall

with respect to their cash APP payments and they embarked on their insider trading scheme. In

early October 2012, Gilbertson and Reger set up their many nominee accounts at Agency

Trading with Johnny Whitaker. In doing so Gilbertson and Reger committed a number of acts of

securities fraud in having the restrictive legends taken off the share certificates in the names of

their nominees. For instance, in clearing the restricted shares for sale to the public, Gilbertson




                                                  74
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 79 of 158



and Reger had to fill out a form titled “Sale or Legend Removal of Restricted Securities By Non-

Affiliates of the Issuer” for each of their nominees in which they falsely attested they were not:

(1) an affiliate of the Company; (2) that the company had not been a “shell issuer” as described

in Rule 144; and (3) they did not possess “any material information about the issuer of these

securities that has not been publicly disclosed.” Other forms they filled out for the stock transfer

agent required attestation that they had not “determined to sell your shares as a result of

conversations with any other stockholder(s) of the company” and that they did not “own or

control any additional shares outstanding in the names of other people.” Such blatant falsehoods

on such forms constitute predicate acts of securities fraud and violations of Rule 10b-5.

       156.    In anticipation of the conversion of a portion of the debt to equity, Gilbertson,

Reger and their friends engaged in coordinated selling and short selling in early December of

2012 through Agency Trading, run by Johnny Whitaker, the brokerage firm that held

Gilbertson’s and Reger’s nominee accounts, to drive the price of Dakota Plains shares down to

maximize the conversion of $6.3 million of debt into equity/warrants that was part of the First

Amendment. For example, on December 12, 2012, Oil & Gas Holdings, an LLC of Gilbertson’s

buddy (and co-founder of NOG) Polinsky sold 110,000 shares for $361,673; Winter’s

(Gilbertson’s and Reger’s No. 3 at NOG) Wayzata Bay Capital LLC sold 100,000 shares for

$310,026; Jordan Greenberg’s (Shermeta’s partner in Napa Properties) SpaceNet Equities LLC

sold 10,000 shares; Howells sold 2,000 shares; Scott Andersons’s (Sankovitz’s close friend)

Killer Whale Holdings LLC sold short 50,000 shares for $175,998; Joseph Reger as custodian

for W.J.R. and J.M.R. sold short 356,068 shares for proceeds of $1,173,057 for each custodial

account; Weldon Gilbertson as custodian for H.G. sold short 303,768 shares for proceeds of

$1,003,927; Weldon’s individual account sold short 408,370 shares for $1,359,999; Jessica




                                                 75
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 80 of 158



Gilbertson’s account sold short 250,000 shares for $819,977; and Sankovitz’s 1242 Investments

LLC sold short 350,000 shares for $1,158,970.

       157.    On February 8, 2013, Gilbertson and Reger caused the Company’s Board of

Directors to appoint defendant McKenzie to serve as chairman of the Board, CEO and Secretary

of the Company. Claypool continued to serve as a director and Chief Operating Officer. Soon

after, in March 2013, Thornton joined the Company as its General Counsel and Secretary.

       158.    On March 26, 2013, an attorney, Court Anderson of the law firm Henson &

Efron, sent a letter to the Dakota Plains’ Board on behalf of his clients, John Gauger and Ryan

Maurer, reporting “what appeared to be illegal market manipulation of Dakota Plains’ stock,

which resulted in a massive and potentially catastrophic debt pursuant to promissory notes the

Company entered into with 11 note holders.” Maurer and Gauger knew Gilbertson and Reger

personally (Maurer dated Reger’s sister) and knew they owned and controlled Dakota Plains.

Reger would later get a restraining order against Maurer.

       159.    On April 25, 2013, the Company filed on Form 8-K an amendment and

restatement of the Company’s bylaws that made clear that the Officer and Director Defendants

had knowledge of and/or recklessly disregarded the scheme and acted with scienter in omitting to

disclose the truth about the Company’s ownership and the consequences of Gilbertson’s and

Reger’s hidden control. The 8-K stated that the Board of Directors approved the following

amendment to the Company’s bylaws:

       The amended and restated bylaws add a 90-day advance notice requirement for
       shareholder proposals and shareholder nominations of director candidates to
       ensure our company and its shareholders receive sufficient notice of such
       proposals. Both advance notice provisions require information regarding the
       proponent’s economic interest in our company, including interest in
       derivative securities and, in the case of director nominations, information
       concerning director candidates to whom the notice relates. These advance




                                                76
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 81 of 158



       notice bylaw provisions are effective for our company’s 2014 annual meeting of
       shareholders.

       Under the amended and restated bylaws, the business transacted at a special
       meeting of shareholders is limited to the purposes stated in the notice of the
       meeting. The amended and restated bylaws also provide that notice to a
       shareholder is effectively given if the notice is addressed to the shareholder or
       group of shareholders in a manner permitted by the rules and regulations under
       the Securities Exchange Act of 1934, as amended.

       (emphasis added).

       160.    A public shareholder at the time, acting without knowledge of Gilbertson’s and

Reger’s role in the Company, would not have understood the significance of this action by the

Board. It is reasonable to infer that this Form 8-K reveals that all Board members at the time

knew and/or recklessly disregarded that Gilbertson and Reger had effective control over the

Company. Further, given that such new disclosures were to include, “the proponent’s economic

interest in the company, including interest in derivative securities,” the members of the Board

plainly understood that Gilbertson continued to actively trade and manipulate Company stock.

       161.    On April 26, 2013, Dakota Plains formed a Special Committee headed by

defendant Alvord to investigate the fraud perpetrated by Gilbertson and Reger. McKenzie would

soon after engage TD International to conduct “Project Riposte,” an investigation into the

manipulation of the Company’s stock. McKenzie hired outside legal counsel, McKenna Long &

Aldridge, to investigate the manipulation of the stock in the first 20 days of public trading and

the circumstances surrounding the additional payment – an endeavor referred to as “Project

North.”

       162.    “Project Riposte” clearly brought the coordinated short selling scheme to the

attention of defendants McKenzie and Thornton. This report concluded that coordinated “naked

short-selling” was emanating from Agency Trading, run by Johnny Whitaker (Reger, Gilbertson




                                                77
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 82 of 158



and Claypool’s friend, “Two-Chop”) and that John Whitaker, Johnny’s father, an original board

member appointed by Gilbertson and Reger, had a “history of microcap manipulative trading

and/or stock fraud, i.e. pump and dump schemes and targeted short-sale attacks, usually via

naked short sales.” Agency Trading was where Gilbertson and Reger held their nominee

accounts that liquidated $30 million of stock throughout the Class Period. The “Riposte” report

stated that “Agency Trading is thought to be part of a syndicate of short sellers and stock

manipulators.” It also revealed that Johnny Whitaker and “several of [his] colleagues,” were

“significant shareholders in DAKP either directly or through their ownership of Agency Trading

and/or Agency Trading Group Holdings.” The report further revealed that Johnny Whitaker and

his partner at Agency Trading, Patrick Hughes (who engaged in coordinated naked short-selling

with Reger on February 23-25, 2013) owned Dakota Plains Services, LLC, a joint venture

between Dakota Plains and “JPND II LLC,” an LLC owned by Johnny Whitaker and Hughes.

JPND II LLC was also the joint venture partner in Dakota Plain’s trucking joint venture. The

Riposte report stated that its findings identified “several periods of suspicious trading activity in

DAKP stock” between March and April of 2012 (the 20 day period after going public) and again

between September and December 2012, and that “DAKP insiders are likely responsible for the

unusual and suspicious trading activity that occurred in 2012.”

       163.    McKenzie’s response to the investigators who worked on Project Riposte was

tepid: “On Johnny Whitaker and Pat Hughes, we already have full understanding of their

ownership as they are our partner in trucking and act as brokers for our stock trades. A strange

arrangement I know. They set themselves up as Pat being the insider in trucking with Johnny a

financial interest owner and not in the know. And on trading, Pat is the reciprocal. Pat is a




                                                 78
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 83 of 158



passive investor in the brokerage. Johnny’s background and SEC dealings is interesting, but not

relevant.”

       164.    On June 13, 2013, according to the Company in its answer and counterclaims in

the MN Lawsuit, McKenzie confronted Gilbertson and “another individual,” believed to be

Reger, with the findings of the internal investigation report. Upon being confronted with the

Company’s internal investigation suggesting that Gilbertson had manipulated the price of Dakota

Plains stock, “Gilbertson became pale and ashen.” But rather than deny his involvement in the

fraudulent scheme, Gilbertson “became aggressive and used foul and abusive language before

storming out of Dakota Plains’ offices.” However, within a matter of hours, Gilbertson called

McKenzie and offered further concessions and to renegotiate the “additional payment” provision

of the Consolidated Notes yet again.

       165.    The June 18-19, 2013 Board Meeting, attended by defendants McKenzie, Alvord,

Claypool, Cownie, Fellon, Rust, and Thornton, was also attended by David Brown, of McKenna

Long & Aldridge, who was conducting the “Project North” investigation. Alvord, who was

appointed to a special committee to investigate the allegations against Gilbertson and Reger,

gave a presentation. The Board, as a result, recommended “pursuing the restructuring of the

subject promissory notes and related transactions.”

       166.    Defendants McKenzie and Thornton met with Gilbertson on October 22, 2013 to

renegotiate the APP. In updating the Board, McKenzie wrote: “I have engaged Colin Smith

apprising him of our progress. In short, he remains unhappy with the outcome and may seek his

own recourse via public complaint. I cautioned him on the risks of taking this action.”

       167.    The November 7, 2013 Dakota Plains Board of Directors meeting was attended

by defendants McKenzie, Claypool, Alvord, Cownie, Rust, Brady, Thornton, as well as outside




                                                79
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 84 of 158



counsel who conducted the “Project North” investigation into Gilbertson’s and Reger’s scheme.

The Board was presented with the Proposed Term Sheet negotiated with Gilbertson and Reger

that Dakota Plains adopted as the Second Amendment to the APP notes. While this term sheet

altered the calculation of the APP, it also provided for indemnification for Gilbertson and Reger,

allowed them to keep the shares derived from the warrants associated with the Senior Notes that

they exercised on the first day of trading, and kept the January 2011 dividend in place, as well as

the 2 million shares (post-split) that were granted to Gilbertson’s and Reger’s fathers on

February 2011. The remaining APP notes were all converted into common stock, and the

Company agreed to conduct an equity placement of $5,000,000, half of which was required to

pay off the original promissory notes.

       168.    Not long after the Company and the Officer and Director Defendants learned

through the undisclosed investigation by outside counsel that Gilbertson had manipulated the

price of Dakota Plains stock for his own benefit when it began to be publicly traded, the

Company issued an aggregate 308,108 shares of common stock, valued at $1,140,000, to its non-

employee directors for “prior and future services to the Company.”

       169.    The Officer and Director Defendants knew and/or recklessly disregarded that

Gilbertson had manipulated the price of the Company’s stock in its first 20 days of its public

trading. This created a duty to correct and restate previous public statements that omitted the

truth about who actually controlled the Company’s operations and why the stock attracted such

high prices immediately upon becoming a publicly traded Company. Notwithstanding having

signed SEC filings in the past, no corrections or restatements were made by any of the Officer

and Director Defendants. Instead the Officer and Director Defendants continued to omit the truth

in every SEC filing they subsequently signed and thereby omitted to state facts necessary to




                                                80
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 85 of 158



make the statements made not misleading and that would have been material to a reasonable

investor and would have altered the total mix of information relevant to their investment

decisions.

       170.    On December 10, 2013, the Second Amendment to the Consolidated Notes was

executed and announced by the Company in a filing on Form 8-K. The filing said nothing about

Gilbertson or his manipulation of the Company’s stock. Gilbertson agreed to the restructuring

which converted the additional note payments still outstanding to Dakota Plains stock. Prior to

this final restructuring, Gilbertson had received more than $900,000 in interest payments on the

promissory notes he received as a result of the “additional payment.”

       171.    McKenzie was well aware that Gilbertson and Reger were liquidating their stock.

In a January 13, 2014 memorandum to the Board, McKenzie, under the heading “Improve

DAKP stock marketability” noted that “When the stock builds pricing momentum, it stalls as

founder/promoter shares enter the market for the first time – a condition that will continue until

the overhang is removed.” On January 14, 2015, the Company’s counsel proposed a settlement

with Lone Star in which was included explicit standstill and voting provisions with respect to

Gilbertson and Reger, clearly evincing defendants’ knowledge that they were selling stock.

       172.    On March 12, 2014, the Company announced on Form 8-K that defendants

McKenzie, Claypool and Brady had received significant raises. McKenzie’s base salary was

increased to $425,000 per year with a cash incentive bonus target of 100% of that annual salary

and an annual long term incentive bonus with a target of 200% of his annual salary, payable in

restricted stock. McKenzie also was provided a “golden parachute” of twice his annual base

salary plus two times his target incentive award should he be terminated. Defendant Claypool

received a salary increase to $350,000 per year as well as an annual cash bonus with a target of




                                                81
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 86 of 158



80% of his annual base salary and an annual long term incentive bonus with a target of 160% his

annual base salary payable in restricted stock. He also received a “golden parachute” of twice his

annualized base salary plus two times his target short term incentive award. Brady received an

increase in base salary to $265,000 per year, as well as an annual cash bonus with a target of

75% of his annual base salary and an annual long term incentive bonus with a target of 150% of

his annual salary payable in restricted stock. Brady also received a “golden parachute” of twice

his annual salary plus two times his target short term incentive award, should he be terminated

from the Company.

        173.   On June 13, 2014, the Company’s stock was approved for trading on the NYSE

MKT stock exchange (formerly known as the AMEX exchange), which commenced June 17,

2014.

G.      Gilbertson and Reger Begin a Proxy Battle Out of Spite

        174.   Gilbertson and Reger were upset at being forced to twice renegotiate their

windfall APP. So using an activist investment group in which Gilbertson was an investor, Lone

Star Value Management, headed by a colleague of Gilbertson’s, Jeffery Eberwein, as a

proxy/nominee, engaged the existing officers and directors in a proxy battle. McKenzie and the

board were aware that Gilbertson was behind Lone Star’s efforts and that Eberwein had begun

the proxy fight “at Ryan’s behest.”

        175.   This proxy fight involved the publication of many letters and responses between

Lone Star and Company management. For instance, in its first letter in December 2014, Lone

Star stated it was “disappointed, however, with the Board and management’s poor decision to




                                                82
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 87 of 158



wait so long to unwind its joint ventures.” 21 In a June 2015 letter, Lone Star accused

management of “self-serving and shareholder-unfriendly entrenchment devices…” 22 and in a

March 2016 letter, it asserted that, “The Board and management team simply do not understand

the changed industry conditions until very late in the downturn, which brings into question their

ability to manage the Company.” 23

        176.     McKenzie attempted to negotiate a resolution of the battle for control of the

Company with Eberwein. In McKenzie’s notes from phone calls with Eberwein on July 9 and

10, 2014, McKenzie noted the following:

             •   “He said Ryan wanted a 100% turnover of the board. I said Mike and
                 Ryan’s plan was naïve.”

             •   “I walked him through the equity math. Half the share count through
                 promote, then subsequent placements. The debt rose from $4.5m to $9m
                 with a dividend along the way, then it sprung to $41m with the APP. Mike
                 and Ryan had the mechanism inserted into the senior notes and it was
                 triggered by going public. With literally a handful of shares, the debt
                 ratcheted upward. So all in today’s share count is about 2/3 from promote
                 and translation of the phantom debt. He clearly did not know the math.”

             •   “I said he is representing a shareholder group [Reger and Gilbertson] who
                 is seeking revenge from the debt restructuring. The debt holders lost their
                 quarterly income of $800k. They openly admitted this to me and were
                 annoyed by the board for doing this.”

             •   “I said not all local shareholders are fans of Mike and Ryan’s. Some
                 shareholders resent what they have done and what they stand for. This was
                 news to him. I said that we had two complaining shareholder groups last
                 year that threatened to contact FINRA on irregular trading practices.
                 These same shareholders could piece together in 10 minutes that Ryan,
                 Aaron and Jeff were connected. He disputed this point and said it’s not


21
    https://www.prnewswire.com/news-releases/lone-star-value-issues-open-letter-to-the-board-of-dakota-plains-
300009412.html
22
     https://www.marketscreener.com/DAKOTA-PLAINS-HOLDINGS-IN-16717077/news/Dakota-Plains-Lone-
Star-Value-Criticizes-the-Violation-of-Shareholder-Rights-and-Lack-of-Board-Ind-20588321/
23
     https://www.prnewswire.com/news-releases/lone-star-value-responds-to-inaccurate-comments-by-dakota-
plains-300240909.html



                                                      83
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 88 of 158



               possible. I reminded him of Miller Energy whereby he recommended
               Ryan to the board.”

           •   “I said the company will either achieve pinnacle success or go bankrupt in
               the next 6 months.”

           •   “I told him about marketing [JV] losing money for 9 of the last 11 months.
               He was floored and asked if WFS [which ran the marketing JV] was
               stealing from us. I told him that we had the same suspicion but have not
               been able to prove it. He asked why we are not launching a very public
               suit right now. I said because we do not have the money.”

           •   “I told Jeff that with the Marketing JV losing about $1.5m per month that
               it will eat through the cash in about 6 months or less.”

           •   I told him it would not be in anyone’s best interest to relay my disclosures
               to Mike and Ryan. I said the only reason I am discussing the sorted [sic]
               history is because Jeff is in action mode as a 13D filer. I have sought in
               the past not to bring up all the APP issues because it taints the
               company and everyone would lose.” (Emphasis added).


       177.    On November 21, 2014, the Company received a subpoena from the SEC related

to the reverse merger and the APP. This was never disclosed to the public.

       178.    On January 13, 2015, counsel for the two inside shareholders who threatened

litigation in 2013 wrote the SEC a follow up letter to a call they had with SEC investigators. In

this letter they implicated Shermeta as one of the individuals who had “manipulated DAKP’s

share price during the first 20 days.” This letter highlighted how Shermeta had settled with

FINRA on June 10, 2014 for “marking the close of NOG stock,” that is entering a number of buy

orders at the very close of trading to cause NOG shares to close above $6 per share that

particular day. The letter wrote that “Mr. Shermeta has a practice of manipulating stock prices on

behalf of Michael Reger in order to ensure windfalls to Mr. Reger from the companies Mr. Reger

owns or controls.” The letter continues:

       My client has learned that Michael Reger, Ryan Gilbertson, and James Sankovitz
       entered into promissory notes with similar escalator clauses to those contained in


                                                84
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 89 of 158



       the DAKP promissory notes with other entities they owned and controlled,
       including NOG and VOG/EOX (Mike Reger’s brother, James Reger, was CEO of
       Voyager Oil and Gas, which was subsequently renamed Emerald Oil. Individuals
       sued VOG alleging unlawful and illegal conduct by James Reger, and just like
       DAKP, James Reger appointed a special litigation committee to whitewash illegal
       conduct and prohibit the harmed shareholders from asserting civil claims).
       Michael Reger, Ryan Gilbertson, and James Sankovitz may have also entered into
       similar promissory notes with Great Plains Sand and Southern Resources.

This letter goes on to discuss how “Gilbertson and Reger created entities that they used to divert

shares of the various companies they own and control,” and how they used nominees including

Jacob Schaffer, Gilbertson’s childhood friend (who is co-trustee with Weldon Gilbertson of

Ryan Gilbertson’s family trust) to hide their ownership and control of these companies.

Gilbertson’s and Reger’s massive securities fraud at Dakota Plains was part of a pattern of

securities fraud they had been conducting at their other companies.

       179.    On February 12, 2015, the Company announced that defendants Cownie and Rust

would resign as directors of Dakota Plains effective May 1, 2015. Then on February 28, 2015,

the Company announced defendant Claypool would also resign as a director of the Company,

and that defendant McKenzie would be replaced as Chairman of the Board but continue as CEO

and as a director of the Company.

       180.    On February 20, 2015, the Company wrote a letter to the SEC accusing Lone Star,

Gilbertson, Reger, Norqual and others of “Violations of Section 13(d) and Regulation 13D,

Section 16(a), Market Manipulation and Deceptive Practices Rules under Sections 10(b)-5 and

18, Insider Trading Rules under Section 10(b)-5, and Regulation D.” The letter began, “The

Company needs the SEC’s help to protect its investors.” It accused Reger, Gilbertson, Norqual,

Lone Star and others of acting as a “group of controlling stockholders [that] owns up to 32.1% of

the Company’s outstanding common stock…but the group members steadfastly refuse to

disclose the groups’ existence in a Schedule 13D filing, thereby misleading the Company’s



                                                85
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 90 of 158



investors.” The letter identified Gilbertson and Reger as the founders of the Company and that

Reger at that time held 18.5% of the Company’s common stock, Norqual held 4.7%, Lone Star

held 7.3%, and that Gilbertson held 5.4% of the Company as of the shareholder record date on

April 18, 2014, but that he had sold almost all of his shares since then (exhibiting knowledge of

his massive undisclosed stock sales). The letter disclosed that Reger, Gilbertson and Norqual

were voting their shares as a group.

        181.   The Company, in this letter to the SEC, admitted to the liability that underlies this

case:

        The Company believes that the existence of these groups constitutes one or more
        material facts because stock holders would find it important that the company in
        which they are investing is a de facto controlled company. By not disclosing this
        fact, each of these groups has deceived stockholders and committed a form of
        market manipulation. Fair pricing of a company is dependent on fair disclosure
        with respect to control blocks.

Despite their explicit recognition of the materiality of Gilbertson’s and Reger’s control, the

Officer and Director Defendants continued to omit this material information in their public

disclosures, or to correct the previous omissions they had made to the market. The Company

further admitted in the SEC letter:

        We further believe that the origins of Mr. Reger’s undisclosed Reger Group – that
        is, Mr. Reger’s attempt to mask his 18.5% share block through at least eleven
        separate accounts – was designed to furtively perpetuate his unrivalled influence
        over the Company, for the sole purpose of continuing to enrich himself and his
        family through the problematic dividends he arranged, all at dire risk to the
        Company’s immediate viability and in contravention of the law. In this regard
        both Mr. Gilbertson and Mr. Norqual were apparently complicit. After all, Mr.
        Gilbertson and Mr. Norqual were equally responsible for making obvious the
        existence of the Reger/Gilbertson/Norqual group, yet they never made any formal
        disclosure. Messrs. Reger, Gilbertson and Norqual have aligned themselves with
        Lone Star and have commenced an activist platform in collaboration with Mr.
        Eberwein, not merely because they want to change Company policy, but because
        they want to retaliate against a Board that deprived them of the aforementioned
        dividends.




                                                86
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 91 of 158



The Company also disclosed that “Messrs. Reger, Gilbertson and Norqual have been operating in

the grey areas of the law in respect of the Company since 2011, when they entered into a legally

problematic, phantom debt arrangement with the Company.”

        182.    The fact that the Company itself had sent a letter to the SEC regarding

Gilbertson’s and Reger’s scheme was not known to the public until the MN Lawsuit was filed by

Gilbertson, seeking indemnification of his costs related to the SEC inquiry, on September 28,

2016.

               V.    LOSS CAUSATION AND MATERIALIZATION OF RISK

        183.    The Defendants omitted to disclose the scheme and wrongful acts alleged herein

to the investing public. By the time the truth began to leak out, when on December 10, 2015, the

SEC filed an action in the United States District Court for the District of Minnesota to enforce

compliance with document and testimony subpoenas served on Jessica Gilbertson, most of the

share liquidation by Gilbertson, Reger and their cronies was already reflected in the market. But

nonetheless, the stock closed down over 7% at the close of trading the following day, December

11, 2015, to close at $0.26 per share.

        184.    The SEC then issued a press release regarding the filing against Jessica Gilbertson

on December 15, 2015. The Minneapolis Star Tribune published an article the next day on

December 16, 2015, outlining the allegations contained in the SEC filing. The stock closed down

nearly 4% in the wake of this press release, on unusually high volume.

        185.    On April 4, 2016, defendant Brady resigned his position as CFO of the Company.

On this news, Dakota Plains stock fell 10% from its previous closing price to close at $0.09 share

on April 5, 2016, on increased trading volume.




                                                 87
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 92 of 158



       186.    On April 16, 2016, the Star Tribune published an article revealing that defendant

Reger “was a major participant in an investment deal that is under federal investigation for

suspected stock manipulation, according to documents reviewed by the Star Tribune.” On this

news, Dakota Plains stock fell approximately 10% the next trading day from its previous close,

to close at $0.09 per share on April 18, 2016.

       187.    On August 16, 2016 Northern Oil announced on Form 8-K that defendant Reger

was being terminated as its CEO due to having received a “Wells Notice” days earlier from the

SEC related to its investigation of manipulation of Dakota Plains stock. On this news, Dakota

Plains stock fell 25% to close at $0.03 per share on August 16, 2016.

       188.    The primary cause of Dakota Plains’ stock losing all its value and Lead Plaintiff

and the Class sustaining damages therefrom arose from the materialization of the risks inherent

in Gilbertson’s and Reger’s undisclosed ownership and control of the Company. Their

undisclosed ownership allowed them to conduct a stock manipulation scheme and obscure from

the public’s knowledge how much stock they and their accomplices actually owned, and that

there were able to liquidate at least $37 million (and likely far more) into the public markets

unbeknownst to the investing public.

       189.    Had the investing public been told the truth that the only reason the Company was

created and its stock publicly traded was to facilitate the stock manipulation scheme to enrich

defendants Gilbertson and Reger, there would have been no market for the Company’s stock.

The truth hidden from the public was that the Company was never a viable entity with a

legitimately marketable common stock. The Company was, from its inception, a vehicle to

enrich its founders and those who allowed them and their scheme to remain hidden from view.

The Company’s failure was well within the zone of risk of the truth about Dakota Plains that the




                                                 88
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 93 of 158



defendants omitted to disclose throughout the entire Class Period. Had Lead Plaintiff or any

Class member known the truth, they would not have purchased the stock at any price, nor would

they have held onto the stock as its true value materialized. The truth that was withheld from the

public was that the Company was never, and was never intended to be, a legitimate business and

that the debt it incurred, which led to its demise, was not incurred to raise money for legitimate

business purposes but rather to enrich the perpetrators of the scheme. It was this truth, this risk -

that the Company was a sham from the start, created to enrich defendants Gilbertson, Reger and

their accomplices – which materialized by the end of the Class Period and which foreseeably and

proximately caused Lead Plaintiff’s and Class members’ losses.

       190.    Defendants Gilbertson and Reger hid their involvement in, and control of, Dakota

Plains from its beginning, when they installed their fathers as the Company’s nominal officers

and granted them stock in the Company, which Gilbertson’s father admitted he did not know

about, and which Gilbertson ultimately transferred to himself. Both Gilbertson and Reger used

nominee accounts from the Company’s inception to hide their ownership and control of the

Company and to effectuate their scheme to use the Company to enrich themselves. Even before

going public and executing the stock manipulation scheme, they used such control to issue

dividends to themselves and secretly paid themselves consulting fees. The Company itself, in its

counterclaims against Gilbertson in the MN Lawsuit, alleges that “Gilbertson used his role as a

consultant to induce the Company into completing a series of transactions that only served to

enrich Plaintiff Gilbertson and others at the Company’s expense.” The Company then goes on to

identify that the issuance of the Junior and Senior notes, and the consolidation of those notes and

adding the “additional payment” provision “only served to enrich” Gilbertson, Reger and their

accomplices in the Company. If, at any point, the Company, its directors, or its officers had




                                                 89
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 94 of 158



disclosed this truth - that the debt the Company assumed was not for the purpose of raising

capital for any legitimate business purpose - Dakota Plains’ true value would have materialized

immediately and the market for its publicly traded stock would have vanished.

       191.    The Company itself further alleged and admitted in its counterclaims against

Gilbertson in the MN Lawsuit that, “the primary reason for [Gilbertson’s] advice to and pressure

on the Company to quickly become a publicly traded entity was to bring into force the Synthetic

Conversion Feature in the Consolidated Notes [i.e. the “additional payment” provision] for his

own personal gain.” That is, the Company has admitted that its stock became publicly traded for

the purpose of enriching Gilbertson and Reger and not for legitimate purposes of raising capital.

Yet the Officer and Director Defendants kept this fact hidden from its public shareholders

throughout the Class Period. The Company admitted in its counterclaims that the “additional

payment” provision was added to the Company’s notes at Gilbertson’s direction. It further

admitted that “Gilbertson believed that there was no independent corporate benefit for Dakota

Plains, Inc. to become a publicly traded entity.” In addition, it alleged and admitted that

“Gilbertson’s plan was to force the Company to become a public entity, manipulate the price of

the Company’s stock, and then extract funds from the Company pursuant to the Synthetic

Conversion Feature for his own personal benefit.”

       192.    Because the stock was, in actuality, nearly valueless, and Gilbertson and Reger

knew this, the two of them were able to extract $30 million in insider trading profits despite the

fact that they were both beneficial owners of more than 10% of the Company’s stock at the time

it went public. As the SEC alleged, “Since Dakota Plains began public trading, Gilbertson has

used his web of nominee accounts to make over 500 transactions – both buys and sells – in

Dakota Plains stock.” Gilbertson has made at least $21.1 million in profits trading Dakota Plains




                                                 90
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 95 of 158



shares in accounts he controls. Reger liquidated over $8.8 million of Company stock to line his

pockets. They reported none of those purchases or sales, as required by Sections 13(d) or 16(a)

of the Exchange Act. The price of Dakota Plains stock in November 2012 was approximately $4

per share. The Company is now bankrupt and its stock worthless. The risk that the defendants hid

from the public fully materialized thanks in large part to the surreptitious insider sales Gilbertson

and Reger were able to conduct under the cloak of secrecy. When the insider trading profits of

Sankovitz, Polinsky, Johnny Whitaker and other of their co-conspirators are factored in, the

group was able to liquidate over $37 million into the public markets, leaving public investors

holding worthless shares.

       193.    The Company was never profitable, nor could it have been, no matter what the

price of oil was, or what the spread was between oil in the Midwest (WTI) and the Atlantic

(Brent). On September 14, 2015, Dakota Plains issued a Form 8-K announcing that it had

received a notice from the NYSE MKT stock exchange, on which its stock was traded, that

Dakota Plains was not in compliance with its continued listing standards “due to the fact that the

Company (a) reported a stockholders’ deficit of approximately $(3.1) million in its quarterly

report on Form 10-Q for the three months ended June 30, 2015, and (b) has incurred net losses in

its four most recent fiscal years ended December 31, 2014.” Despite consistently losing money

and running a shareholder deficit, the Company was able to generate enough revenue throughout

the Class Period to give an appearance of legitimacy and to pay off some of its debt obligations.

However, in order to do so, the Company conducted all of its business through subsidiary LLCs,

which shielded the sources of the Company’s revenue from public scrutiny. Defendants

Gilbertson and Reger have a well-documented history of suspect related-party transactions in the




                                                 91
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 96 of 158



businesses in which they were unable to hide their involvement – Northern Oil and Voyager –

which explains why they hid their involvement in Dakota Plains from the start. 24

         194.     Lead Plaintiff’s and Class members’ losses were caused by the materialization of

the truth which was hidden from the public and omitted from the Company’s SEC filings and

other public statements throughout the Class Period – that Dakota Plains was never a legitimate

business and was created and taken public for the purpose of enriching its hidden owners and

their accomplices, i.e., the Officer and Director Defendants. This materialization of the truth

foreseeably and proximately caused the damages Lead Plaintiff and Class members incurred.

         195.     Gilbertson was indicted on March 22, 2017. On March 20, 2018, the Department

of Justice filed its superseding indictment against Gilbertson for 15 counts of wire fraud, one

count of conspiracy to commit securities fraud and six counts of securities fraud: violations of 18

U.S.C. § 1343, 18 U.S.C § 371, 15 U.S.C. § 78j(b), 15 U.S.C. § 78ff, 15 C.F.R. § 240.10b-5 and

18 U.S.C. § 2. The superseding indictment stated that “[b]eginning no later than November

2008, and continuing through at least in or about 2013, in the State and District of Minnesota,

and elsewhere, the defendants RYAN RANDALL GILBERTSON and DOUGLAS VAUGH

HOSKINS each aiding and abetting one another and being aided and abetted by one another and

by others known and unknown to the Grand Jury, knowingly devised and participated in a

scheme and artifice to defraud and to obtain and retain money by means of materially false and

fraudulent pretenses, representations, and promises and by concealment of material facts as

further described below.” The indictment makes clear that “[i]t was part of the scheme that in or

about November 2008 defendant GILBERTSON and [Reger] caused Dakota Plains to be




24
     See, e.g., https://seekingalpha.com/article/269128-northern-oil-and-gas-putting-a-pretty-face-on-an-ugly-deal;
http://brontecapital.blogspot.com/2011/05/its-only-northern-conference-call.html



                                                         92
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 97 of 158



incorporated,” establishing that the scheme here and for which Gilbertson was convicted, started

from the Company’s founding. The indictment makes clear that the “scheme” Gilbertson was

convicted of included the 2011 dividend, Gilbertson’s and Reger’s obfuscation of their

ownership and control using nominees and intermediaries, the creation of the notes, the

“consulting agreements” with Shermeta/Napa Properties, arranging for a reverse merger,

procuring 50,000 shares for Hoskins with money Gilbertson loaned him, Hoskins’ opening of a

trading account at Wilson Davis, and thse reverse merger. The “scheme” alleged and for which

Gilbertson was convicted also included the manipulation of the price of the Company’s stock in

the first 20 days, the renegotiation of the APP, the indemnity Gilbertson received as a part of

those renegotiations, and the interest payments and stock Gilbertson received that were derived

from the APP notes and their renegotiation into equity. With respect to the six counts of

securities fraud, the indictment states that Gilbertson

       did knowingly and willfully use manipulative and deceptive devices and
       contrivances, in contravention of Title 17, Code of Federal Regulations, Section
       240.10b-5, in connection with the purchase and sale of securities by: (a)
       employing devices, schemes, and artifices to defraud; and (b) engaging in acts,
       practices, and courses of business which operated and would operate as a fraud
       and deceit upon persons, in that they participated in a scheme to defraud the
       investing public by trading in the securities of Dakota Plains Holding, Inc., for
       the purpose of artificially inflating and manipulating the price of those securities,
       in violation of Title 15, United States Code, Sections 78j(b) and 78ff; and Title
       15, Code of Federal Regulations, Section 240.10b-5. (Emphasis added).

       196.    On June 26, 2018 Gilbertson was convicted by a jury of 14 counts of wire fraud,

one count of conspiracy to commit securities fraud and six counts of securities fraud. The 14

counts of wire fraud for which Gilbertson was convicted related to interstate communications in

furtherance of the stock manipulation by Hoskins and Shermeta in the first 20 days of trading to

create the bloated $32.8 million APP payment, Gilbertson’s elections to receive new promissory

notes for the APP payment, and the interest checks paid to and cashed through October 2013 by



                                                 93
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 98 of 158



Gilbertson on the APP notes. More specifically: (Count 1) arranging for the sale of 50,000 of the

limited number of freely tradeable MCT shares with Howells in Utah; (Counts 2 and 3) Hoskins’

various orders submitted to Cory Powers in Utah to sell his shares at $12 per share; (Counts 4-5,

9-11) Shermeta’s communications placing buy orders at inflated prices in the first 20 days at

Gilbertson’s direction; (Count 6) Hoskins’ emails to Cory Powers “wondering why I [Hoskins]

only have 25pct of the volume” of sales; (Counts 7-8) text messages sent by Gilbertson to

Howells regarding why Hoskins was not getting more than 25% of the sales volume; (Count 13)

Gilbertson’s email to his assistant Stephanie Horton on May 2, 2012 electing to receive “all cash

for the additional payment,”; (Count 14) receiving a $189, 369 check for an interest payment on

the APP notes from the Company on March 28, 2013; and (Count 15) receiving a $193,578

check from Dakota Plains for an interest payment on the Notes. The six counts of securities fraud

specified the trades Gilbertson caused Hoskins and Shermeta to make that ultimately inflated the

APP.

       197.    The Government’s Position Regarding Sentencing (Criminal Case Dkt. No. 284)

made clear that “Gilbertson orchestrated and carried out an extraordinarily complex stock

manipulation scheme in order to enrich himself at the expense of a publicly traded company, its

shareholders, and the investing public.” The government argued that “The Company and its

shareholders paid the price for Gilbertson’s crime.” The government argued that Gilbertson

deserved an offense level increase “because the offense substantially endangered the solvency or

financial security of a publicly traded company,” and that “Gilbertson was an organizer or leader

of a criminal activity that involved five or more participants or was otherwise extensive.” The

Government summarized that “if one considers all the stock he held in the name of his family

members and later sold, Gilbertson made more than $26 million from Dakota Plains – a company




                                                94
       Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 99 of 158



that was never profitable and that has since gone bankrupt.” In conclusion the Government

argued that “[w]hen market participants like Gilbertson lie and cheat, including by engaging in

stock manipulation or insider trading, it contributes to the perception that the markets are rigged

in favor of insiders with access to privileged information unavailable to the public.”

       198.    In rejecting Gilbertson’s motion for acquittal after the verdict, (Criminal Case

Dkt. No. 291) the Court made clear that “it is difficult to imagine that anyone considering buying

or selling Dakota Plains stock would not want to know of Gilbertson’s machinations. That the

bonus provision itself was public knowledge does not render immaterial the fact that Gilbertson

schemed to manipulate the price in order to inflate the bonus.” (Emphasis in original).

       199.    On December 11, 2018, Gilbertson was sentenced to 12 years in prison, ordered

to pay a fine of $2 million and to pay restitution to Dakota Plains of $15,135,361.

 VI.     MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS

       200.    Dakota Plains’ SEC filings and other public communications during the Class

Period contained numerous materially false and misleading statements and omissions of material

fact that would have been important to any investor and altered the total mix of information

available about the Company. Defendants made false and/or misleading statements regarding

and/or omitted to disclose that: (1) defendants Gilbertson and Reger were each beneficial owners

of more than 10% of the Company, and had actual control of the Company’s business,

management and operations; (2) that Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; (3) that Gilbertson and Reger had themselves caused the Company to add

the “additional payment” provision to the Consolidated Notes for their personal benefit at cost to

the Company’s shareholders; (4) that Gilbertson had orchestrated a massive fraud to dramatically

inflate the price of Dakota Plains stock in its first 20 days of public trading to cash in on the




                                                  95
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 100 of 158



“additional payment” provision; (5) that the Officer and Director Defendants knew of and/or

recklessly disregarded this fraud yet made no disclosure thereof; (6) that the Officer and Director

Defendants acted at least recklessly to permit Gilbertson and Reger to misappropriate Dakota

Plains’ assets for Gilbertson’s and Reger’s personal gain at the expense of the Company’s public

investors; (7) that defendants Gilbertson and Reger used their positions in Company stock to

continue to manipulate the price of the stock for their benefit of $30 million in insider trading

profits, both purchasing and selling the stock throughout its Class Period decline in value in an

attempt to mask their role in the fraud; (8) that Dakota Plains lacked effective and adequate

internal controls; and (9) as a result, defendants’ public statements about Dakota Plains’

business, operations and future prospects were materially false and misleading at all relevant

times.

A.       March 23, 2012 Form 8-K Announcing the Reverse Merger

         201.   By the date of the IPO, the Consolidated Notes and their “additional payment”

provision were in place. On March 23, 2012, the Company filed the Form 8-K signed by

defendant Claypool announcing that it went public via a reverse merger with MCT. This public

filing of Dakota Plains, like all of its other Class Period filings, omitted to identify defendants

Gilbertson or Reger by name. Instead vague references were made to “certain holders” of the

Company’s notes, without ever discussing who those particular noteholders or shareholders

were, let alone that they were controlling the Company to siphon off money in a number of

ways. This filing (and its subsequent amendment) is the only public filing post-merger that even

identifies that Gilbertson’s and Reger’s fathers were the former CEO and CFO. It states in

relevant misleading parts:

         We believe that most operational responsibilities can be handled by our current
         employees and through our joint ventures with PTS, as well as the use of



                                                  96
     Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 101 of 158



       independent consultants. We are using and will continue to use the services of
       independent consultants and contractors to perform various professional
       services. We believe that this use of third-party service providers enhances our
       ability to minimize general and administrative expenses. (Emphasis added).

This statement was false and misleading at the time it was made because the Company was

paying Gilbertson and Reger as “consultants,” even paying Gilbertson to consolidate the Junior

and Senior Notes for his own benefit, and therefore there was nothing “independent” about the

consultants that were used. The Form 8-K goes on to describe the Consolidated Notes:

       We issued $9.0 million aggregate principal amount of 12.0% promissory notes
       due March 1, 2013. Pursuant to the Exchange and Loan Agreements executed in
       connection with the issuance of the promissory notes, our Company, at its
       discretion on or before November 1, 2012, may require certain holders of the
       promissory notes to lend to our Company, in a single draw, up to an aggregate of
       $5.5 million in proportion to the principal amount of such holders’ existing
       promissory notes
                                               ***

       The following table sets forth certain information with respect to the beneficial
       ownership of our outstanding common stock as of March 22, 2012, after giving
       effect to the Initial Merger, by (i) each of our named executive officers; (ii) each
       of our directors; and (iii) all of our executive officers, directors and director
       nominees as a group. Ownership percentages are based on 37,654,218 shares of
       common stock outstanding as of the close of business on March 22, 2012, after
       giving effect to the Initial Merger. Based on that information available to us, as
       of that date, no person is a beneficial owner of more than 5% of our common
       stock.
                                                 ***

       “In February 2011, Dakota Plains borrowed an aggregate principal amount of
       $3,500,000 pursuant to 12.00% Promissory Notes due January 31, 2012 (the
       “Senior Notes”) payable to certain shareholders. All holders of promissory notes
       received warrants to purchase one share of common stock for every $1.00 loaned
       at an exercise price of $0.285 per share as inducement for the execution of the
       promissory notes and delivery of the borrowed amounts. All promissory note
       holders received identical terms for their loans and warrants regardless of
       their relationship or position as executive officers, directors or their status as
       a founding shareholder. The unpaid principal balance of each Senior Note was
       subject to interest at 12.0% per annum and set to become due on January 31,
       2012. The Senior notes were consolidated in November 2011 as discussed below.




                                               97
     Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 102 of 158



       In April 2011, Dakota Plains borrowed an aggregate principal amount of
       $5,500,000 pursuant to 12.00% Promissory Notes due October 14, 2012
       (collectively, the “Junior Notes”). Each holder of Junior Notes also executed a
       Supplement that caused the Junior Notes to be subordinate to the Senior Notes.
       All promissory note holders received identical terms for their loans
       regardless of their relationship with our executive officers, directors or their
       status as a founding shareholder. The Junior Notes were consolidated in
       November 2011 as discussed below.

       In November 2011, Dakota Plains combined the Promissory Notes issued in
       February 2011 and April 2011 by issuing $9,000,000 aggregate principal amount
       of 12% Promissory Notes due March 1, 2013 (the “Consolidated Notes”) pursuant
       to Exchange and Loan Agreements entered into between Dakota Plains and each
       holder of the Senior Notes or Junior Notes. Under the Exchange and Loan
       Agreements, each holder agreed to exchange all of their Senior Notes and Junior
       Notes for a single Consolidated Note in an aggregate principal amount equal to
       the combined aggregate principal amount of Senior and Junior Notes exchanged.
       All accrued but unpaid interest became due and payable in arrears on December
       31, 2011. Thereafter, all accrued but unpaid interest is due and payable in arrears
       on the last day of each fiscal quarter. The Consolidated Notes may be prepaid in
       whole or in part without penalty or premium at any time after the occurrence of
       the Initial Merger.

       An additional payment, which may be paid in shares or cash at the election
       of the note holder, is due thirty days after the date of the Second Merger. If
       the average closing price of our Company’s common stock over the twenty
       trading days immediately following the Second Merger (the “Initial Trading
       Price”) exceeds $2.50, as the same may be adjusted, then each note holder will be
       entitled to receive from our Company an amount equal to the remainder, to the
       extent positive, of (x) the unpaid principal amount of their Consolidated Note
       multiplied by the Initial Trading Price and divided by $2.50 minus (y) the unpaid
       principal amount of the Consolidated Note. The additional payments, if any, will
       be due and payable to the holders of the Consolidated Notes within thirty days of
       the Second Merger.
                                                ***

       Our board of directors will consist of five directors. Four of the five directors
       will be independent directors, as defined under the applicable listing
       standards of the NYSE Amex Equities Market. These independent directors
       are Messrs. Cownie, Fellon, Rust and Whitaker.

(emphasis added).

       202.    These statements were materially false and misleading when made and omitted

material facts, specifically that: (1) defendants Gilbertson and Reger were each beneficial owners



                                               98
        Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 103 of 158



of more than 10% of the Company, and had actual control of the Company’s business,

management and operations; (2) that Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; and (3) that Gilbertson and Reger had themselves caused the Company to

add the “additional payment” provision to the Consolidated Notes for their own benefit at cost to

the Company’s shareholders.

         203.   In addition the statement regarding defendants Cownie, Fellon, and Rust was

materially false and misleading for the additional reason that Cownie, Fellon and Rust all had

previous, undisclosed financial entanglements with Gilbertson and Reger through Voyager

and/or Northern Oil and were not “independent directors.” Indeed, the standards referred to

require that an “independent director” not have “a relationship that would interfere with the

exercise of independent judgment in carrying out the responsibilities of a director.” For the

reasons alleged herein that standard was violated with respect to defendants Cownie, Fellon, and

Rust.

B.       May 15, 2012 Form 10-Q for the Quarter Ended March 31, 2012

         204.   On May 15, 2012, the Company filed its Form 10-Q for the quarter ended March

31, 2012 with the SEC. This filing was signed by defendant Brady. It contained signed Sarbanes-

Oxley (“SOX”) certifications by defendants Claypool and Brady falsely attesting to the accuracy

of financial reporting, the disclosure of any material changes to the Company's internal control

over financial reporting, and the disclosure of any fraud. This Form 10-Q revealed the windfall

additional payment, but omitted to disclose that Gilbertson and Reger stood to take over 70% of

that windfall and had arranged the windfall in the first instance. It states in relevant part:

         On November 1, 2011 the Company entered into an Exchange and Loan
         Agreement (“Agreement”) with the holders of the senior and junior
         promissory notes (“Old Notes”). As part of the Agreement the holders of the




                                                  99
Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 104 of 158



 Old Notes agreed to exchange their notes for new promissory notes and extend
 the term of the promissory notes.
 The new promissory notes bear interest at the rate of 12% per annum, with
 interest payable in arrears on the last day of each fiscal quarter beginning
 December 31, 2011. The promissory notes are unsecured and mature on March 1,
 2013. The Company may pre-pay the promissory notes in whole or in part without
 penalty or premium and without prior written consent at any time after the
 occurrence of a Public Listing as defined in the Agreement.
 Pursuant to the Agreement, the Company, at its discretion on or before November
 1, 2012, may require certain holders of the new promissory notes to lend to the
 Company, in a single draw, up to an aggregate of $5.5 million in proportion to the
 principal amount of such holders’ existing new promissory notes. The
 supplemental notes, if issued, would bear 18% simple annual interest and would
 mature one year after the date of issuance. If supplemental notes are issued, each
 holder of the supplemental notes will also receive a warrant to purchase at the
 strike price (volume weighted average closing price of the Company’s common
 stock over the twenty trading days after the supplemental notes are issued) a
 number of shares of the Company’s common stock equal to the quotient of the
 50% of the principal amount of the supplemental note divided by $1.00. The
 warrant would be exercisable at any time during the period that is ten years after
 the date the supplemental notes are issued at a per share exercise price equal to
 the volume-weighted average closing price of the Company’s common stock over
 the twenty trading days after the date the supplemental notes are issued. The
 Company has not borrowed any additional amounts under this provision as of
 March 31, 2012.
 The new promissory notes include an additional payment provision similar
 to the additional payment provision included in the promissory notes issued
 by Dakota Plains, Inc. in April 2011, which were exchanged for the new
 promissory notes. The additional payment provision provides that upon Public
 Listing of the Company if the initial trading price, as defined in the Agreement,
 exceeds $2.50, then the holder will be entitled to receive an additional payment
 equal to the remainder, to the extent positive, of (x) the unpaid principal amount
 of the promissory note multiplied by the initial trading price and divided by $2.50
 minus (y) the unpaid principal amount of the promissory note. The holders of the
 promissory notes may elect to receive the additional payment either (i) a number
 of shares of the Company’s common stock equal to the additional payment
 divided by $4.00, or (ii) a subordinated promissory note having a principal
 amount equal to the additional payment, bearing no interest for three calendar
 months after issuance and 12% simple annual interest thereafter, due and payable
 on the one-year anniversary of the issue date of such promissory note. The
 additional payment due to the holders of the notes under this provision is
 $32,851,800.
                                        ***



                                        100
     Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 105 of 158



       We estimate that the embedded derivative related to the additional payment
       due under the outstanding promissory notes had a fair value of
       approximately $32.8 million as of March 31, 2012, representing a $27.3
       million increase during the first quarter of 2012. Our predecessor entity,
       Dakota Plains, Inc., engaged an independent valuation firm to assess the fair value
       of the embedded derivative in connection with the preparation of its year-end
       financial statements, which resulted in an estimated fair value of $5,540,000 as of
       December 31, 2011 (the valuation utilized an assumed stock price of
       approximately $4.00, which was the share price of Dakota Plains, Inc. last private
       equity raise). This increase was due to a substantial appreciation in fair value
       of our common stock during the same period and has been recorded as
       interest expense in our condensed consolidated financial statements.
                                              ***
       In light of the scheduled maturity of our $9.0 million aggregate principal
       amount of promissory notes in March 2013 and the potential maturity of up
       to $32.8 million aggregate principal amount of promissory notes issuable
       pursuant to the additional payment provision in the outstanding promissory
       notes as early as April 2013, we expect to have significant cash requirements
       in the next twelve months. We anticipate that we will need to obtain
       additional financing to meet these obligations. We may from time to time
       seek, replace, or renegotiate the terms of our outstanding debt through
       privately negotiated transactions or otherwise. These transactions, if any, will
       depend on prevailing market conditions, our liquidity requirements,
       contractual restrictions and other factors. Our ability to obtain additional
       financing will depend upon a number of factors, including our future performance
       and financial results and general economic and capital market conditions. While
       we are determined to continue to preserve value and to ensure the long-term
       success of our Company, we cannot be certain that we will be able to raise
       additional financing on terms acceptable to us. If we are unable to obtain new
       financing, if and when necessary, our financial results and liquidity could be
       materially adversely affected.
                                          ***
       On March 26, 2012, warrants to purchase an aggregate of 2,450,000 shares of
       our common stock at $0.285 per share, which warrants were issued by us
       pursuant to the Initial Merger, were exercised by 6 holders. The warrant
       holders elected to complete a cashless exercise of these warrants and to complete
       the cashless exercise the warrant holders surrendered 63,420 shares of the
       Company’s common stock. As a result, an aggregate of 2,386,580 shares of our
       common stock were issued to the holders of the warrants, which were issued
       pursuant to the exemptions discussed above.
(emphasis added).




                                              101
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 106 of 158



       205.    These statements omitted facts that would have been material to a reasonable

investor, including that (1) defendants Gilbertson and Reger were each beneficial owners of

more than 10% of the Company, and had actual control of the Company’s business, management

and operations; (2) that defendants Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused the

Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the Officer and Director

Defendants (other than Thornton) knew or were reckless in not knowing of Gilbertson’s and

Reger’s misappropriation of Dakota Plains assets for Gilbertson’s and Reger’s personal gain at

the expense of the Company’s public investors; (6) that Dakota Plains lacked effective and

adequate internal controls; and (7) as a result, defendants’ public statements about Dakota Plains’

business, operations and prospects were materially false and misleading at all relevant times.

       206.    In addition, this quarterly report on Form 10-Q omitted to disclose that defendant

Gilbertson had changed the “additional payment” provision in two material ways that had no

legitimate business purpose other than to enrich defendants Gilbertson and Reger, namely that

the “additional payment” of the Consolidated Notes applied to the amount loaned under the

Senior Notes (which had no such additional payment provision) as well as the Junior Notes, and

that the provision was specifically altered to apply to going public via a reverse merger. In

addition, characterizing the “substantial appreciation” of Company stock – increasing from

approximately $0.30 to $12 per share in 20 days – as reflecting the “fair value of our common

stock during the same period” was an intentional and/or reckless misrepresentation as the




                                                102
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 107 of 158



appreciation was attributable to the stock manipulation scheme alleged herein. Further, this

quarterly report omits to identify defendants Gilbertson and Reger as accounting for 2 million of

the over 2.45 million warrants exercised by “6 holders.”

C.      May 25, 2012 Form 8-K

        207.    On May 25, 2012, the Company filed a disclosure on Form 8-K announcing the

issuance of new debt to satisfy the “additional payment” provision signed by defendant Brady. It

stated in relevant part:

        On May 25, 2012, our board of directors approved the issuance of
        $27,663,950 aggregate principal amount of promissory notes due April 21,
        2013. The new promissory notes were issued as partial satisfaction of an
        additional payment provision, previously disclosed, under the company’s
        outstanding $9,000,000 aggregate principal amount of promissory notes due
        March 1, 2013. The new promissory notes bear no interest until July 21, 2012
        and will bear 12.0% simple annual interest thereafter. All accrued but unpaid
        interest will be first due and payable on April 21, 2013. The new promissory notes
        provide for customary events of default and may be prepaid by the company on a
        pro rata basis among the holders without penalty. As with the outstanding
        promissory notes, the new promissory notes also provide that the company
        may not incur additional indebtedness for borrowed money without the
        consent of the holders of a majority of the unpaid principal amount of the
        new promissory notes.
(emphasis added).
        208.    Given that together, defendants Gilbertson and Reger accounted for over 70% of

the new promissory notes, characterizing needing the consent of “the holders of a majority of the

unpaid principal amount of the new promissory notes,” without disclosing their identities as the

architects of the reverse merger scheme was intentionally and/or recklessly misleading by

omission. Further, these statements are materially misleading because they omit to disclose that

(1) defendants Gilbertson and Reger were each beneficial owners of more than 10% of the

Company, and had actual control of the Company’s business, management and operations; (2)

that defendants Gilbertson and Reger held over 70% of the Company’s Consolidated Notes; (3)




                                               103
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 108 of 158



that defendants Gilbertson and Reger had themselves caused the Company to add the “additional

payment” provision to the Consolidated Notes for their own benefit at cost to the Company’s

shareholders; (4) that defendant Gilbertson had orchestrated a massive fraud to dramatically

inflate the price of Dakota Plains stock in its first 20 days of public trading to cash in on the

“additional payment” provision; (5) that the Officer and Director Defendants (other than

Thornton) knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation

of Dakota Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the

Company’s public investors; (6) that Dakota Plains lacked effective and adequate internal

controls; and (7) as a result, defendants’ previous public statements about Dakota Plains’

business, operations and prospects were materially false and misleading at all relevant times.

D.      August 14, 2012 Form 10-Q for the Quarter Ended June 30, 2012

        209.    On August 14, 2012, the Company filed with the SEC its Form 10-Q for the

quarter ended June 30, 2012, signed by Brady. It contained SOX certifications signed by

defendants Claypool and Brady falsely attesting to the accuracy of financial reporting, the

disclosure of any material changes to the Company’s internal controls and the disclosure of any

fraud. It states in relevant part:

        Pursuant to the Exchange and Loan Agreement, the Company, at its discretion on
        or before November 1, 2012, may require certain holders of the new
        promissory notes to lend to the Company, in a single draw, up to an
        aggregate of $5.5 million in proportion to the principal amount of such
        holders’ existing new promissory notes. The supplemental notes, if issued,
        would bear 18% simple annual interest and would mature one year after the date
        of issuance. If supplemental notes are issued, each holder of the supplemental
        notes will also receive a warrant to purchase at the strike price (volume weighted
        average closing price of the Company’s common stock over the twenty trading
        days after the supplemental notes are issued) a number of shares of the
        Company’s common stock equal to the quotient of the 50% of the principal
        amount of the supplemental note divided by $1.00. The warrant would be
        exercisable at any time during the period that is ten years after the date the
        supplemental notes are issued at a per share exercise price equal to the volume-



                                                 104
     Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 109 of 158



       weighted average closing price of the Company’s common stock over the twenty
       trading days after the date the supplemental notes are issued. The Company has
       not borrowed any additional amounts under this provision as of June 30, 2012.

       The new promissory notes include an additional payment provision similar
       to the additional payment provision included in the promissory notes issued
       by Dakota Plains, Inc. in April 2011, which were exchanged for the new
       promissory notes. The additional payment provision provides that upon Public
       Listing of the Company if the initial trading price, as defined in the Exchange and
       Loan Agreement, exceeds $2.50, then the holder will be entitled to receive an
       additional payment equal to the remainder, to the extent positive, of (x) the unpaid
       principal amount of the promissory note multiplied by the initial trading price and
       divided by $2.50 minus (y) the unpaid principal amount of the promissory note.
       The holders of the promissory notes may elect to receive the additional payment
       either (i) a number of shares of the Company’s common stock equal to the
       additional payment divided by $4.00, or (ii) a subordinated promissory note
       having a principal amount equal to the additional payment, bearing no interest for
       three calendar months after issuance and 12% simple annual interest thereafter,
       due and payable on the one-year anniversary of the issue date of such promissory
       note. The additional payment due to the holders of the notes under this provision
       was $32,851,800.

       On April 21, 2012, the Company issued promissory notes in the aggregate
       principal amount of $27,663,950 related to the additional payment provision.
       These promissory notes mature on April 21, 2013.

       Derivative Liability
       The additional payment provision in the new promissory notes is considered an
       embedded derivative. This embedded derivative was reported as a current liability
       on the Company’s condensed consolidated balance sheet at fair value at
       December 31, 2011. The fair value of the embedded derivative at December
       31, 2011 was calculated using the Monte Carlo Simulation valuation model based
       on factors present at the date valued.

       On April 21, 2012, the embedded derivative was satisfied with the issuance of
       promissory notes in the aggregate amount of $27,663,950 and 1,296,963 shares of
       the Company’s common stock. The fair value of the embedded derivative was
       $32,851,800 at April 21, 2012. The increase in the fair value of the embedded
       derivative during the six month period ended June 30, 2012, $27,311,800, was
       recorded as interest expense on the condensed consolidated statement of
       operations.
(emphasis added).
       210.   These statements were materially misleading because they omit to disclose the

material facts that : (1) defendants Gilbertson and Reger were each beneficial owners of more


                                               105
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 110 of 158



than 10% of the Company, and had actual control of the Company’s business, management and

operations; (2) that defendants Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused the

Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the Officer and Director

Defendants (other than Thornton) knew or were reckless in not knowing of Gilbertson’s and

Reger’s misappropriation of Dakota Plains assets for Gilbertson’s and Reger’s personal gain at

the expense of the Company’s public investors; (6) that Dakota Plains lacked effective and

adequate internal controls; and (7) as a result, defendants’ previous public statements about

Dakota Plains’ business, operations and prospects were materially false and misleading at all

relevant times.

E.     November 6, 2012 Form 8-K

       211.       On November 6, 2012, the Company filed a Form 8-K signed by defendant Brady

announcing the First Amendment to the “additional payment” provision of the Consolidated

Notes that was executed November 2, 2012. This 8-K stated in relevant part:

       On November 2, 2012, we completed a private placement of debt, including
       an extension and reduction of a significant portions of our outstanding debt.
       We issued $22.0 million aggregate principal amount of 12.0% senior
       unsecured promissory notes due October 31, 2015 (“3-Year Notes”). In
       addition to $6.14 million aggregate principal amount of 3-Year Notes issued
       for cash, approximately $3.9 million aggregate principal amount of 3-Year
       Notes were issued in exchange for an equivalent principal amount of our
       outstanding 12.0% promissory notes due March 1, 2013 (“Notes due March
       2013”) and approximately $11.96 million aggregate principal amount of 3-
       Year Notes were issued for all of our promissory notes issued in satisfaction
       of the Reduced Payment (as defined below).




                                                106
Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 111 of 158



                                       ***
 In connection with the private placement of the 3-Year Notes, we entered into
 Amended Election, Exchange and Loan Agreements with each of the holders of
 our outstanding Notes due March 2013 pursuant to which we agreed to
 reduce the additional payment due under those notes to reflect an initial
 trading price equal to $7.776 derived from the average closing price of the
 company’s common stock during the 150 trading days immediately following
 March 23, 2012. The revised calculation resulted in a reduced additional
 payment of approximately $19.0 million (the “Reduced Payment”), a
 reduction of approximately $14 million, or 42%.

 Pursuant to the Amended Election, Exchange and Loan Agreements all of the
 holders of our Notes due March 2013 agreed to surrender and void
 approximately $27.7 aggregate principal amount of 12.0% promissory notes
 due April 21, 2013 and 483,088 shares of our common stock, all of which
 were issued by us as satisfaction of the additional payments as originally
 calculated and paid on May 25, 2012 as previously announced in our current
 report on Form 8-K filed June 1, 2012 (file no. 000-53390). As a result of revised
 elections by the holders, we issued in satisfaction of the Reduced Payment
 approximately $12.0 million aggregate principal amount of 3-Year Notes and
 460,112 additional shares of our common stock based on an index price of $4.00
 per share.

 In addition, the holders of approximately $3.9 million of the $9.0 million
 outstanding aggregate principal amount of our Notes due March 2013
 tendered their notes in exchange for 3-Year Notes and the holders of an
 additional approximately $4.6 million aggregate principal amount of our
 Notes due March 2013 tendered their notes in exchange for new 12.0%
 senior unsecured promissory notes due March 1, 2014 (“Notes due March
 2014). The terms of the Notes due March 2014 are substantially similar to the
 Notes due March 2013 with the exception of an extended maturity date. A copy of
 the form of Note due March 2014 is filed with this current report on Form 8-K as
 Exhibit 4.3.
                                         ***
 As a part of the note exchanges, we paid to the holders of our outstanding
 promissory notes approximately $410,000, representing interest that would
 have accrued had the additional payment been reduced in advance of its
 original issuance in May 2012. The Amended Election, Exchange and Loan
 Agreements provide for customary representations from the Lenders (as defined
 therein) and provide indemnification rights to the Lenders in exchange for their
 agreement to participate in the transaction. A copy of the form of Amended
 Election, Exchange and Loan Agreement is filed with this current report on Form
 8-K as Exhibit 10.2.

 Item 3.02     Unregistered Sales of Equity Securities.




                                        107
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 112 of 158



       On November 2, 2012, we issued an aggregate of 460,112 shares of our common
       stock, par value $0.001 per share, pursuant to the terms of Amended Election,
       Exchange and Loan Agreements between us and holders of our outstanding
       debt. The number of shares issuable to each holder was determined by dividing
       the amount of Reduced Payment to be satisfied by $4.00 per share. The
       information in Item 2.03 above regarding the Amended Election, Exchange and
       Loan Agreements is incorporated herein by reference.
(emphasis added).
       212.    This 8-K included a press release in which Claypool stated:

       “We are pleased to announce the extension and reduction of all of our short-term
       liabilities. In addition to the restructuring of our debt, the approximately $6
       million in net cash proceeds from the new placement of notes will allow us to
       execute on all current growth initiatives of our business plan, including the
       acquisition of adjacent property under contract and the additional installation of
       infrastructure critical to the growth of our transloading, marketing and trucking
       businesses. Dakota Plains now has approximately $5 million in cash and $25
       million in restricted cash held in joint venture accounts, compared to a total of
       approximately $26.6 million of long-term debt. We believe we are now fully
       funded with a solid balance sheet, no net debt and well positioned to generate
       positive cash flow in 2013 and beyond.”
(emphasis added).
       213.    These statements omit material information regarding the reasons why and with

whom the Company renegotiated its debt and extracted concessions on the amount of principal

“borrowed” by the Company. These statements were materially misleading for the additional

reason that they omit to disclose: (1) defendants Gilbertson and Reger were each beneficial

owners of more than 10% of the Company, and had actual control of the Company’s business,

management and operations; (2) that defendants Gilbertson and Reger held over 70% of the

Company’s Consolidated Notes that were renegotiated here; (3) that defendants Gilbertson and

Reger had themselves caused the Company to add the “additional payment” provision to the

Consolidated Notes for their own benefit at cost to the Company’s shareholders; (4) that

defendant Gilbertson had orchestrated a massive fraud to dramatically inflate the price of Dakota

Plains stock in its first 20 days of public trading to cash in on the “additional payment”



                                                108
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 113 of 158



provision; (5) that the Officer and Director Defendants (other than Thornton) knew or were

reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota Plains assets for

Gilbertson’s and Reger’s personal gain at the expense of the Company’s public investors; (6) that

Dakota Plains lacked effective and adequate internal controls; and (7) as a result, defendants’

public statements about Dakota Plains’ business, operations and prospects were materially false

and misleading at all relevant times.

F.     November 14, 2012 Form 10-Q for the Quarter Ended September 30, 2012

       214.    On November 14, 2012, the Company filed its Form 10-Q for the quarter ended

September 30, 2012 with the SEC. This report was signed by defendant Brady and contained

SOX certifications signed by defendants Claypool and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of all fraud. The Form 10-Q states in relevant part:

       On November 1, 2011 the Company entered into an Exchange and Loan
       Agreement with the holders of certain senior and junior promissory notes
       (“Old Notes”). As part of the Exchange and Loan Agreement the holders of the
       Old Notes agreed to exchange their notes for new promissory notes and extend
       the term of the promissory notes
                                               ***
       Pursuant to subscription agreements between the Company and persons who
       purchased 3-Year Notes for cash, the Company issued warrants to purchase
       921,000 shares of its common stock, exercisable for cash or pursuant to a cashless
       exercise feature at $4.00 per share from the date of issuance until October 31,
       2017.

       In connection with the private placement of the 3-Year Notes, the Company
       entered into an Amended Election, Exchange and Loan Agreements with each of
       the holders of the Company’s outstanding Notes due March 2013 pursuant to
       which the Company agreed to reduce the additional payment due under those
       notes to reflect an initial trading price equal to $7.776 derived from the average
       closing price of the Company’s common stock during the 150 trading days
       immediately following March 23, 2012. The revised calculation resulted in a
       reduced additional payment of approximately $19.0 million, a reduction of
       approximately $14 million, or 42%.


                                                109
     Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 114 of 158




       Pursuant to the Amended Election, Exchange and Loan Agreements all of the
       holders of the Company’s Notes due March 2013 agreed to surrender and
       void approximately $27.7 million aggregate principal amount of 12.0%
       promissory notes due April 21, 2013 and 483,088 shares of its common stock,
       all of which were issued by the Company as satisfaction of the additional
       payments as originally calculated and paid on May 25, 2012 as previously
       announced in the Company’s current report on Form 8-K filed June 1, 2012 (file
       no. 000-53390). As a result of revised elections by the holders, the Company
       issued in satisfaction of the Reduced Payment approximately $12.0 million
       aggregate principal amount of 3-Year Notes and 460,112 additional shares of its
       common stock based on an index price of $4.00 per share.

       In addition, the holders of approximately $3.9 million of the $9.0 million
       outstanding aggregate principal amount of the Company’s Notes due March
       2013 tendered their notes in exchange for 3-Year Notes and the holders of an
       additional approximately $4.6 million aggregate principal amount of the
       Company’s Notes due March 2013 tendered their notes in exchange for new
       12.0% senior unsecured promissory notes due March 1, 2014.

       As a part of the note exchanges, the Company paid to the holders of its
       outstanding promissory notes approximately $410,000, representing interest
       that would have accrued had the additional payment been reduced in advance of
       its original issuance in May 2012. In addition, the Company paid off $500,000
       of the original $9.0 million note to one of its note holders.
(emphasis added).
       215.    The foregoing statements were materially false and misleading because they

omitted to disclose why or with whom the First Amendment to the “additional payment”

provisions of the Consolidated Notes was negotiated, or why the Company’s note holders agreed

to reduce the amount of principal “borrowed” by the Company. These statements were false and

misleading for the additional reason that they omitted the following material facts: (1) defendants

Gilbertson and Reger were each beneficial owners of more than 10% of the Company, and had

actual control of the Company’s business, management and operations; (2) that defendants

Gilbertson and Reger held over 70% of the Company’s Consolidated Notes that were

renegotiated in the First Amendment; (3) that defendant Gilbertson and Reger had themselves

caused the Company to add the “additional payment” provision to the Consolidated Notes for


                                               110
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 115 of 158



their own benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had

orchestrated a massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20

days of public trading to cash in on the “additional payment” provision; (5) that the Officer and

Director Defendants (other than Thornton) knew or were reckless in not knowing of Gilbertson’s

and Reger’s misappropriation Dakota Plains assets for Gilbertson’s and Reger’s personal gain at

the expense of the Company’s public investors; (6) that Dakota Plains lacked effective and

adequate internal controls; and (7) as a result, defendants’ public statements about Dakota Plains’

business, operations and prospects were materially false and misleading at all relevant times.

G.     March 14, 2013 Form 10-K for the Year Ended December 31, 2012

       216.    On March 14, 2013, the Company, filed its Annual Report on Form 10-K for the

year ended December 31, 2012 with the SEC. This Annual Report was signed by defendants

McKenzie, Brady, Claypool, Alvord, Cownie, Fellon and Rust, and contained SOX certifications

signed by defendants McKenzie and Brady falsely attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company's internal control over financial

reporting, and the disclosure of any fraud. Though each of the Officer and Director Defendants

(other than Gilbertson and Reger) knew or were reckless in not knowing the Company had

engaged outside counsel to investigate the stock manipulation and windfall “additional

payment,” this material fact was omitted from the Annual Report. It states in relevant part:

       In connection with the issuance of the Notes due March 2013, each holder of
       Senior and Junior Notes received from Dakota Plains, Inc., at the holder’s
       election, either (i) a cash payment equal to 2.0% of the aggregate principal
       amount of the Senior and Junior Notes exchanged (“Cash Extension Fee”), or (ii)
       a number of shares of Dakota Plains, Inc. common stock equal to the Cash
       Extension Fee divided by $4.00. Dakota Plains, Inc. paid $150,000 in cash for the
       Cash Extension Fee and issued 7,500 shares of its common stock. The fair value
       of the Cash Extension Fee and the shares of Dakota Plains, Inc. common stock
       issued, $180,000, has been reported on our consolidated statement of operations
       as loss on extinguishment of debt for the year ended December 31, 2011. In



                                                111
Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 116 of 158



 connection with the exchange, Dakota Plains, Inc. wrote-off debt issuance costs of
 $336,704 in 2011, which are recorded as interest expense in our Company’s
 consolidated statement of operations.

 The additional payment provision in the Notes due March 2013 was considered an
 embedded derivative. The embedded derivative was reported as a current liability
 on our Company’s consolidated balance sheet at fair value at December 31, 2011.
 The fair value of the embedded derivative at December 31, 2011 was calculated
 using the Monte Carlo Simulation valuation model based on factors present at the
 date valued. In May 2012, the additional payment required was satisfied with the
 issuance of $27.7 million aggregate principal amount of 12.0% promissory notes
 due April 21, 2013 (“Notes due April 2013”) and 1,296,963 shares of our
 Company’s common stock. In November 2012, the additional payment and our
 outstanding debt was further restructured as described below.

 Debt Restructuring

 In connection with the private placement of 12.0% unsecured senior
 promissory notes due October 31, 2015 (“Notes due October 2015”) discussed
 below, we entered into Amended Election, Exchange and Loan Agreements
 with each of the holders of our outstanding Notes due March 2013 pursuant to
 which we reduced the additional payment due under those notes to reflect an
 initial trading price equal to $7.776 derived from the average closing price of the
 company’s common stock during the 150 trading days immediately following
 March 23, 2012. The revised calculation resulted in a reduced additional payment
 of approximately $19.0 million (the “Reduced Payment”), a reduction of
 approximately $14 million, or 42%.

 Pursuant to the Amended Election, Exchange and Loan Agreements, all of the
 holders of our Notes due March 2013 agreed to surrender and void
 approximately $27.7[sic] aggregate principal amount of Notes due April 2013 and
 483,088 shares of our common stock, all of which were issued by us as
 satisfaction of the additional payments as originally calculated and paid in May
 2012 as discussed above. As a result of revised elections by the holders, we issued
 in satisfaction of the Reduced Payment approximately $12.0 million aggregate
 principal amount of Notes due October 2015 and 460,112 additional shares of our
 common stock based on an index price of $4.00 per share.

 In addition, the holders of approximately $3.9 million of the $9.0 million
 outstanding aggregate principal amount of our Notes due March 2013
 tendered their notes in exchange for Notes due October 2015 and the holders
 of an additional approximately $4.6 million aggregate principal amount of
 our Notes due March 2013 tendered their notes in exchange for new 12.0%
 senior unsecured promissory notes due March 1, 2014 (“Notes due March
 2011). The terms of the Notes due March 2014 are substantially similar to the
 Notes due March 2013 with the exception of an extended maturity date.



                                        112
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 117 of 158




       As a part of the note exchanges, we paid to the holders of our outstanding
       promissory notes approximately $410,000, representing interest that would
       have accrued had the additional payment been reduced in advance of its
       original issuance in May 2012. The Amended Election, Exchange and Loan
       Agreements provide for customary representations from the Lenders (as defined
       therein) and provide indemnification rights to the Lenders in exchange for their
       agreement to participate in the transaction.

       On November 2, 2012, pursuant to an Amended Election, Exchange and Loan
       Agreement, we repaid the outstanding principal to a holder of the a Note due
       March 2013 in the amount of $500,000
(emphasis added).

       217.    Though defendant Gilbertson had personally negotiated the First Amendment

with the Board of Directors, this Annual Report, signed by all of the Officer and Director

Defendants other than Thornton, omitted to disclose with whom or why the First Amendment

was negotiated. It further omits to disclose that: (1) defendants Gilbertson and Reger were each

beneficial owners of more than 10% of the Company, and had actual control of the Company’s

business, management and operations; (2) that defendants Gilbertson and Reger held over 70%

of the Company’s Consolidated Notes that were renegotiated; (3) that defendants Gilbertson and

Reger had themselves caused the Company to add the “additional payment” provision to the

Consolidated Notes for their own benefit at cost to the Company’s shareholders; (4) that the

Company had hired outside counsel to investigate how defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the Officer and Director

Defendants knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation

of Dakota Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the

Company’s public investors; (6) that Dakota Plains lacked effective and adequate internal




                                                113
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 118 of 158



controls; and (7) as a result, defendants’ public statements about Dakota Plains’ business,

operations and prospects were materially false and misleading at all relevant times.

H.     April 30, 2013 Form 8-K

       218.    On April 30, 2013, the Company announced on Form 8-K filed with the SEC and

signed by defendant Brady that the Board of Directors had voted to amend and restate the

Company’s bylaws effective that same day. The Company made these changes in direct

response to defendants Gilbertson’s and Reger’s control of the Company, the internal

investigation into the stock manipulation, and the private pressure and threats of lawsuits from

certain insider shareholders regarding the “additional payment.” The changes in the by-laws

were clearly directed at mitigating Gilbertson’s and Reger’s self-interested control of the

Company. It is reasonable to infer that the Officer and Director Defendants had knowledge, or at

a minimum recklessly disregarded, that defendant Gilbertson was trading the stock heavily

without making the required disclosures, and manipulating its price for his personal gain. None

of these material facts were disclosed. The 8-K states in relevant part:

       The amended and restated bylaws add a 90-day advance notice requirement
       for shareholder proposals and shareholder nominations of director
       candidates to ensure our company and its shareholders receive sufficient notice
       of such proposals. Both advance notice provisions require information
       regarding the proponent’s economic interest in our company, including
       interest in derivative securities and, in the case of director nominations,
       information concerning director candidates to whom the notice relates. These
       advance notice bylaw provisions are effective for our company’s 2014 annual
       meeting of shareholders.
        Under the amended and restated bylaws, the business transacted at a special
       meeting of shareholders is limited to the purposes stated in the notice of the
       meeting. The amended and restated bylaws also provide that notice to a
       shareholder is effectively given if the notice is addressed to the shareholder or
       group of shareholder in a manner permitted by the rules and regulations under the
       Securities Exchange Act of 1934, as amended.
(emphasis added).




                                                114
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 119 of 158



       219.    The 8-K omits to disclose all of the material facts that provide context to and

necessitated these changes. It is reasonable to infer that the Board of Directors voting to require a

shareholder who makes a shareholder proposal or director nomination to disclose his “economic

interest in our company, including interest in derivative securities and, in the case of director

nominations, information concerning director candidates to whom the notice relates,” reflects the

Board’s knowledge or recklessness with regard to defendants Gilbertson’s and Reger’s control

over the Company when Claypool was CEO, as well as Gilbertson’s insider trading, insofar as it

reflected new required disclosures of “derivative positions.”

       220.    This Form 8-K further omitted to disclose the material information that: (1)

defendants Gilbertson and Reger were each beneficial owners of more than 10% of the

Company, and had actual control of the Company’s business, management and operations; (2)

that defendants Gilbertson and Reger held over 70% of the Company’s Consolidated Notes that

were renegotiated; (3) that defendants Gilbertson and Reger had themselves caused the Company

to add the “additional payment” provision to the Consolidated Notes for their own benefit at cost

to the Company’s shareholders; (4) that the Company had hired outside counsel to investigate

how defendant Gilbertson had orchestrated a massive fraud to dramatically inflate the price of

Dakota Plains stock in its first 20 days of public trading to cash in on the “additional payment”

provision; (5) that the officers and directors of Dakota Plains knew or recklessly disregarded this

fraud; (6) that the Officer and Director Defendants knew or were reckless in not knowing of

Gilbertson’s and Reger’s misappropriation of Dakota Plains assets for Gilbertson’s and Reger’s

personal gain at the expense of the Company’s public investors; (7) that defendants Gilbertson

and Reger were using their position in Company stock to continue to manipulate the price of the

stock for their benefit of $30 million in insider trading profits, both buying and selling the stock




                                                 115
     Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 120 of 158



throughout the stock’s inevitable Class Period decline in value; (8) that Dakota Plains lacked

effective and adequate internal controls; and (9) as a result, defendants’ public statements about

Dakota Plains’ business, operations and prospects were materially false and misleading at all

relevant times.

I.     May 8, 2013, Form 10-Q for the Quarter Ended March 31, 2013

       221.       On May 8, 2013, the Company filed its Form 10-Q for the quarter ended March

31, 2013 with the SEC. This report was signed by defendant Brady and contained SOX

certifications signed by defendants McKenzie and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of any fraud. The Form 10-Q states in relevant part:

       On November 1, 2011 the Company entered into an Exchange and Loan
       Agreement with the holders of certain senior and junior promissory notes
       (“Old Notes”). As part of the Exchange and Loan Agreement the holders of the
       Old Notes agreed to exchange their notes for new promissory notes and extend
       the term of the promissory notes. The total value of these new notes was $9
       million and all unpaid accrued interest and principal were payable on March 31,
       2013 (the “New Notes”). The new promissory notes bore interest at the rate of
       12% per annum, with interest payable in arrears on the last day of each fiscal
       quarter.

       The new promissory notes included an additional payment provision that provided
       that upon public listing of the Company if the initial trading price, as defined in
       the Exchange and Loan Agreement, exceeds $2.50, then the holder would be
       entitled to receive an additional payment equal to the remainder, to the extent
       positive, of (x) the unpaid principal amount of the promissory note multiplied by
       the initial trading price and divided by $2.50 minus (y) the unpaid principal
       amount of the promissory note. The holders of the promissory notes could elect to
       receive the additional payment either (i) a number of shares of the Company’s
       common stock equal to the additional payment divided by $4.00, or (ii) a
       subordinated promissory note having a principal amount equal to the additional
       payment, bearing no interest for three calendar months after issuance and 12%
       simple annual interest thereafter, due and payable on the one-year anniversary of
       the issue date of such promissory note. With the public listing of the Company in
       March 2012, the additional payment due to the holders of the notes under this
       provision was $32,851,800.




                                                116
Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 121 of 158



 The additional payment provision in the new promissory notes was considered an
 embedded derivative, and was recorded as a derivative liability with a re-
 measurement as of each reporting date.

 On April 21, 2012, the embedded derivative was satisfied with the issuance of
 promissory notes in the aggregate amount of $27,663,950 and 1,296,963 shares of
 the Company’s common stock. The fair value of the embedded derivative was
 $32,851,800 at April 21, 2012. The increase in the fair value of the embedded
 derivative during the three months ended March 31, 2012, $27,311,800, was
 recorded as interest expense on the condensed consolidated statement of
 operations.

 Private Placement of Debt

 On November 2, 2012, the Company issued promissory notes in the amount of
 $6,140,000. The issuance of these promissory notes resulted in net proceeds to the
 Company of approximately $5,945,000, net of commissions and finance costs
 paid. The promissory notes bear interest at the rate of 12% per annum, with
 interest paid in arrears on the last day of each fiscal quarter. All principal and
 accrued interest are due and payable on October 31, 2015.

 In conjunction with the issuance of the promissory notes the Company issued
 warrants to purchase 921,000 shares of our common stock, exercisable at
 $4.00 per share. The warrants expire on October 31, 2017.

 The Company recorded $1,048,889 of debt discount against these promissory
 notes representing the allocation of the relative fair value to the warrants issued.
 The debt discount will be amortized over the term of the promissory notes using
 the straight-line method, which approximates the effective interest method. For
 the three months ended March 31, 2013, the company recognized interest expense
 of $87,408 related to the amortization of this debt discount.

 The Company incurred finance costs of $195,062 related to these notes, which
 will be amortized over the term of the notes and included in interest expense on
 the condensed consolidated statement of operations. The interest expense
 recorded for the three months ended March 31, 2013 was $16,255.

 Amended Election, Exchange and Loan Agreements

 In addition, on November 2, 2012, pursuant to the Amended Election,
 Exchange and Loan Agreements; the Company repaid the outstanding
 principal to a holder of the New Notes in the amount of $500,000. The term of
 the remaining $8.5 million in New Notes was extended using two different
 maturity dates. $4,605,300 of the new promissory notes was extended to March 1,
 2014 and $3,894,700 was extended to October 31, 2015. All of the holders of the
 New Notes agreed to surrender and void the $27,663,950 of promissory notes and



                                         117
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 122 of 158



       1,296,963 shares of the Company’s common stock received April 21, 2012,
       related to the additional payment provision in the New Notes.

       As a result of the revaluation of the additional payment provision and
       revised elections of the holders, the Company issued promissory notes in the
       aggregate of $11,965,300 and 1,757,075 shares of its common stock. These
       promissory notes bear interest at the rate of 12% per annum, with interest paid in
       arrears on the last day of each fiscal quarter. All principal and accrued interest are
       due and payable on October 31, 2015.
(emphasis added).

       222.    This Form 10-Q omits to disclose with whom and why the First Amendment was

negotiated. It also omits to disclose the material information that: (1) defendants Gilbertson and

Reger were each beneficial owners of more than 10% of the Company, and had actual control of

the Company’s business, management and operations; (2) that defendants Gilbertson and Reger

held over 70% of the Company’s Consolidated Notes that were renegotiated; (3) that defendants

Gilbertson and Reger had themselves caused the Company to add the “additional payment”

provision to the Consolidated Notes for their own benefit at cost to the Company’s shareholders;

(4) the Company had hired outside counsel to investigate whether defendant Gilbertson had

orchestrated a massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20

days of public trading to cash in on the “additional payment” provision; (5) that the officers and

directors of Dakota Plains knew of or recklessly disregarded this fraud; (6) that the Officer and

Director Defendants knew or were reckless in not knowing of Gilbertson’s and Reger’s

misappropriation of Dakota Plains assets for Gilbertson’s and Reger’s personal gain at the

expense of the Company’s public investors; (7) that defendants Gilbertson and Reger were using

their positions in Company stock to continue to manipulate the price of the stock for their benefit

of $30 million in insider trading profits, both buying and selling the stock throughout the stock’s

inevitable Class Period decline in value; (8) that Dakota Plains lacked effective and adequate




                                                118
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 123 of 158



internal controls; and (9) as a result, defendants’ public statements about Dakota Plains’

business, operations and prospects were materially false and misleading at all relevant times.

J.     August 8, 2013 Form 10-Q for the Quarter Ended June 30, 2013

       223.    On August 8, 2013, the Company filed its Form 10-Q for the quarter ended June

30, 2013 with the SEC. This report was signed by defendant Brady and contained SOX

certifications signed by defendants McKenzie and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of any fraud. This Form 10-Q was filed after the results of

the internal investigation into the stock manipulation and windfall “additional payment” were

known to the Officer and Director Defendants, and after the Company had confronted defendants

Gilbertson and Reger with its results. None of these material facts were disclosed. This Form 10-

Q omitted to disclose the material information that: (1) defendants Gilbertson and Reger were

each beneficial owners of more than 10% of the Company, and had actual control of the

Company’s business, management and operations; (2) that defendants Gilbertson and Reger held

over 70% of the Company’s Consolidated Notes; (3) that defendants Gilbertson and Reger had

themselves caused the Company to add the “additional payment” provision to the Consolidated

Notes for their own benefit at cost to the Company’s shareholders; (4) that the Company hired

outside counsel to investigate whether defendant Gilbertson had orchestrated a massive fraud to

dramatically inflate the price of Dakota Plains stock in its first 20 days of public trading to cash

in on the “additional payment” provision and had confronted him with the results; (5) that the

officers and directors of Dakota Plains knew of and/or recklessly disregarded this fraud in June

2013 at the latest, and likely much earlier; (6) that the Officer and Director Defendants knew or

were reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota Plains




                                                 119
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 124 of 158



assets for Gilbertson’s and Reger’s personal gain at the expense of the Company’s public

investors; (7) that defendants Gilbertson and Reger were using their positions in Company stock

to continue to manipulate the price of the stock for their benefit of $30 million in insider trading

profits, both buying and selling the stock throughout the stock’s inevitable Class Period decline

in value; (8) that Dakota Plains lacked effective and adequate internal controls; and (9) as a

result, defendants’ public statements about Dakota Plains’ business, operations and prospects

were materially false and misleading at all relevant times.

K.     September 27, 2013 Form S-3 Shelf Registration Statement and Prospectus

       224.    On September 27, 2013, the Company filed a Registration Statement and

Prospectus on Form S-3, a “shelf” registration by which the Company registered to sell, “either

separately or together, common stock, preferred stock, debt securities, warrants, and units from

time to time in one or more offerings up to an aggregate initial offering price of $125,000,000.”

This Registration Statement was signed by defendants McKenzie, Brady, Claypool, Alvord,

Cownie, Fellon and Rust. Despite these defendants’ knowledge and/or reckless disregard of

Gilbertson’s and Reger’s scheme, Gilbertson’s stock manipulation, and that Gilbertson was then

in negotiations with the Company’s management for further concession on the “additional

payment” provision, the Registration Statement omitted all such material information. Instead it

explicitly incorporated by reference all of the Company’s previous SEC filings without revision

or correction. In the Registration Statement and Prospectus, the foregoing identified signing

defendants omitted to disclose that: (1) defendants Gilbertson and Reger were each beneficial

owners of more than 10% of the Company, and had actual control of the Company’s business,

management and operations; (2) that defendants Gilbertson and Reger held over 70% of the

Company’s Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused




                                                120
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 125 of 158



the Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the officers and directors of

Dakota Plains knew of and/or recklessly disregarded this fraud in June 2013 at the latest, and

likely much earlier yet made no disclosure thereof; (6) that the Officer and Director Defendants,

knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota

Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the Company’s public

investors; (7) that defendants Gilbertson and Reger were using their positions in Company stock

to continue to manipulate the price of the stock for their benefit of $30 million in insider trading

profits, both buying and selling the stock throughout the stock’s inevitable Class Period decline

in value; (8) that Dakota Plains lacked effective and adequate internal controls; and (9) as a

result, defendants’ public statements about Dakota Plains’ business, operations and prospects

were materially false and misleading at all relevant times.

L.     November 12, 2013 Form 10-Q for the Quarter Ended September 30, 2013

       225.    On November 12, 2013, the Company filed its Form 10-Q for the quarter ended

September 30, 2013 with the SEC. This report was signed by defendant Brady and contained

SOX certifications signed by defendants McKenzie and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of any fraud. This Form 10-Q was filed after the results of

the internal investigation into the stock manipulation and windfall “additional payment” were

known to the Officer and Director Defendants, and after the Company had confronted defendants

Gilbertson and Reger with its results. None of these material facts were disclosed. This Form 10-




                                                121
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 126 of 158



Q failed to disclose that: (1) defendants Gilbertson and Reger were each beneficial owners of

more than 10% of the Company, and had actual control of the Company’s business, management

and operations; (2) that defendants Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused the

Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the officers and directors of

Dakota Plains knew of and/or recklessly disregarded this fraud in June 2013 at the latest, and

likely much earlier yet made no disclosure thereof; (6) that the Officer and Director Defendants

knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota

Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the Company’s public

investors; (7) that defendants Gilbertson and Reger were using their positions in Company stock

to continue to manipulate the price of the stock for their benefit of $30 million in insider trading

profits, both buying and selling the stock throughout the stock’s inevitable Class Period decline

in value; (8) that Dakota Plains lacked effective and adequate internal controls; and (9) as a

result, defendants’ public statements about Dakota Plains’ business, operations and prospects

were materially false and misleading at all relevant times.

M.      December 10, 2013 Form 8-K

        226.    On December 10, 2013, the Company filed a Form 8-K with the SEC signed by

Brady announcing the Second Amendment to the “additional payment” provision. It omitted to

disclose material facts regarding with whom the Second Amendment was negotiated with, or

why. It states in relevant part:




                                                122
Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 127 of 158



 On December 10, 2013, we entered into an Adjustment, Extension and Loan
 Agreement (each, a “Loan Agreement”) with each of the holders of our
 outstanding 12% senior unsecured promissory notes due March 1, 2014 and
 October 31, 2015, pursuant to which we issued new debt securities in
 connection with an extension and reduction of our outstanding debt.

 Pursuant to the Loan Agreements, the holders of our 12% senior unsecured
 promissory notes due March 1, 2014, evidencing an aggregate of approximately
 $4.6 million principal amount of indebtedness, agreed to extend the maturity dates
 of such notes from March 1, 2014 to September 30, 2014, which was effectuated
 through a promissory note exchange (the “Extension”). Further, the holders of
 certain of our outstanding 12% senior unsecured promissory notes due
 October 31, 2015 (the “Existing Notes due 2015”) agreed to reduce that
 portion of the additional payment due under $3.5 million aggregate principal
 amount of Existing Notes due 2015 to the amount obtained by applying a
 $3.00 divisor in lieu of the $2.50 divisor originally applied in determining the
 principal amounts of the promissory notes as previously disclosed. The
 holders of our $12.0 million aggregate principal amount of our Existing
 Notes due 2015 also agreed to reduce the remaining additional payment due
 under the Existing Notes due 2015 to reflect an initial trading price equal to
 $7.405. These revised calculations resulted in a reduction of the principal amount
 of the Existing Notes due 2015 of approximately $1.9 million (the “Reduced
 Payment”). In connection with the Loan Agreements, in exchange for the
 remaining Existing Notes due 2015, we issued approximately $10.0 million
 principal amount of 12% amended and restated senior unsecured promissory notes
 due October 31, 2015 (the “New Notes due 2015”).

 All interest on the newly issued promissory notes is payable quarterly in arrears
 on each December 31st, March 31st, June 30th and September 30th, commencing
 on December 31, 2013, based upon twelve percent annual interest. All principal
 amounts and accrued but unpaid interest under the promissory notes evidencing
 the Extension will be due and payable on September 30, 2014. All principal
 amounts and accrued but unpaid interest under the New Notes due 2015 and all
 other promissory notes due on October 31, 2015 will be due and payable on
 October 31, 2015. The newly issued promissory notes provide for customary
 events of default and may be prepaid by us without penalty at any time. A copy of
 the form of newly issued promissory note is filed as Exhibit 4.1 to this current
 report on Form 8-K and is incorporated by reference herein.

 Additionally, the holders of our Existing Notes due 2015 who also elected to
 receive shares of our common stock in connection with the issuance of the
 Existing Notes due 2015 have agreed to reduce the number of shares of
 common stock received by a similar proportionate amount as the reduction
 of the principal amount of the New Notes due 2015, which resulted in a total
 reduction of 304,732 shares (the “Stock Reduction”).




                                        123
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 128 of 158



       The Loan Agreements also provide that, if we complete a sale of not less than
       $5.0 million worth of our capital stock, either registered or through a private
       placement (a “Qualified Equity Placement”), on or before December 10,
       2015, we will use not less than 50% of the proceeds from such sale to repay,
       pro rata in order of maturity, all or a portion of the promissory notes due
       September 30, 2014 and approximately $3.9 million principal amount of New
       Notes due 2015. Additionally, if we complete a Qualified Equity Placement on or
       before December 10, 2014, then, we may elect to convert approximately $10.0
       million aggregate principal amount of the New Notes due 2015 into shares of
       common stock at the per-share price used in the Qualified Equity Placement.
       Assuming the previously announced registered direct offering of our
       common stock, which is scheduled to close on or about December 16, 2013, is
       completed and results in a Qualified Equity Placement, we expect to exercise
       our right to convert the New Notes due 2015, which will result in the issuance
       of 4,660,534 additional shares of our common stock based on an offering
       price of $2.15 per share (the “Conversion”).
(emphasis added).

       227.    This 8-K made false and/or misleading statements regarding and/or failed to

disclose that: (1) defendants Gilbertson and Reger were each beneficial owners of more than

10% of the Company, and had actual control of the Company’s business, management and

operations; (2) that defendants Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused the

Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the officers and directors of

Dakota Plains knew of and/or recklessly disregarded this fraud in June 2013 at the latest, and

likely much earlier yet made no disclosure thereof; (6) that the Officer and Director Defendants

knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota

Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the Company’s public

investors; (7) that defendants Gilbertson and Reger were using their positions in Company stock



                                                124
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 129 of 158



to continue to manipulate the price of the stock for their benefit of $30 million in insider trading

profits, both buying and selling the stock throughout the stock’s inevitable Class Period decline

in value; (8) that Dakota Plains lacked effective and adequate internal controls; and (9) as a

result, defendants’ public statements about Dakota Plains’ business, operations and prospects

were materially false and misleading at all relevant times.

N.     March 14, 2014 Form 10-K for the Year Ended December 31, 2013

       228.    On March 14, 2014, the Company filed with the SEC its Annual Report on Form

10-K for the year ended December 31, 2013. This Annual Report was signed by defendants

McKenzie, Brady, Claypool, Alvord, Cownie, Fellon and Rust, and contained SOX certifications

signed by defendants McKenzie and Brady falsely attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company's internal control over financial

reporting, and the disclosure of any fraud. The Officer and Director Defendants who signed this

Form 10-K had knowledge of and/or recklessly disregarded defendants Gilbertson’s and Reger’s

role in and control of the Company and manipulation of the Company’s stock, and had agreed to

the terms of the Second Amendment with them. Yet no disclosure was made of the role of

defendants Gilbertson and Reger or the underlying stock manipulation scheme or the reason for

the renegotiations of the Company’s debt. This Annual Report states in part:

       In connection with the November 2, 2012 private placement of 12.0% unsecured
       senior promissory notes due October 31, 2015 (“Notes due October 2015”)
       discussed below, we entered into the Amended Election, Exchange and Loan
       Agreements with each of the holders of the outstanding Notes due March
       2013 pursuant to which we reduced the additional payment due under those
       notes to reflect an initial trading price equal to $7.776 derived from the
       average closing price of our common stock during the 150 trading days
       immediately following March 23, 2012. The revised calculation resulted in a
       reduced additional payment of approximately $19.0 million (the “Reduced
       Payment”), a reduction of approximately $14 million; or 42%.




                                                125
Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 130 of 158



 Pursuant to the Amended Election, Exchange and Loan Agreements, all of the
 holders of the Notes due March 2013 agreed to surrender and void approximately
 $27.7 aggregate principal amount of Notes due March 2013 and 483,088 shares of
 our common stock, all of which were issued by us as satisfaction of the additional
 payments as originally calculated and paid in May 2012 as discussed above. As a
 result of revised elections by the holders, we issued in satisfaction of the
 Reduced Payment approximately $12.0 million aggregate principal amount
 of Notes due October 2015 and 460,112 additional shares of our common
 stock based on an index price of $4.00 per share.

 In addition, the holders of approximately $3.9 million of the $9.0 million
 outstanding aggregate principal amount of the Notes due March 2013
 tendered their notes in exchange for Notes due October 2015 and the holders
 of an additional approximately $4.6 million aggregate principal amount of
 the Notes due March 2013 tendered their notes in exchange for new 12.0%
 senior unsecured promissory notes due March 1, 2014 (“Notes due March
 2014). The terms of the Notes due March 2014 were substantially similar to the
 Notes due March 2013 with the exception of an extended maturity date.

 As a part of the note exchanges, we paid to the holders of the outstanding
 promissory notes approximately $410,000, representing interest that would
 have accrued had the additional payment been reduced in advance of its
 original issuance in May 2012. The Amended Election, Exchange and Loan
 Agreements provide for customary representations from the Lenders (as defined
 therein) and provide indemnification rights to the lenders in exchange for their
 agreement to participate in the transaction.

 On November 2, 2012, pursuant to an Amended Election, Exchange and
 Loan Agreement, we repaid the outstanding principal to a holder of the a
 Note due March 2013 in the amount of $500,000.

 Debt Placement

 On November 2, 2012, we completed a private placement of debt, including an
 extension and reduction of a significant portion of our outstanding debt. We
 issued $22.0 million aggregate principal amount of Notes due October 2015. In
 addition to $6.14 million aggregate principal amount of Notes due October 2015
 issued for cash, approximately $3.9 million aggregate principal amount of Notes
 due October 2015 were issued in exchange for an equivalent principal amount of
 our outstanding Notes due March 2013 and approximately $11.96 million
 aggregate principal amount of Notes due October 2015 were issued for all of our
 promissory notes issued in satisfaction of the Reduced Payment as discussed
 above.

 Adjustment, Extension and Loan Agreements




                                        126
     Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 131 of 158



       On December 10, 2013, we entered into Adjustment, Extension and Loan
       Agreements (“Loan Agreements”) with each of the holders of our promissory
       notes issued under the Amended Election, Exchange and Loan Agreements,
       pursuant to which we issued new debt securities in connection with an
       extension and reduction of the outstanding debt.

       Pursuant to the Loan Agreements, the holders of the Notes due March 1, 2014
       agreed to extend the maturity dates of such notes from March 1, 2014 to
       September 30, 2014.

       In addition, the holders of the promissory notes issued under the Amended
       Election, Exchange and Loan Agreements agreed to revalue the additional
       payment provision. This revaluation resulted in a reduction of the principal
       amount of the promissory notes by $1,945,156, or 16%. In connection with the
       Loan Agreements, in exchange for the original promissory notes issued, we issued
       $10,020,143 principal amount of 12.0% amended and restated senior unsecured
       promissory notes due October 31, 2015. Additionally, the holders agreed to
       surrender 304,732 shares of our common stock issued as part of the
       Amended Election, Exchange and Loan Agreements. The amended and
       restated senior unsecured promissory notes bore interest at the rate of 12.0% per
       annum, with interest payable in arrears on the last day of each fiscal quarter.

(emphasis added).

       229.    This Annual Report was signed by all of the Officer and Director Defendants

other than Thornton, after the Board of Directors had twice amended the terms of the “additional

payment” provision of the notes and after the Board had knowledge of and/or recklessly

disregarded Gilbertson’s and Reger’s scheme. It omitted to disclose material facts including

that: (1) defendants Gilbertson and Reger were each beneficial owners of more than 10% of the

Company, and had actual control of the Company’s business, management and operations; (2)

that defendants Gilbertson and Reger held over 70% of the Company’s Consolidated Notes that

were renegotiated; (3) that defendants Gilbertson and Reger had themselves caused the Company

to add the “additional payment” provision to the Consolidated Notes for their own benefit at cost

to the Company’s shareholders; (4) that outside counsel had concluded that defendant Gilbertson

had orchestrated a massive fraud to dramatically inflate the price of Dakota Plains stock in its




                                                127
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 132 of 158



first 20 days of public trading to cash in on the “additional payment” provision; (5) that the

officers and directors of Dakota Plains knew of and/or recklessly disregarded this fraud in June

2013 at the latest, and likely much earlier yet made no disclosure thereof; (6) that the Officer and

Director Defendants knew or were reckless in not knowing of Gilbertson’s and Reger’s

misappropriation of Dakota Plains assets for Gilbertson’s and Reger’s personal gain at the

expense of the Company’s public investors; (7) that defendants Gilbertson and Reger were using

their positions in Company stock to continue to manipulate the price of the stock for their benefit

of $30 million in insider trading profits, both buying and selling the stock throughout the stock’s

inevitable Class Period decline in value; (8) that Dakota Plains lacked effective and adequate

internal controls; and (9) as a result, defendants’ public statements about Dakota Plains’

business, operations and prospects were materially false and misleading at all relevant times.

O.     May 9, 2014 Form 10-Q for the Quarter Ended March 31, 2014

       230.    On May 9, 2014, the Company filed its Form 10-Q for the quarter ended March

31, 2014 with the SEC. This report was signed by defendant Brady and contained SOX

certifications signed by defendants McKenzie and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of any fraud. This quarterly report was the last one filed

with the SEC before the Company’s stock began trading on the NYSE MKT stock exchange.

Tellingly, the Company’s previous discussion concerning the issuance and continued

restructuring of the Company’s outstanding debt due to the “additional payment” is completely

absent. This Form 10-Q was false and misleading and omitted material facts including: (1)

defendants Gilbertson and Reger were each beneficial owners of more than 10% of the

Company, and had actual control of the Company’s business, management and operations; (2)




                                                128
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 133 of 158



that defendants Gilbertson and Reger held over 70% of the Company’s Consolidated Notes; (3)

that defendants Gilbertson and Reger had themselves caused the Company to add the “additional

payment” provision to the Consolidated Notes for their own benefit at cost to the Company’s

shareholders; (4) that defendant Gilbertson had orchestrated a massive fraud to dramatically

inflate the price of Dakota Plains stock in its first 20 days of public trading to cash in on the

“additional payment” provision; (5) that the officers and directors of Dakota Plains knew of

and/or recklessly disregarded this fraud in June 2013 at the latest, and likely much earlier yet

made no disclosure thereof; (6) that the Officer and Director Defendants knew or were reckless

in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota Plains assets for

Gilbertson’s and Reger’s personal gain at the expense of the Company’s public investors; (7) that

defendants Gilbertson and Reger were using their positions in Company stock to continue to

manipulate the price of the stock for their benefit of $30 million in insider trading profits, both

buying and selling the stock throughout the stock’s inevitable Class Period decline in value; (8)

that defendant Dakota Plains lacked effective and adequate internal controls; and (9) as a result,

defendants’ public statements about Dakota Plains’ business, operations and prospects were

materially false and misleading at all relevant times.

P.     August 11, 2014 Form 10-Q for the Quarter Ended June 20, 2014

       231.    On August 11, 2014, the Company filed its Form 10-Q for the quarter ended June

30, 2014 with the SEC. This report was signed by defendant Brady and contained SOX

certifications signed by defendants McKenzie and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of any fraud. The Company’s previous discussion of the

issuance and continued restructuring of the Company’s outstanding debt due to the “additional




                                                 129
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 134 of 158



payment” is absent. This Form 10-Q made false and/or misleading statements regarding and/or

failed to disclose that: (1) defendants Gilbertson and Reger were each beneficial owners of more

than 10% of the Company, and had actual control of the Company’s business, management and

operations; (2) that defendants Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused the

Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the officers and directors of

Dakota Plains knew of and/or recklessly disregarded this fraud in June 2013 at the latest, and

likely much earlier yet made no disclosure thereof; (6) that the Officer and Director Defendants

knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota

Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the Company’s public

investors; (7) that defendants Gilbertson and Reger were using their positions in Company stock

to continue to manipulate the price of the stock for their benefit of $30 million in insider trading

profits, both buying and selling the stock throughout the stock’s inevitable Class Period decline

in value; (8) that Dakota Plains lacked effective and adequate internal controls; and (9) as a

result, defendants’ public statements about Dakota Plains’ business, operations and prospects

were materially false and misleading at all relevant times.

Q.     March 23, 2015 Form 10-K for the Year Ended December 31, 2014

       232.    On March 23, 2015, the Company filed its Annual Report on Form 10-K for the

year ended December 31, 2014. This report was signed by defendants Brady, McKenzie,

Claypool, Alvord, Cownie, Fellon and Rust. The Annual Report contained SOX certifications




                                                130
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 135 of 158



signed by defendants McKenzie and Brady falsely attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company's internal control over financial

reporting, and the disclosure of any fraud. In the MN Lawsuit, the Company admitted it had

knowledge of the stock manipulation scheme and that on February 20, 2015, “a letter was sent on

behalf of Dakota Plains to the United States Securities and Exchange Commission regarding

Violations of Section 13(d) and regulation 13D, section 16(a), Market Manipulation and

Deceptive Practices Rules under Section 10(b)-5 and 18, Insider Trading Rules under Section

10(b)-5 and Regulation FD (the ‘SEC Letter’). Dakota Plain further admits that the SEC letter

contains specific statements regarding [Gilbertson’s] potential misconduct.” This Annual Report

omitted to disclose the letter the Company sent to the SEC in February 2015 about Gilbertson

manipulating its stock, the Board’s knowledge of and/or reckless disregard of Gilbertson’s and

Reger’s scheme, or how it may have affected the Company’s past results and prospects. This

Form 10-K further omitted to disclose the material information that: (1) defendants Gilbertson

and Reger were each beneficial owners of more than 10% of the Company, and had actual

control of the Company’s business, management and operations; (2) that defendants Gilbertson

and Reger held over 70% of the Company’s Consolidated Notes that were repeatedly amended

through negotiations with defendant Gilbertson; (3) that defendants Gilbertson and Reger had

themselves caused the Company to add the “additional payment” provision to the Consolidated

Notes for their own benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson

had orchestrated a massive fraud to dramatically inflate the price of Dakota Plains stock in its

first 20 days of public trading to cash in on the “additional payment” provision; (5) that the

officers and directors of Dakota Plains knew of and/or recklessly disregarded this fraud in June

2013 at the latest, and likely much earlier yet made no disclosure thereof; (6) that the Officer and




                                                131
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 136 of 158



Director Defendants knew or were reckless in not knowing of Gilbertson’s and Reger’s

misappropriation of Dakota Plains assets for Gilbertson’s and Reger’s personal gain at the

expense of the Company’s public investors; (7) that defendants Gilbertson and Reger were using

their positions in Company stock to continue to manipulate the price of the stock for their benefit

of $30 million in insider trading profits, both buying and selling the stock throughout the stock’s

inevitable Class Period decline in value; (8) that Dakota Plains lacked effective and adequate

internal controls; and (9) as a result, defendants’ public statements about Dakota Plains’

business, operations and prospects were materially false and misleading at all relevant times.

R.     May 8, 2015 Form 10-Q for the Quarter Ended March 31, 2015

       233.    On May 8, 2015, the Company filed its quarterly report on Form 10-Q for the

quarter ended March 31, 2015. This report was signed by defendant Brady and contained SOX

certifications signed by defendants McKenzie and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of all fraud. Despite having sent the SEC a letter in

February 2015 outlining Gilbertson’s and Reger’s misconduct and manipulation of the market

for Dakota Plains stock, the Company failed to disclose the letter, or the Board’s role in any

ongoing investigation into the matter. This Form 10-Q further omitted to disclose that: (1)

defendants Gilbertson and Reger were each beneficial owners of more than 10% of the

Company, and had actual control of the Company’s business, management and operations; (2)

that defendants Gilbertson and Reger held over 70% of the Company’s Consolidated Notes; (3)

that defendants Gilbertson and Reger had themselves caused the Company to add the “additional

payment” provision to the Consolidated Notes for their own benefit at cost to the Company’s

shareholders; (4) that defendant Gilbertson had orchestrated a massive fraud to dramatically




                                                132
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 137 of 158



inflate the price of Dakota Plains stock in its first 20 days of public trading to cash in on the

“additional payment” provision; (5) that the officers and directors of Dakota Plains knew of

and/or recklessly disregarded this fraud in June 2013 at the latest, and likely much earlier yet

made no disclosure thereof; (6) that the Officer and Director Defendants knew or were reckless

in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota Plains assets for

Gilbertson’s and Reger’s personal gain at the expense of the Company’s public investors; (7) that

defendants Gilbertson and Reger were using their positions in Company stock to continue to

manipulate the price of the stock for their benefit of $30 million in insider trading profits, both

buying and selling the stock throughout the stock’s inevitable Class Period decline in value; (8)

that Dakota Plains lacked effective and adequate internal controls; and (9) as a result,

defendants’ public statements about Dakota Plains’ business, operations and prospects were

materially false and misleading at all relevant times.

S.     August 7, 2015 Form 10-Q for the Quarter Ended June 30, 2015

       234.    On August, 2015, the Company filed its quarterly report on Form 10-Q for the

quarter ended June 30, 2015. This report was signed by defendant Brady and contained SOX

certifications signed by defendants McKenzie and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of any fraud. Despite having sent the SEC a letter in

February 2015 outlining Gilbertson’s and Reger’s misconduct and manipulation of the market

for Dakota Plains stock, the Company failed to disclose the letter, or the Board’s role in any

ongoing investigation into the matter. This Form 10-Q further omitted to disclose the material

information that: (1) defendants Gilbertson and Reger were each beneficial owners of more than

10% of the Company, and had actual control of the Company’s business, management and




                                                 133
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 138 of 158



operations; (2) that defendants Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused the

Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the officers and directors of

Dakota Plains knew of and/or recklessly disregarded this fraud in June 2013 at the latest, and

likely much earlier yet made no disclosure thereof; (6) that the Officer and Director Defendants

knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota

Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the Company’s public

investors; (7) that defendants Gilbertson and Reger were using their positions in Company stock

to continue to manipulate the price of the stock for their benefit of $30 million in insider trading

profits, both buying and selling the stock throughout the stock’s inevitable Class Period decline

in value; (8) that Dakota Plains lacked effective and adequate internal controls; and (9) as a

result, defendants’ public statements about Dakota Plains’ business, operations and prospects

were materially false and misleading at all relevant times.

T.     November 6, 2015 Form 10-Q for the Quarter Ended September 30, 2015

       235.    On November 6, 2015, the Company filed its quarterly report on Form 10-Q for

the quarter ended September 30, 2015. This report was signed by defendant Brady and contained

SOX certifications signed by defendants McKenzie and Brady falsely attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting, and the disclosure of any fraud. Despite having sent the SEC a letter in

February 2015 outlining Gilbertson’s and Reger’s misconduct and manipulation of the market




                                                134
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 139 of 158



for Dakota Plains stock, the Company failed to disclose the letter, or the Board’s role in any

ongoing investigation into the matter. This Form 10-Q further omitted to disclose the material

information that: (1) defendants Gilbertson and Reger were each beneficial owners of more than

10% of the Company, and had actual control of the Company’s business, management and

operations; (2) that defendants Gilbertson and Reger held over 70% of the Company’s

Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused the

Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the officers and directors of

Dakota Plains knew of and/or recklessly disregarded this fraud in June 2013 at the latest, and

likely much earlier yet made no disclosure thereof; (6) that the Officer and Director Defendants

knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota

Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the Company’s

Dakota’s public investors; (7) that defendants Gilbertson and Reger were using their positions in

Company stock to continue to manipulate the price of the stock for their benefit of $30 million in

insider trading profits, both buying and selling the stock throughout the stock’s inevitable Class

Period decline in value; (8) that Dakota Plains lacked effective and adequate internal controls;

and (9) as a result, defendants’ public statements about Dakota Plains’ business, operations and

prospects were materially false and misleading at all relevant times.

U.     March 11, 2016 Form 10-K for the Year Ended December 31, 2015

       236.    On March 11, 2016, the Company filed its Annual Report on Form 10-K for the

year ended December 31, 2015. This report was signed by defendants Brady, McKenzie, Fellon




                                                135
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 140 of 158



and Alvord. The report contained SOX certifications signed by defendants McKenzie and Brady

falsely attesting to the accuracy of financial reporting, the disclosure of any material changes to

the Company's internal control over financial reporting, and the disclosure of any fraud. This

Annual Report omitted to disclose the letter the Company sent to the SEC in February 2015

outlining Gilbertson’s and Reger’s misconduct and manipulation of the market for Dakota Plains

stock, or how it may have affected the Company’s past results and prospects. By the date of this

10-K, the SEC had filed its action in the District of Minnesota against Jessica Gilbertson to

compel compliance with the SEC’s subpoena served upon her, yet the Company omitted to

disclose this fact or the SEC investigation into manipulation of its stock. This Form 10-K further

omitted to disclose the material information that: (1) defendants Gilbertson and Reger were each

beneficial owners of more than 10% of the Company, and had actual control of the Company’s

business, management and operations; (2) that defendants Gilbertson and Reger held over 70%

of the Company’s Consolidated Notes that were repeatedly amended through negotiations with

Gilbertson; (3) that defendants Gilbertson and Reger had themselves caused the Company to add

the “additional payment” provision to the Consolidated Notes for their own benefit at cost to the

Company’s shareholders; (4) that defendant Gilbertson had orchestrated a massive fraud to

dramatically inflate the price of Dakota Plains stock in its first 20 days of public trading to cash

in on the “additional payment” provision; (5) that the officers and directors of Dakota Plains

knew of and/or recklessly disregarded this fraud in June 2013 at the latest, and likely much

earlier yet made no disclosure thereof; (6) that the Officer and Director Defendants knew or were

reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota Plains assets for

Gilbertson’s and Reger’s personal gain at the expense of the Company’s public investors; (7) that

defendants Gilbertson and Reger were using their positions in Company stock to continue to




                                                 136
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 141 of 158



manipulate the price of the stock for their benefit of $30 million in insider trading profits, both

buying and selling the stock throughout the stock’s inevitable Class Period decline in value; (8)

that Dakota Plains lacked effective and adequate internal controls; and (9) as a result,

defendants’ public statements about Dakota Plains’ business, operations and prospects were

materially false and misleading at all relevant times.

V.     May 6, 2016 Form 10-Q for the Quarter Ended March 31, 2016

       237.    On May 6, 2016, the Company filed its quarterly report on Form 10-Q for the

quarter ended March 31, 2016. This report was signed by interim CFO defendant Thornton. The

report contained SOX certifications signed by defendants McKenzie and Thornton falsely

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company's internal control over financial reporting, and the disclosure of any fraud. Despite

having sent the SEC a letter in February 2015 outlining Gilbertson’s and Reger’s misconduct and

manipulation of the market for Dakota Plains stock, and despite the SEC having filed an action

to compel Jessica Gilbertson to comply with its subpoena, this SEC filing omitted to disclose that

letter or the Board’s role in any ongoing SEC investigation in the matter. As the Company

admitted in the MN Lawsuit, defendant Thornton reviewed the letter sent by the Company to the

SEC regarding Gilbertson’s misconduct before it was sent to the SEC. This Form 10-Q further

omitted to disclose the material information that: (1) defendants Gilbertson and Reger were each

beneficial owners of more than 10% of the Company, and had actual control of the Company’s

business, management and operations; (2) that defendants Gilbertson and Reger held over 70%

of the Company’s Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves

caused the Company to add the “additional payment” provision to the Consolidated Notes for

their own benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had




                                                 137
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 142 of 158



orchestrated a massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20

days of public trading to cash in on the “additional payment” provision; (5) that the officers and

directors of Dakota Plains knew of and/or recklessly disregarded this fraud in June 2013 at the

latest, and likely much earlier yet made no disclosure thereof; (6) that the Officer and Director

Defendants knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation

of Dakota Plains assets for Gilbertson’s and Reger’s personal gain at the expense of the

Company’s public investors; (7) that defendants Gilbertson and Reger were using their positions

in Company stock to continue to manipulate the price of the stock for their benefit of $30 million

in insider trading profits, both buying and selling the stock throughout the stock’s inevitable

Class Period decline in value; (8) that Dakota Plains lacked effective and adequate internal

controls; and (9) as a result, defendants’ public statements about Dakota Plains’ business,

operations and prospects were materially false and misleading at all relevant times.

W.     August 9, 2016 Form 10-Q for the Quarter Ended June 30, 2016

       238.    On August 9, 2016, the Company filed its quarterly report on Form 10-Q for the

quarter ended June 30, 2016. This report was signed by interim CFO defendant Thornton. The

report contained SOX certifications signed by defendants McKenzie and Thornton falsely

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company's internal control over financial reporting, and the disclosure of any fraud. Despite

having sent the SEC a letter regarding Gilbertson’s stock manipulation and insider trading

scheme, and despite the SEC having filed an action to compel Jessica Gilbertson to comply with

its subpoena, this SEC filing omitted to disclose anything about the SEC investigation, let alone

the fact that Company’s stock price had been manipulated. This Form 10-Q also omitted to

disclose the material information that: (1) defendants Gilbertson and Reger were each beneficial




                                                138
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 143 of 158



owners of more than 10% of the Company, and had actual control of the Company’s business,

management and operations; (2) that defendants Gilbertson and Reger held over 70% of the

Company’s Consolidated Notes; (3) that defendants Gilbertson and Reger had themselves caused

the Company to add the “additional payment” provision to the Consolidated Notes for their own

benefit at cost to the Company’s shareholders; (4) that defendant Gilbertson had orchestrated a

massive fraud to dramatically inflate the price of Dakota Plains stock in its first 20 days of public

trading to cash in on the “additional payment” provision; (5) that the officers and directors of

Dakota Plains knew of and/or recklessly disregarded this fraud in June 2013 at the latest, and

likely much earlier yet made no disclosure thereof; (6) that the Officer and Director Defendants

knew or were reckless in not knowing of Gilbertson’s and Reger’s misappropriation of Dakota

Plains assets for Gilbertson’s and Reger’s personal gain at the expense of Dakota’s public

investors; (7) that defendants Gilbertson and Reger were using their positions in Company stock

to continue to manipulate the price of the stock for their benefit of $30 million in insider trading

profits, both buying and selling the stock throughout the stock’s inevitable Class Period decline

in value; (8) that Dakota Plains lacked effective and adequate internal controls; and (9) as a

result, defendants’ public statements about Dakota Plains’ business, operations and prospects

were materially false and misleading at all relevant times.

                           VII.    CLASS ACTION ALLEGATIONS

       239.    Lead Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and 23(b)(3) on behalf of a Class consisting of all those who purchased or

otherwise acquired Dakota Plains securities publicly traded on the NYSE MKT stock exchange

and the OTC Bulletin Board during the Class Period (the “Class”), and a subclass of all those

who purchased Dakota Plains’ securities contemporaneously with the defendants’ sales, and who




                                                139
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 144 of 158



were damaged thereby (the “Subclass”). Excluded from the Class are defendants herein, the

officers and directors of the Company at all relevant times, Howells, Shermeta, Jack Norqual,

Lone Star, Johnny Whitaker, Chad Winter, James Sankovitz, Douglas Polinsky, Joseph Geraci,

and Hoskins, and members of defendants’ immediate families and their legal representatives,

heirs, successors or assigns, and any entity in which Defendants, Shermeta, Hoskins, Whitaker,

Winter, Sankovitz, Lone Star, Norqual, Polinsky, Geraci or Howells have or had any interest.

        240.   The members of the Class and Subclass are so numerous that joinder of all

members is impracticable. Throughout the Class Period, Dakota Plains securities were actively

traded on the NYSE MKT stock exchange and the OTC Bulletin Board. While the exact number

of Class and Subclass members is unknown to Lead Plaintiff at this time, and can only be

ascertained through appropriate discovery, Lead Plaintiff believes there are hundreds or

thousands of members of the proposed Class and Subclass. Record owners and other members

of the Class and Subclass may be identified from records maintained by Dakota Plains or its

transfer agent and may be notified of the pendency of this action by mail and electronically,

using the form of notice similar to that which is customarily used in securities class actions.

        241.   Lead Plaintiff’s claims are typical of the claims of the members of the Class and

Subclass as all members of the Class and Subclass were similarly affected by Defendants’

wrongful conduct in violation of the federal securities laws complained of herein.

        242.   Lead Plaintiff will fairly and adequately protect the interest of the members of the

Class and Subclass and has retained counsel competent and experienced in class and securities

litigation.




                                                140
     Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 145 of 158



       243.    Common questions of law and fact exist as to all members of the Class and

Subclass and predominate over any questions solely affecting individual members of the Class

and Subclass. Among the common questions of law and fact are:

               a.     Whether the federal securities laws were violated by Defendants’ acts as

                      alleged herein;

               b.     Whether statements made by Defendants to the investing public and

                      analyst community during the Class Period omitted or misrepresented

                      material facts about the Company;

               c.     Whether Defendants acted knowingly or with reckless disregard for the

                      truth in omitting and misrepresenting material facts;

               d.     Whether the market price of Dakota Plains common stock during the Class

                      Period was artificially inflated due to the material omissions and

                      misrepresentations complained of herein;

               e.     Whether, but for the material omissions in the Company’s public filings

                      regarding the known stock manipulation and hidden ownership and

                      control of the Company, any Class or Subclass member would have

                      purchased or held the stock of Dakota Plains;

               f.     Whether defendants sold Dakota Plains securities while in possession of

                      material, nonpublic information;

               g.     To what extent the members of the Class and Subclass have sustained

                      damages and the true and proper measure of damages.

       244.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all Class and Subclass members is




                                                141
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 146 of 158



impracticable. Furthermore, damages suffered by individual Class and Subclass members may be

relatively small and the expense and burden of individual litigation make it impossible for

members of the Class and Subclass to individually redress the wrongs inflicted on them. There

will be no difficulty in management of this lawsuit as a class action.

       245.    Lead Plaintiff and members of the Class and Subclass are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S.Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements and otherwise in violation of their duty to disclose

such information, including that defendants Gilbertson and Reger at all times controlled the

Company and that the price of Dakota Plains stock had been manipulated by Gilbertson and

Reger as alleged herein.

       246.    Lead Plaintiff may also rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

               a.      Defendants made public misrepresentations or omitted to disclose material

                       facts they had a legal duty to disclose during the Class Period;

               b.      The omissions and misrepresentations were material;

               c.      Dakota Plains securities were traded in efficient markets;

               d.      Shares of Dakota Plains were liquid – over 97 million shares were traded

                       during the Class Period with moderate to heavy volume;

               e.      Dakota Plains stock traded on the NYSE MKT and OTC markets, and was

                       covered by multiple analysts;

               f.      The omissions and misrepresentations alleged would tend to induce a

                       reasonable investor to misjudge the value of the Company’s securities; and




                                                142
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 147 of 158



                g.       Lead Plaintiff and members of the Class purchased Dakota Plains

                         securities between the time Defendants omitted to disclose or

                         misrepresented material facts and the time the true facts were disclosed,

                         without knowledge of the omitted or misrepresented facts.

        247.    Based on the foregoing, Lead Plaintiff and members of the Class and Subclass are

entitled to a presumption of reliance based on omissions and the integrity of the market.

                                          VIII. COUNT I

                Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                         Against Gilbertson, Reger, Claypool, Brady,
                    Cownie, Fellon, Rust, Alvord, McKenzie and Thornton

        248.    Lead Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein.

        249.    This Count is asserted against defendants Gilbertson, Reger, Claypool, Brady,

Cownie, Fellon, Rust, Alvord, McKenzie and Thornton (the “§10(b) Defendants”), and is based

upon Section 10(b) of the Exchange Act, 15 U.S.C. §78j(b) and Rule 10b-5 promulgated

thereunder by the SEC.

        250.    During the Class Period, the §10(b) Defendants engaged in a plan, scheme, and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Lead Plaintiff and

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such a scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Lead Plaintiff




                                                 143
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 148 of 158



and other Class members, as alleged herein; (ii) artificially inflate and maintain the market price

of Dakota Plains securities; and (iii) cause Lead Plaintiff and other members of the Class to

purchase or otherwise acquire Dakota Plains securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, each of the §10(b) Defendants

took the actions set forth herein.

          251.   Pursuant to the above plan, scheme, and course of conduct, each of the §10(b)

Defendants participated directly or indirectly in the preparation and/or issuance of annual

reports, SEC filings, press releases and other statements made to securities analysts and the

media that were designed to influence the market for Dakota Plains securities. Such reports,

filings releases and statements were materially false and misleading in that they omitted to

disclose material adverse facts and information and misrepresented the truth about Dakota

Plains’ business, ownership, management, control and the integrity of the market for its publicly

traded securities.

          252.   By virtue of their positions, ownership and/or control of Dakota Plains, the §10(b)

Defendants had actual knowledge of the materially false and misleading statements and material

omissions alleged herein and intended thereby to deceive Lead Plaintiff and other members of

the Class, or, in the alternative, the §10(b) Defendants acted with reckless disregard for the truth

in that they failed or refused to ascertain and disclose such facts as would reveal the materially

false and misleading nature of the statements made, although such facts were readily available to

the §10(b) Defendants. Said acts and omissions of the §10(b) Defendants were committed

willfully or with reckless disregard for the truth. In addition, each §10(b) Defendant knew or

recklessly disregarded that material facts were being omitted and misrepresented as alleged

herein.




                                                 144
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 149 of 158



       253.    Each of the §10(b) Defendants’ primary liability, and control person liability,

arises form the following facts: (1) they were high level officers, controlling shareholders,

directors and/or agents of the Company during the Class Period and members of the Company’s

management team or had control thereof; (2) each of the §10(b) Defendants, by virtue of his

responsibilities, ownership and activities as a senior executive officer and/or director, and/or

controlling shareholder, was privy to and participated in the creation, development and reporting

of the Company’s ownership, control and financial condition, and the conditions under which the

Company was forced to repeatedly amend the terms of its debt offerings; (3) each of the §10(b)

Defendants enjoyed significant personal contact and familiarity with the other defendants and

was advised of and had access to other members of the Company’s management team, internal

reports, and other data and information about the Company’s finances, ownership, operations,

debt offerings, and stock trading at all relevant times; and (4) each of the §10(b) Defendants was

aware of the Company’s dissemination of information to the investing public which they knew or

recklessly disregarded was materially false and misleading.

       254.    During the Class Period, Dakota Plains securities were traded on active efficient

markets. Lead Plaintiff and other members of the Class, relying on the materially false and

misleading statements and the material omissions from such statements described herein, which

the §10(b) Defendants made, issued, or caused to be disseminated, or relying on the integrity of

the market, purchased or otherwise acquired shares of Dakota Plains securities at artificially

inflated prices caused by the §10(b) Defendants’ wrongful conduct. Had Lead Plaintiff and other

members of the Class known the truth, they would not have purchased or otherwise acquired

Dakota Plains securities at the inflated prices that were paid. At the time of the purchases and/or




                                                145
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 150 of 158



acquisitions by Lead Plaintiff and the Class, the true value of Dakota Plains securities was

substantially lower than the prices paid by Lead Plaintiff and other members of the Class.

       255.    By reason of the conduct alleged herein, the §10(b) Defendants knowingly or

recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-

5 promulgated thereunder.

       256.    This action was filed within two years of discovery of the fraud and within five

years of each Class member’s purchases of securities, including Lead Plaintiff’s purchases,

giving rise to the cause of action.

       257.    As a direct and proximate result of the §10(b) Defendants’ wrongful conduct and

omissions and misrepresentations regarding the same, Lead Plaintiff and other members of the

Class suffered damages in connection with their respective purchases and/or acquisitions of the

Company’s securities during the Class Period, upon the disclosure that the Company had been

omitting material information to the investing public.

                                        IX.     COUNT II

                       Violations of Section 20(a) of the Exchange Act
                        Against Gilbertson, Reger, Claypool, Brady,
                    Cownie, Fellon, Rust, Alvord, McKenzie and Thornton

       258.    Lead Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       259.    During the Class Period, the Defendants named in this claim controlled Dakota

Plains, a primary violator of Section 10(b) of the Exchange Act, by directing the operation and

management of Dakota Plains, and conducting and participating, directly and indirectly, in the

conduct of Dakota Plains’ business affairs. Because of their senior positions, or their controlling

beneficial shareholder status, they knew and/or recklessly disregarded the adverse non-public




                                                146
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 151 of 158



information about Dakota Plains’ true ownership and the fraudulent stock manipulation scheme

carried out by defendants Gilbertson and Reger. During the Class Period, defendants Gilbertson

and Reger controlled defendants Claypool, McKenzie, Thornton, Brady, Rust, Cownie, Fellon,

and Alvord by securing for them their positions as officers and/or directors of Dakota Plains, by

determining their compensation as officers and/or directors of Dakota Plains, and by exercising

their power and authority over these individual defendants to ensure that their involvement in the

Company and execution of the fraudulent scheme alleged herein would not be disclosed to the

investing public.

       260.    As officers and/or directors and/or controlling beneficial shareholders of a

publicly traded company, the Defendants named in this claim had a duty to disseminate accurate

and truthful information with respect to Dakota Plains’ business practices, and to correct

promptly any public statements issued by Dakota Plains which had become materially false or

misleading.

       261.    Because of their positions of control and authority as senior officers, directors or

controlling shareholders, the Defendants named in this claim were able to, and did, control the

contents of the various reports, press releases and public filings which Dakota Plains

disseminated in the marketplace during the Class Period concerning the Company’s true

ownership, its outstanding debt and the integrity of the market for its stock. Throughout the Class

Period, the Defendants named in this claim exercised their power and authority to cause Dakota

Plains to engage in the wrongful acts complained of herein. The Defendants named in this claim

therefore were “controlling persons” of Dakota Plains within the meaning of Section 20(a) of the

Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of Dakota Plains securities.




                                                 147
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 152 of 158



          262.   Each of the Defendants named in this claim, therefore, acted as a controlling

person of Dakota Plains. By reason of their ownership, senior management positions and/or

being directors of Dakota Plains, each of the Defendants named in this claim had the power to

direct the actions of, and exercised the same to cause Dakota Plains to engage in the unlawful

acts and conduct complained of herein. Each of the Defendants named in this claim exercised

control over the operations of Dakota Plains and possessed the power to control the specific

activities and misstatements and omissions which comprise the primary violations about which

Lead Plaintiff and the other members of the Class complain. Defendants Gilbertson and Reger

controlled defendants Claypool, McKenzie, Thornton, Brady, Rust, Cownie, Fellon and Alvord

by securing high ranking positions for them at the Company and setting their compensation.

Gilbertson and Reger had the power to direct the action of these individually named defendants

and exercised the same to cause them to engage in the unlawful acts and conduct complained of

herein.

          263.   Defendants Gilbertson and Reger controlled the Gilbertson Nominees and the

Reger Nominees, respectively, by directing the creation of the accounts established by said

nominees and using said nominee accounts to effectuate the insider trading fraud herein alleged.

          264.   This action was filed within two years of discovery of the fraud and within five

years of Lead Plaintiff’s and the Class’s purchases of securities giving rise to the cause of action.

          265.   By reason of the above conduct, the Defendants named in this claim are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by the identified

controlled parties, Dakota Plains, and the Nominee Defendants.




                                                 148
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 153 of 158



                                         X.      COUNT III

              Violations of Section 20A of the Exchange Act, 15 U.S.C. § 78t-1
        Against Gilbertson, Reger, the Gilbertson Nominees and the Reger Nominees


        266.    Lead Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein.

        267.    This Count is brought by the Lead Plaintiff against defendants Gilbertson, Reger,

the Gilbertson Nominees and the Reger Nominees, on behalf of himself and Subclass members

who purchased shares of Dakota Plains common stock contemporaneously with Class Period

sales of Dakota Plains common stock by Gilbertson and Reger from their personal and controlled

Nominee Accounts. See Ex. A.

        268.    Lead Plaintiff made 68 separate purchases of Dakota Plains stock between

February 5, 2013 and December 8, 2014.

        269.    By virtue of their control over Dakota Plains, Gilbertson, Reger, and by extension

the Gilbertson Nominees and the Reger Nominees, were in possession of material, non-public

information about Dakota Plains at the time of their selling Dakota Plains stock, and profited by

$30 million liquidating Dakota Plains stock during the Class Period.

        270.    By virtue of their participation in the scheme to defraud investors alleged herein,

and/or the sale of their of stock while in possession of material non-public adverse information

detailed herein, Gilbertson, Reger and the Gilbertson Nominees and Reger Nominees violated

the Exchange Act and applicable rules and regulations thereunder.

        271.    Lead Plaintiff and all other members of the Subclass who purchased shares of

Dakota Plains contemporaneously with the sale of Dakota Plains stock by Gilbertson, Reger, the

Gilbertson Nominees and the Reger Nominees: (1) have suffered substantial damages in that

they paid artificially inflated prices for Dakota Plains stock as a result of the violations of


                                                 149
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 154 of 158



§§10(b) and 20(a) and Rule 10b-5 herein described; and (2) would not have purchased Dakota

Plains stock at the prices they paid, or at all, if they had been aware that the market prices had

been artificially inflated by Defendants’ material omissions and acts of scheme liability alleged

herein.

          272.   Gilbertson, Reger, the Gilbertson Nominees and the Reger Nominees are required

to account for all of their stock sales and to disgorge their profits and/or ill-gotten gains as a

result of their contemporaneous trading with Lead Plaintiff and the members of the Subclass.

                                         XI.     COUNT IV

                              Violations of RICO 18 U.S.C. § 1962(c)
                                        Against Gilbertson

          273.   Lead Plaintiff repeats and realleges each of the allegations contained above as if

fully set forth herein.

          274.   This Count is brought by Lead Plaintiff on behalf of himself and the Class against

defendant Gilbertson for violations of RICO, 18 U.S.C. §1962(c). Ryan Gilbertson was

criminally convicted in connection with the fraud alleged herein by a jury on June 26, 2018.

This conviction became “final” within the meaning of 18 U.SC. § 1964(c) no later than

December 11, 2018, when judgment was entered against Gilbertson after his motions for

acquittal and a new trial were denied on November 13, 2018.

          275.   At all relevant times Gilbertson was a “person” within the meaning of 18 U.S.C. §

1961(3).

          276.   At all relevant times Gilbertson ran an “enterprise” within the meaning of 18

U.S.C. 1961(4) – an “association in fact” that included Dakota Plains, as well as Reger,

Sankovitz, Howells, Hoskins, Shermeta, Claypool, Brady, Cownie, Johnny Whitaker, Weldon

Gilbertson, Kellie Tasto, Jessica Gilbertson, the TDF, Randy Reger and Joseph Reger. The



                                                  150
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 155 of 158



purpose of this enterprise was to enrich the members of the enterprise and/or their immediate

families using Dakota Plains cash and/or its common stock. All members of this enterprise took

knowing steps to achieve this purpose, and had longstanding relationships with Gilbertson and

Reger. This enterprise and the relationships that bound it together endured over the course of

years, a longevity that was sufficient to permit those participants to pursue the enterprise’s

purpose.

       277.    Gilbertson conducted and participated in the conduct of this enterprise’s affairs

through a pattern of racketeering activity– namely multiple acts and violations of federal wire

fraud (18 U.S.C. §1343), as a part of conducting an elaborate securities fraud scheme relating to

his sale of Dakota Plains securities (15 U.S.C. §§ 78j(b), 78t(a), 78t-1, 78ff; 15 C.F.R. §

240.10b-5).

       278.    As alleged in greater detail in the preceding paragraphs, Gilbertson’s many acts of

wire fraud and securities fraud (including those beyond the 14 counts of wire fraud one count of

conspiracy to commit securities fraud, and 6 counts of securities fraud for which he was

criminally convicted) constituted a pattern of racketeering activity within the meaning of 18

U.S.C. § 1961(5). For example, and without limiting other allegations in this Complaint of

Gilbertson’s pattern of racketeering activities:

       (a)     Gilbertson’s wire fraud and securities fraud alleged in the preceding paragraphs

               involved multiple acts of racketeering activity within the past ten years.

       (b)     Gilbertson’s wire and securities fraud began as early as 2008 and continued

               through the end of his insider stock sales in 2015 in violation of Section 10(b),

               13(d), 16(a) and 20(A) of the Exchange Act.




                                                   151
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 156 of 158



       (c)     These interrelated acts of racketeering were Gilbertson’s regular way of

               operating, that amounted to or posed a threat of continued criminal activity, from

               the fraud in the creation of the Company and the establishment of his nominee

               officers and directors, to the fraud in capitalizing the Company with illegal

               commissions, through the intentional obfuscation of his ownership and control of

               Dakota Plains and violations of his reporting requirement, and the countless

               fraudulent contracts he caused the Company to enter into to further his scheme,

               through the creation of notes with an embedded APP with no benefit to the

               Company, and arranging for a reverse merger with no benefit to the Company,

               and arranging for Hoskins to buy most of the freely tradeable shares of MCT

               before the reverse merger, and through the stock manipulation scheme he

               orchestrated in the first 20 days of trading to trigger the windfall APP, and his

               participation in a coordinated naked short selling and coordinated trading scheme

               to enrich himself and his network of stock frauds, and through his sale of over

               $21.1 million of Dakota Plains shares unbeknownst to the public that was buying

               his shares in violation of his reporting requirements and insider trading rules.

       (d)     Gilbertson’s fraudulent wire and securities fraud scheme involved many

               participants and even more victims – every public shareholder who bought stock

               in Dakota Plains without knowledge of the truth about the Company, and who

               sustained damage as a result of the scheme and misconduct herein alleged.

       279.    Gilbertson conducted and participated in the conduct of the enterprise’s affairs

through a pattern of racketeering activity, all in violation of 18 U.S.C. § 1962(c). Lead Plaintiff

and the other Class members were proximately injured in their business and property by reasons




                                                152
      Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 157 of 158



of the violations of 18 U.S.C. § 1962(c) set forth above, and therefore are entitled, under 18

U.S.C. § 1964(c), to damages in an amount to be determined, trebled, plus interest and attorney’s

fees and costs.

                                       PRAYER FOR RELIEF

WHEREFORE, Lead Plaintiff prays for relief and judgment as follows:

          (a)     That the Court determine that this action is a proper class action and certifying

Lead Plaintiff as class representative under Rule 23 of the Federal Rules of Civil Procedure and

appointing his counsel as class counsel pursuant to Rule 23(g) of the Federal Rules of Civil

Procedure;

          (b)     That the Court award compensatory damages in favor of Lead Plaintiff and the

other Class and Subclass members as appropriate against all defendants, jointly and severally, for

all damages sustained as a result of defendants’ wrongdoing, in an amount to be proven at trial,

including interest thereon;

          (c)     That the Court award treble damages, the cost of the suit and reasonable

attorney’s fees against defendant Gilbertson pursuant to 18 U.S.C. § 1964(c);

          (d)     That the Court award Lead Plaintiff and the Class and Subclass members their

reasonable costs and expenses incurred in this action, including counsel fess and expert fees; and

          (e)     That the Court award such other and further relief as the Court may deem just and

proper.

                                     JURY TRIAL DEMANDED

          Lead Plaintiff hereby demands a trial by jury.

 Dated: March 8, 2019                                CERA LLP

                                                     By: /s/Louis A. Kessler
                                                     Solomon B. Cera (scera@cerallp.com)



                                                  153
Case 1:16-cv-09727-WHP Document 175 Filed 03/08/19 Page 158 of 158



                                 Louis A. Kessler (lakessler@cerallp.com)
                                 Pamela A. Markert (pmarkert@cerallp.com)
                                 595 Market Street, Suite 1350
                                 San Francisco, California 94105
                                 Tel: ( 415) 777-2230
                                 Fax: (415) 777-5189

                                        – and –

                                 ABRAHAM, FRUCHTER & TWERSKY, LLP
                                 Jeffrey S. Abraham (JAbraham@aftlaw.com)
                                 Wei Chen (WChen@aftlaw.com)
                                 One Penn Plaza. Suite 2805
                                 New York, NY 10119
                                 Tel: (212) 279-5050
                                 Fax: (212) 279-3655

                                 Attorneys for Lead Plaintiff
                                 Individually and On Behalf of
                                 All Others Similarly Situated




                               154
